Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #077


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinion handed down on the 19th day of December, 2016, is as follows:



BY HUGHES, J.:


2012-KA-0508      STATE OF LOUISIANA v. JEFFREY CLARK (Parish of West Feliciana)
                  For the reasons assigned herein, the defendant’s conviction and
                  death sentence are affirmed. In the event this judgment becomes
                  final on direct review when either:    (1) the defendant fails to
                  petition timely the United States Supreme Court for certiorari;
                  or (2) that Court denies his petition for certiorari; and either
                  (a) the defendant, having filed for and been denied certiorari,
                  fails to petition the United States Supreme Court timely, under
                  its prevailing rules, for rehearing of denial of certiorari; or
                  (b) that Court denies his petition for rehearing, the trial judge
                  shall, upon receiving notice from this court under LSA-C.Cr.P.
                  art. 923 of finality of direct appeal, and before signing the
                  warrant of execution, as provided by LSA-R.S. 15:567(B),
                  immediately notify the Louisiana Public Defender Board and
                  provide the Board with reasonable time in which:    (1) to enroll
                  counsel to represent the defendant in any state post-conviction
                  proceedings, if appropriate, pursuant to its authority under LSA-
                  R.S. 15:178; and (2) to litigate expeditiously the claims raised
                  in that original application, if filed, in the state courts.
                  CONVICTION AND SENTENCE AFFIRMED.

                  CRICHTON, J., additionally concurs and assigns reasons.
12/19/16

                      SUPREME COURT OF LOUISIANA

                                NO. 2012-KA-0508

                             STATE OF LOUISIANA

                                     VERSUS

                                JEFFREY CLARK

                           ON APPEAL
           FROM THE TWENTIETH JUDICIAL DISTRICT COURT,
                FOR THE PARISH OF WEST FELICIANA


HUGHES, J.

      The defendant, Jeffrey Clark, and a number of fellow inmates incarcerated at

the Louisiana State Penitentiary in Angola, Louisiana (“Angola”) conspired to

escape from prison. In furtherance of that plot, on the evening of December 28,

1999, they smuggled improvised weapons into the Angola Camp D education

building, where various scheduled meetings and classes were taking place; there,

they launched an attack on the prison guards present, hoping to obtain keys

necessary to gain access to a nearby vehicle and to exit a secure access sally port to

leave the prison and escape to Canada. The escape attempt was thwarted when

prison officials discovered the disturbance and quickly surrounded the education

building. Captain David N. Knapps, who had been taken hostage by the inmates,

was bludgeoned and stabbed to death. Each inmate involved was tried separately,

and the defendant was convicted of the first degree murder of Captain Knapps (in

violation of LSA-R.S. 14:30) and sentenced to death.
          On appeal to this court, pursuant to LSA-Const. Art. V, Sec. 5(D)(2), 1 the

defendant relies on thirty-seven assignments of error, contending his conviction

and sentence should be reversed. After a thorough review of the law and evidence,

we find no merit in any of the assignments of error. Therefore, we affirm the

defendant’s conviction and sentence.

                         FACTS AND PROCEDURAL HISTORY

          On March 15, 2004 a West Feliciana Parish grand jury indicted Angola

inmate Jeffrey Clark and fellow inmates David Mathis, David Brown, Barry Edge,

and Robert Carley 2 for the December 28, 1999 first degree murder of Capt. Knapps

(in violation of LSA-R.S. 14:30), which occurred in the officers’ restroom of the

Angola Camp D education building.

          In July and August of 2004, respectively, the State notified the defendant

that it intended to seek the death penalty and would rely on eight aggravating

circumstances: 3 (1) the perpetration or attempted perpetration of the aggravated

kidnapping of Lieutenant Douglas Chaney and Sergeant Reddia Walker; (2) the

perpetration or attempted perpetration of an aggravated escape; (3) the victim was

a peace officer engaged in his lawful duties; (4) the offender has been previously

convicted of an unrelated murder; (5) the offender created a risk of death or great

bodily harm to more than one person; (6) the offender was imprisoned for the

commission of an unrelated forcible felony at the time of commission of the

offense; (7) the offense was committed in an especially heinous, atrocious, or cruel

1
  Article V, Section 5(D) provides, in pertinent part: “[A] case shall be appealable to the
supreme court if . . . the defendant has been convicted of a capital offense and a penalty of death
actually has been imposed.”
2
  These five defendants have come to be referred to as the “Angola 5.” A sixth inmate, Joel
Durham, was also involved but he was shot and killed on the night of the incident, during the
rescue of hostage Sergeant Reddia Walker. Mathis was also shot when he and Durham refused
to surrender. A seventh inmate, Robert Cooper, was involved in the escape attempt but was not
charged with the murder or any other crime, though he was the subject of a subsequent DOC
disciplinary action.
3
    See LSA-C.Cr.P. art. 905.4(A)(1)-(4), (6), (7), and (9).

                                                   2
manner; and (8) the victim was a correctional officer who, in the normal course of

his employment was required to come in close contact with persons incarcerated in

a state prison facility, and the victim was engaged in his lawful duties at the time of

the offense.

         On February 5, 2010 the State amended the indictment to charge the co-

defendants as principals. It also amended the list of aggravating circumstances on

which it intended to rely from eight to four.

         Although the trial court addressed a majority of pretrial matters in a

consolidated manner, 4 each co-defendant’s trial was held separately. 5                     The

defendant was the first to go to trial in July of 2010. The trial court declared a

mistrial because, during the guilt phase opening statements, the State referenced

the fact that the defendant was already serving a life sentence.6 The court of

appeal disagreed, but this court reversed and reinstated the trial court’s ruling.

State v. Clark, 10-1676 (La. 7/17/10), 39 So.3d 594.

         On April 27, 2011, the day before jury selection was set to commence in the

defendant’s second trial, the defendant sought to represent himself in certain

aspects of his trial with the assistance of his appointed attorneys. After the trial




4
  These pretrial motions were presided over, variously, by the Honorable George H. Ware, Jr.,
Judge, Division A; the Honorable Dennis J. Waldron, Judge Ad Hoc; and the Honorable Jerome
M. Winsberg, Judge Ad Hoc.
5
  Mathis pled guilty and received a life sentence. Carley and Edge were found guilty as charged
and received life sentences, as neither of these defendants’ jury voted unanimously to impose the
death penalty. Brown’s jury found him guilty as charged and imposed the death penalty. The
trial court granted a motion for new trial as to Brown’s penalty phase, however, because it found
the State withheld Brady material, under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10
L.Ed.2d 215 (1963). The court of appeal reversed, and this court denied writs. State v. Brown,
15-2001 (La. 2/19/16), 184 So.3d 1265 (wherein this court concluded that the withheld
statements of an uninvolved inmate, inculpating Edge and Clark as the inmates who decided to
kill Capt. Knapps, based on the inmate’s conversations with Edge, did not constitute Brady
material as to Brown and provided no evidence regarding which inmates actually killed Capt.
Knapps), cert. denied, ___ U.S. ___, 136 S.Ct. 2489, ___ L.Ed.2d ___ (2016). The defendant’s
jury did not hear this evidence.
6
    The Honorable Dennis J. Waldron, Judge Ad Hoc, presided over the July 2010 trial.

                                                3
court conducted extensive Faretta 7 colloquies with the defendant and his counsel,

the defendant ultimately gave the opening and closing statements and questioned

numerous fact witnesses during the guilt phase of his trial. 8 The record reflects

that the defendant’s appointed attorneys provided assistance with these tasks.

Under the defendant’s direction, as lead counsel, his appointed attorneys conducted

the penalty phase qualification and general voir dire and questioned all of the

expert witnesses during the guilt phase. The defendant waived his right to self-

representation during the penalty phase.

         Jury selection commenced on April 28, 2011 and concluded May 6, 2011.9

Twelve jurors and four alternates were selected.

         The State and the defendant gave opening statements on May 7, 2011. The

State described how it believed the crime occurred, summarized the evidence it

would present, explained how that evidence established the elements of the crime,

and discussed the conditions of employment and confinement at Angola. The State

conceded that the jury would “never . . . know which inmate wielded which

weapon inside that bathroom.” The defendant’s opening statement to the jury

stressed the State’s lack of evidence tying him to Capt. Knapps’ murder and lack of

evidence of his specific intent to kill or inflict great bodily harm, as well as issues

related to crime scene contamination, the failure to properly collect evidence from

the crime scene, bias among the State’s witnesses, and correctional officer

misconduct by abusing inmates in securing control of the education building and

investigating the crime.



7
    Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).
8
    The Honorable Jerome M. Winsberg, Judge Ad Hoc, presided over the defendant’s second trial.
9
  The jury venire was comprised of residents from St. Tammany Parish because the trial court
granted the co-defendants’ motion to change venue with respect to jury selection due to the
extensive ties between the residents of West Feliciana Parish and Angola.

                                                 4
      During the guilt phase, the State presented the testimony of thirty-three lay

and expert witnesses, and the defense called twelve witnesses.          Much of the

testimony focused on whether Angola’s tactical team used excessive force in

retaking control of the education building and whether correctional officers abused

inmates in the days that followed Capt. Knapps’ death. The jury also visited the

crime scene.

      This case is unusually complex, given the number of inmates and

correctional officers involved in the events leading up to the foiled escape attempt,

the murder of Capt. Knapps, the various locations at which these events unfolded,

the extended time frame over which these events occurred, the co-defendants’

control of the crime scene and evidence prior to the correctional officers regaining

control, and the volume and variety of peripheral issues that have arisen over the

course of the succeeding two decades. A summary of the evidence heard by the

jury follows.

      In October of 1999 inmate Joel Durham approached inmate Doyle Billiot

about joining a plan to escape Angola, which included inmates Carley, Edge,

Mathis, and Brown. Billiot learned the inmates planned to execute their escape

plan during evening call-outs in the Camp D education building on December 28,

1999, and the defendant had agreed to join the escape team. The addition of the

defendant to the plot coincided with circumstances that had led him to believe his

goal of becoming a trustee in January or February of 2000 was unlikely, which

upset him and had made him amenable to the escape plot.             The defendant’s

position in an inmate social organization rendered it possible for him to list the

participating inmates on the “call-out sheet” for that night so they could access the

various rooms in the education building, thus furthering the escape plans.

      According to the defendant’s initial statements to investigators, the inmates’

plan was to target correctional officers unlikely to fight back (such as those nearing
                                          5
retirement, like Lieutenants Charles Cockerham and Douglas Chaney, or female

officers, like Sergeant Reddia Walker) or those allegedly involved in mistreating

inmates housed on Angola’s most restrictive confinement tier in Camp J (such as

Lieutenant David Ross). The inmates also needed to target a correctional officer

with the rank of captain in order to acquire the keys necessary to execute their

plan. After handcuffing the targeted officers and taking their keys, radios, and

parts of their uniforms, the inmates planned to exit the Camp D sally port, take a

car parked nearby, travel via a dirt road off Angola grounds, which some of the

involved inmates had identified while on a “blade” crew, and then proceed to

Tylertown, Mississippi, where they would obtain food, money, and an eighteen-

wheeler before heading to Canada. If escape proved impossible, they would seek

transfer to federal prison or die.

       Apparently the inmates were inspired by an incident, earlier in the month, in

which federal Cuban detainees, housed in a St. Martinville, Louisiana facility, held

correctional officers hostage over the course of several days and successfully

negotiated their release via federal and state negotiators.10              Angola officials,

however, maintained, and trained for, a strict no-negotiation policy.

       On December 28, 1999 Carley, Durham, Edge, Mathis, and the defendant

attended the AA/NA meeting call-out in “Classroom One” of the Camp D

education building.11 Brown was on call-out for an inmate-led legal class 12 in


10
   The handling of the St. Martinville hostage situation raised serious concerns within the
Louisiana Department of Public Safety and Corrections. Angola Warden Burl Cain had
predicted that inmates at some correctional facility would act soon after the St. Martinville
incident because the St. Martinville inmates had been successful.
11
  Uninvolved inmates attending the AA/NA call-out included Jonah Menard, Brian Johns, John
Daniels, Donald Williamson, Joel Miller, and Henry Hadwin. Inmate Robert Cooper was also on
AA/NA call-out. Daniels, Johns, and Miller testified during the trial on the defendant’s behalf.
12
   Inmate Alvin Loyd led the legal class, and inmates Eugene Jeanpierre, Gregory Rice, Vernon
Mitchell, Arthur Siedel, Gregory Wimberly, and Brown attended. Inmate Dennis Taylor later
joined some of the inmates on legal call-out. Loyd, Jeanpierre, and Taylor testified during the
State’s case in chief. The defendant called Wimberly to testify for the defense.

                                               6
“Classroom Two.” Billiot stayed in his dorm, having decided not to participate in

the escape attempt. Several other uninvolved inmates were also present in the

education building attending the AA/NA meeting, legal call-out, and band practice

call-out. 13 In total, over twenty inmates were in the education building at some

point that evening.

         Inmate Michael Robinson testified that he was working as an orderly that

night.     His responsibilities included preparing the education building for the

evening call-outs and assisting correctional officers with distribution of snack trays

to diabetic inmates and of inmate property held in storage lockers in the “bundle”

rooms 14 of the Camp D education building. Early that evening, Robinson noticed

paper taped up over the glass window in the door to the education building. When

he went to remove the paper, he observed the defendant, Brown, Carley, Edge,

Mathis, and Durham in the hallway, and one of them told him not to worry about

the paper as he attempted to pull it down. According to Robinson, the defendant

and Brown also showed “great concern about where the captain, where the

lieutenant and everybody was at.”15

         Sometime later, Robinson assisted Lt. Chaney with snack tray distribution.

Lt. Chaney entered the education building several times to access and return keys

to the nearby kitchen from one of the bundle rooms. When Lt. Chaney first

entered the education building at around 7:00 or 7:15 p.m., the defendant asked



13
  Attendees of the band practice call-out included inmates Kenneth Edwards, Earl Lowe, Tyrone
Clofer, Mickey Lanerie, Michael Wardlaw, and Theodore Butler. Lowe, Clofer, and Wardlaw
were called to testify for the defense.
14
  In general, “bundle” rooms functioned as storage areas at Angola. The dorm bundle room
contained bundles of inmate clothing and other personal items. The cell block bundle room
contained linens and other general supplies, as well as a desk and office supplies used by
correctional officers and overflow inmate items.
15
  Robinson did not believe their excuse for needing to talk to Capt. Knapps (that Brown had a
headache), because the appropriate person regarding assistance with a minor medical concern
was a dorm sergeant.

                                             7
him where Lt. Cockerham was, a question the defendant repeated about forty-five

minutes later.

       As Lt. Chaney re-entered the education building, Robinson observed Capt.

Knapps enter the building, walk down the hallway past Brown, and toward the

defendant, who was standing near the officers’ restroom at the far end of the

hallway. 16 When Lt. Chaney took longer than usual to rejoin Robinson on the

walkway outside the education building, Robinson entered the building to check on

him and saw Lt. Chaney’s keys hanging in the lock of the dorm bundle room door,

which alerted Robinson to the fact that something was wrong.17 Robinson forced

his way into the dorm bundle room and saw Lt. Chaney pinned to the floor with

one inmate at his feet and another near his head.18 One of the inmates came after

Robinson, but Robinson escaped and ran toward the security booth on the

walkway, with several other fleeing inmates, to tell Sgt. Walker that inmates were

jumping Lt. Chaney and that she needed to hit her beeper. Ignoring the suggestion

to hit her beeper, which would have alerted other officers of a security problem,

Sgt. Walker immediately went to check on Capt. Knapps and Lt. Chaney. 19

16
  Other inmates were also on the hallway. On cross-examination, Robinson admitted he did not
mention the defendant was at the end of the hallway near the officers’ restroom when Capt.
Knapps entered the education building, in his December 30, 1999 statement to investigators.
Robinson also confirmed that he did not see the defendant involved in the kidnapping of Lt.
Chaney and Sgt. Walker, and he never saw the defendant with a weapon. This appears to have
been one of the last times anyone not involved in the crime saw Capt. Knapps alive.
17
  On cross-examination, Robinson stated he did not see the defendant in the hallway when he
went to check on Lt. Chaney.
18
   Robinson identified Brown as the inmate at Lt. Chaney’s head and Durham as the inmate at his
feet. However, on cross-examination, Robinson admitted he had mistakenly identified Edge,
instead of Durham, as one of Lt. Chaney’s attackers in his December 30, 1999 statement to
investigators. Robinson also appears to have been mistaken about the second inmate attacker.
Lt. Chaney testified, in his December 1, 2004 deposition, that Mathis and Durham were the
inmates who initially attacked him. In a handwritten statement prepared on December 30, 1999,
Lt. Chaney described his initial attackers as “two white inmates” and stated the inmate who went
after Robinson was white. Brown is black and the rest of the co-defendants, including Durham,
are white.
19
   Inmate Jeanpierre’s testimony corroborated Robinson’s account. Jeanpierre testified he and
inmates Rice, Mitchell, and Siedel fled the legal class call-out at the same time Robinson fled
from Lt. Chaney’s attackers. Jeanpierre had heard keys shaking in the hallway outside
Classroom Two and believed something was wrong, based on the reactions of Rice and Mitchell,
                                               8
       Lt. Chaney had managed to get to the education building doorway before the

inmates pulled him back into the building and another inmate pushed Sgt. Walker

inside. Carley began ordering inmates fleeing from the legal class to return to the

education building. As Robinson ran to get help, he saw Cooper burying a shank

in the ground near the walkway. Robinson called out to the next officer he saw, Lt.

Cockerham, saying, “we need help, we need help down here,” but Robinson was

ignored. Robinson then ran toward the dorms and jumped a fence, knowing that he

was risking getting shot as he did so, in order to let an officer at the Camp D sally

port know that corrections officers in the education building were being attacked. 20

       Lt. Chaney testified that Mathis and Durham pushed him into the dorm

bundle room, grabbed him around the neck, hit him all over, and wrestled his keys,

radio, and scissors away from him. He was able to get away from Durham when

Mathis tried to grab Robinson, but was soon overpowered, slammed to the floor of

the hallway, handcuffed, had a sock stuffed into his mouth, a coat thrown partially

over his head, and his shoelaces tied together.21 Although he was dizzy and had

blurred vision from his head injuries, Lt. Chaney could see Carley had blood on his

pants and held a homemade weapon consisting of half a pair of scissors. Some of

the involved inmates then dragged Lt. Chaney into Classroom One, where he heard

Sgt. Walker crying behind him and Edge telling some of the uninvolved inmates


who had looked into the hallway. He observed one inmate trying to block the exit door and
heard yelling in one of the bundle rooms. At some point, Jeanpierre warned Lt. Ross and Sgt.
Smith not to go into the education building. Once back at his dorm in Camp D, Falcon 4,
Jeanpierre watched out through a window and observed the tactical team retake the building. He
did not witness any inmate beatings on the walkway or the in the portions of the hallway that he
could see.
20
   Thereafter, Robinson was treated for injuries he sustained in jumping the fence at the medical
treatment center, and he was then placed into lockup while investigators sorted out the details of
what happened. At no point was Robinson beaten, and he did not observe any inmate being
beaten or even complaining about beatings that night. On cross-examination, Robinson admitted
that he later complained about being harassed by inmates and security personnel alike for telling
the truth about what he saw on December 28, 1999.
21
  On cross-examination, Lt. Chaney acknowledged that the involved inmates asked him to calm
down several times and informed him that they did not want to hurt him.

                                                9
that he was sorry they gotten caught up in the failed escape plan and that Capt.

Knapps was badly injured. Carley entered Classroom One with several sets of

keys, a radio, and a weapon, threatening to kill Lt. Chaney if he did not help

identify certain keys, before Carley escorted Sgt. Walker out of Classroom One.

At some point, Brown or Durham came in with a mallet and placed it in a chair

near Edge who appeared to be guarding Lt. Chaney and the uninvolved inmate

hostages. At no point did the defendant bring water and a blanket or protect and

comfort Lt. Chaney as he later claimed. 22 Just before the tactical team stormed the

building, Lt. Chaney heard Brown come into Classroom One, hollering that

everyone was going to be killed.

       Sgt. Walker testified that on December 28, 1999 she was assigned to the

medium gate guard shack, as security for the walkway between the Camp D

education building and the sally port. She became aware of an issue at around 8:20

p.m., when she observed several inmates running out of the education building,

including Robinson. As she approached the ramp to the entrance of the education

building, the door opened, and she observed Lt. Chaney holding an inmate she did

not know in a headlock. Someone pushed her from behind into the building and

onto the floor of the hallway. Carley tied her shoelaces together, informing her she

was a hostage and the situation was “like St. Martinville” because the planned

escape had gone wrong. After Sgt. Walker realized her hands had not been tied,

she pressed her beeper, notifying security of the need for assistance in Camp D.

Carley attempted to intercept the call for assistance by stating into one of the

officers’ radio that the situation was under control; he then took Sgt. Walker’s

beeper from her and moved her to Classroom One, where Edge appeared to be

guarding several uninvolved inmates. Carley next brought in Lt. Chaney; the

22
  Lt. Chaney testified that inmate Hadwin gave him water, held his hand, and tried to comfort
him.

                                             10
defendant then entered the classroom. It did not appear to Sgt. Walker that Edge or

anyone else was limiting the defendant’s ability to go anywhere or do what he

wanted. While in Classroom One, the defendant informed Sgt. Walker that he was

not going to hurt her, but he wanted to talk to the Attorney General, stating his

belief that they were going to die. The defendant also requested Sgt. Walker, if she

got out alive, to call and tell his mother that he loved her, he was sorry, and he did

not want to be buried at Angola. The defendant then left Classroom One without

anyone attempting to stop him.

        Inmate Hadwin tried to comfort and pray with Sgt. Walker before Carley

returned with a large ice pick-like shank in his bloody hands. Carley held the

shank to Sgt. Walker’s throat and forced her to leave Classroom One and go into

the cell block bundle room, where the defendant was looking through Angola’s

telephone directory and Brown was holding a telephone. They asked her how to

get an outside line, and she was responding that she did not know when the phone

rang.    As Brown was speaking to the caller (who was obviously an Angola

official), the defendant told Brown to say, “We need to talk to an Attorney General

and then we need an outside line,” which Brown relayed to the caller. Carley,

Mathis, and Durham entered the cell block bundle room, and the inmates began

talking about dying. Then, a telephone number was broadcast across the radio

system. Brown dialed the number, and the defendant told him to repeat their

demand to speak to the Attorney General and for an outside line.23 When Carley

held the shank to Sgt. Walker’s throat again and told her to get on the phone to tell

Angola personnel she was okay, she complied. The defendant did nothing to

interfere with Carley’s threatening behavior, and he informed Sgt. Walker that they


23
   Warden Cain testified that he spoke on the phone with one of the hostage-takers, who
demanded to be allowed to contact the FBI or the Justice Department. In response, Warden Cain
told the inmate that he was in charge and that the hostage-takers would not be talking to anyone
else.

                                              11
could not let her go when she asked him to release her. Sgt. Walker also observed

that Mathis had a weapon made from scissors and Durham had a weapon made

from a metal door hinge arm.

       Sgt. Walker further testified that when the phone rang again, Brown

answered. After hearing it was Warden Cain, the defendant stated they were all

going to die and expressed his desire to return to his dorm. All the involved

inmates indicated their unwillingness to serve time in Angola’s restrictive

confinement tier at Camp J, and Mathis and Durham made clear they would rather

die than be confined at Camp J. As the defendant told the others that they needed

to change their clothing and left the bundle room, Sgt. Walker noticed blood on the

defendant’s grey sweatshirt. 24 When the defendant returned wearing a different

grey sweatshirt, he wrote a note to his mother and placed it in Sgt. Walker’s

pocket. The defendant then left Sgt. Walker with Durham and Mathis. She

testified that the defendant did not make either inmate promise not to harm her

before he left, as he later claimed.

       Sgt. Walker next heard Warden Cain enter the building and present an

amnesty (with no-consequences) note that the involved inmates could sign. She

heard Carley respond, “You-all aren’t going to let us go back to no dorms after you

see what we did.” Shortly thereafter, she heard Mathis and Durham reaffirm their

commitment to die rather than go to Camp J; then she heard shots and saw them on

the floor. Sgt. Walker was taken to the infirmary and, later that evening and on

December 30, 1999, she provided statements to investigators.




24
    On cross-examination, Sergeant Walker admitted that she had not mentioned, in prior
testimony or statements, this exchange with the defendant or the fact that she observed blood on
the defendant’s grey sweatshirt before he replaced it with a cleaner sweatshirt. She stated that no
one had asked her about those specific aspects of the night, explaining that her initial two-and-a
half page handwritten statement was not complete and she had only answered the questions
asked in her prior testimony.

                                                12
       Former inmate Dennis Taylor testified 25 that he was with Lt. Cockerham and

another correctional officer when they observed inmates running on the walkway

and Sgt. Walker missing from her post. Taylor recalled his concern for his half-

brother, inmate Gregory Wimberly, who was inside, prompting Taylor to enter the

education building. He saw Durham and Carley and a discharged fire extinguisher

in the hallway. He also observed Lt. Chaney and Sgt. Walker on the floor in

Classroom One, with one black and one white inmate beating Lt. Chaney; he went

to the legal aid office to find out what was going on and decided to try to leave the

building. When he re-entered the hallway, he saw the defendant, Brown, Durham,

Mathis, and Carley. The exit door was locked, but Brown offered him the keys to

unlock it, which Taylor refused to touch. Brown and Mathis also had radios, and

Durham had another set of keys.

       Taylor testified that the defendant, Durham, Mathis, and Carley had blood

on their clothing. Specifically, Taylor observed what appeared to be blood on the

defendant’s hooded sweatshirt, down the side of his pants, and on his hands.

Taylor also saw what he thought was a weapon in the defendant’s hand and spots

of blood in the hallway near the inmates’ restroom door. On cross-examination,

the defendant elicited testimony from Taylor about his reluctance to testify, a threat

regarding his incarceration if he failed to do so, and his 2005 brain surgery to

remove a tumor, which left him with memory damage. Taylor also admitted the

item he saw in the defendant’s hand could possibly have been a 2.5 x .5 inch

metallic cross that some inmates carry. 26

25
  Taylor served twenty-eight years for armed robbery and while in Angola, he served as an
inmate counsel.
26
   We note that there is no indication in the trial court record that anyone recovered a metal cross
from the defendant, any other inmate, or the crime scene. Further, although Taylor indicated that
he saw what appeared to be blood on the defendant’s “hooded” sweatshirt, the totality of the
evidence presented at trial indicated that, at some point after the victim’s blood was deposited on
the defendant’s denim jacket and sweatshirt, which had no hood, he changed into a different and
cleaner jacket and sweatshirt, which had a hood (though he continued to wear the same dark-
colored pants, which were saturated with blood). Thus, Taylor’s assertion that the defendant’s
                                                13
       Deputy Warden Vannoy testified that he was one of the first officers to

respond to the hostage situation that evening, and he initiated telephone contact

with the involved inmates before Warden Cain arrived. Warden Vannoy spoke

first with Carley, who he described as “very upset.” Warden Vannoy also stated

that Carley demanded to be allowed contact with the FBI and the U.S. Attorney in

Baton Rouge, and he threatened to kill the hostages if security approached the

education building. At the time, Carley informed Warden Vannoy that no one was

hurt and allowed him to speak with Sgt. Walker briefly. Warden Vannoy also

spoke with Durham and Brown, both of whom made similar demands and threats.

Warden Vannoy recalled that he was the first person to speak with Carley in

person, after some of the involved inmates, including the defendant, opened the

education building door and surrendered.            On the walkway, Carley informed

Warden Vannoy that Capt. Knapps was in the officers’ restroom “seriously injured

and possibly dead.” Warden Vannoy yelled to Richard Stalder, then-Secretary of

the Department of Public Safety and Corrections, to check the restroom. Warden

Vannoy also testified that the defendant spoke to him on the walkway, after he

surrendered, stating, “All I ever wanted to be was a trustee.” After the building

was secure, Deputy Warden Vannoy’s supervisor, Deputy Warden Paul Perkins,

instructed him to pick up Capt. Knapps’ sister, Caroline Whitstine, from another

Angola building where she worked and to inform Capt. Knapps’ mother of her

son’s death.

       Former Secretary Stalder testified about his participation in efforts to rescue

the hostages and retake the Camp D education building. When he arrived at

Angola, Warden Cain, as well as Deputy Wardens Vannoy, Perkins, and Jimmy


“hooded” sweatshirt appeared to have blood on it may not have been accurate; however, in light
of Taylor’s indication that his brain tumor and 2005 surgery left him with some memory
impairment and other evidence on the issue, the discrepancy in Taylor’s testimony is not
significant.

                                             14
Johnson, were already staged at the education building door with tactical team

support surrounding the building. Secretary Stalder testified that the defendant

was the first inmate to leave the building, followed by Carley and Brown.27 While

Warden Cain stopped in the hallway next to the dorm bundle room with Sgt.

Walker, Mathis, and Durham inside, Secretary Stalder proceeded to Classroom

One with Deputy Wardens Perkins and Johnson to rescue Lt. Chaney. After

securing Lt. Chaney’s release, they went down the hallway and discovered Capt.

Knapps’ body in the officers’ restroom. Secretary Stalder signaled to Warden Cain

the urgent need to rescue Sgt. Walker. The tactical team deployed a flash grenade,

rescued Sgt. Walker from Mathis and Durham, and regained control of the

education building.

       Deputy Warden Perkins’ testimony verified that of Secretary Stalder.

Warden Perkins further testified that he entered the restroom to “get a good look at

[Capt. Knapps],” who he said was “unrecognizable” due to his injuries, even

though he and Capt. Knapps had grown up together.28

       Immediately after regaining control of the education building, corrections

officials considered all inmates in the building as suspects and, as they had been

trained, used the force necessary to regain control, searched the inmates for

additional weapons, and lined them up in a submissive position (i.e., on knees with

27
   Other witnesses consistently testified that inmate Carley left the building first and informed
Warden Vannoy of Capt. Knapps’ condition and location, while Brown and the defendant exited
the education building after signing Warden Cain’s amnesty note.
28
   Former Camp D Colonel Charles Stewart also testified about efforts to retake the education
building on December 28, 1999. Col. Stewart stated that he talked to an unknown inmate on the
telephone (believed to be the defendant, based on a subsequent statement by the defendant) and
entered the building when Carley, Brown, and the defendant opened the door. He recalled
Brown patted him down in front of Warden Cain and the rest of the initial response team
entering the building, while the defendant was agitated, pacing in circles and saying “You-all
going to kill me. They going to kill me. We have f’ed up, and you-all are going to kill me.” On
cross-examination, Col. Stewart acknowledged that he had not mentioned the defendant’s
alleged statements in any prior statement or testimony. In addition, Col. Stewart could not
identify the defendant in the courtroom initially, though he was able to identify the defendant’s
December 28, 1999 photograph and he did recognize the defendant when the defendant began to
cross-examine him.

                                               15
wrists cuffed behind the back, legs crossed, and head against the hallway wall)

until investigators and crime lab technicians could photograph them, collect their

clothing and shoes, and take samples from their hands of suspected blood stains.

       Warden Cain’s testimony corroborated the testimony of the other officials.

He also explained that his goal, prior to regaining access to the education building,

was to have the involved inmates open the education building door themselves to

avoid the additional time and increased risk to the hostages required to blow open a

door or wall and overcome whatever internal barricades the hostage-takers may

have erected. Warden Cain achieved this goal by agreeing to personally write and

deliver an amnesty note for the involved inmates to sign when they surrendered,

which were to be effective on the provision that no one had been hurt. 29 Carley

opened and ran out the door toward Warden Vannoy, while Warden Cain had

Brown and the defendant sign the amnesty note on the stack of large metal locker

boxes partially blocking the doorway before allowing them to leave.

       As Warden Cain was trying to convince Mathis and Durham to give up and

release Sgt. Walker from the bundle room, Durham said, “You haven’t looked in

the bathroom yet.” When Secretary Stalder confirmed the inmates had killed Capt.

Knapps, Warden Cain decided to rescue Sgt. Walker with force. After setting off a

flash grenade, Colonel Joe Norwood and Captain Russell Bordelon, who

functioned as trained snipers on the tactical team, opened the bundle room door.

Col. Norwood testified that he observed, through the crack in the door hinge,

Durham standing over Sgt. Walker with a shiny weapon in his hand, and he shot

Durham twice in the chest through the crack; he also fired another couple of shots


29
   The amnesty note stated, “No harm or charges or [disciplinary board] reports will be written
nor any official document of this event be recorded.” The signatures of Warden Cain, David
Brown, and the defendant appear on the amnesty note. Warden Cain testified that he personally
observed the defendant sign the amnesty note, though as pointed out during Warden Cain’s
cross-examination the defendant’s first name appears to have been written as “Jeffery,” rather
than the correct spelling of “Jeffrey.”

                                              16
when Durham continued to move towards Sgt. Walker. Capt. Bordelon, who

testified at the suppression hearings but not at the defendant’s trial, stated that he

shot Mathis in the face as Mathis came toward the Angola personnel in the

doorway. Durham died, but Mathis survived.

      Retired Colonel Darren Bordelon, who was a lieutenant colonel at the time

of the 1999 incident, testified that he was part of the Angola restraint team and

assisted in securing and clearing out the call-out rooms after the education building

was retaken. Col. Bordelon explained that the team’s training required security

personnel to consider all inmates as suspects and to use the force necessary to take

down an inmate who failed to comply with an order to get on the floor, before

being searched for weapons and restrained. Col. Bordelon testified that most of the

inmates complied, but a few did not and sustained injuries. Col. Bordelon also

testified that he came into contact with the defendant that evening near the

“medium gate,” outside of the education building at around 2:30 a.m.; he described

their conversation as follows:

      I asked him, if I was to walk in the building that night, what would
      have happened to me? And he said the same thing would have
      happened to me. He said they would have took care of me like they
      took care of Captain Knapps . . . . [H]e said they would take me down
      the same way that they took down Captain Knapps.

      Col. Bordelon also observed Capt. Knapps in the officers’ restroom while

medics were trying to save him, noting Capt. Knapps’ “condition was terrible” and

“[h]is face was almost unrecognizable” because “the top of his head looked like a

bowl because they beat him.”

      Lieutenant Colonel Chad Oubre, who was a sergeant in 1999, testified that

he transported several inmates, including the defendant, from Camp D via transport

bus to new housing locations, following initial processing by crime lab technicians.

During the transport of the defendant to Camp J, Lt. Col. Oubre heard the

defendant spontaneously and repeatedly state that he planned to turn State’s
                                         17
evidence. Lt. Col. Oubre also stated that he did not observe anyone beating the

defendant near the transport bus. On cross-examination, however, the defendant

was able to show that Lt. Col. Oubre’s testimony, in which he claimed he never

entered the education building that evening and did not see any inmates until they

got on the bus, was inconsistent with a prior statement given on August 3, 2005.

       Pat Lane of the Louisiana State Police Crime Lab, a stipulated expert in

crime scene investigation and reconstruction and bloodstain pattern interpretation,

testified that he and co-worker Alejandro Vara arrived at the Camp D education

building at around midnight, spoke with investigators from the West Feliciana

Parish Sheriff’s Office (“WFPSO”), Angola, and the State Police and began

processing the crime scene. Mr. Lane explained that he and Mr. Vara walked

through the crime scene to assess what needed to be done, processed the inmates

individually, and collected additional evidence, including clothing and weapons

located throughout and around the education building.30 They also photographed

and videotaped various bloodstain types as well as bloody finger, palm, and shoe

prints found in the officers’ restroom, as well as photographed Capt. Knapps’ body

during the autopsy.

       Inmate processing included photographing each inmate present in the

education building, having them remove their clothing and place it in individually

marked brown paper bags, examining their bodies for blood and collecting samples

where necessary, and providing them with prison jumpsuits so they could proceed

to speak with investigators. As to the defendant, Mr. Lane and Mr. Vara collected

30
   Mr. Lane and Mr. Vara observed and/or recovered: a yellow plastic-headed mallet near a
cleaning bucket on the walkway outside the education building; bullet casings/impact markings,
the half pair of scissors, the door arm hinge, and locker boxes with broken tamper-indicating,
metallic tape from the dorm bundle room; the homemade shank with wooden handle and a
discarded blood-stained denim jacket in a garbage can from the cell block bundle room; another
yellow plastic-headed mallet, grey sweatshirt, white T-shirt, and black gloves from Classroom
One; and Capt. Knapps’ jacket from the hallway. State Police recovered and provided to Mr.
Lane three additional potential weapons (i.e., a U-shaped piece of metal, a chisel-type tool, and a
9-inch green-handled spatula).

                                                18
two bags of clothing worn by the defendant at the time of processing,31 as well as

other clothing items found at the crime scene and later linked to the defendant;

they also swabbed his hands.            Mr. Lane testified that the only fingerprints

recovered from the crime scene belonged to the victim. He made clear there was

no opportunity for Col. Bordelon or Lt. Ross to tamper with the defendant’s

collected clothing by placing Brown’s bloody sweatpants in one of the defendant’s

bags, as the defendant later claimed.

       On cross-examination, Mr. Lane acknowledged that: the entire building was

the crime scene; inmates and security remained in and moved about the scene for

hours before processing commenced, including in the hallway where the attack on

Capt. Knapps likely started and in the officers’ restroom where he died; and

numerous items of evidence including weapons and clothing had been gathered

and provided to him without any indication of who collected it, when or where.

Mr. Lane also admitted at least one bag of inmate clothing (unrelated to the

defendant) had been mislabeled and clothing from all inmates was not collected at

the initial processing (including the clothing of Durham, Mathis, and Edge because

they were undergoing medical treatment). On redirect, Mr. Lane testified that none

of the alleged irregularities or oversights had any impact on the evidence linking

the defendant to the murder.

       The testimony of Mr. Vara, Carolyn Booker, and George Schiro, who were

all stipulated as experts in forensic DNA analysis, corroborated the testimony of

Mr. Lane and further revealed the following:

     • Clothing from involved and uninvolved inmates in the education building
       that evening contained 692 bloodstains, and DNA testing was not performed
       on each of those stains;


31
  These items included a denim jacket, cut-off thermal underpants, white boxer shorts, grey
socks with red cuffs, white socks, white Reebok tennis shoes, jeans, grey sweat pants, and a grey
hooded zipper-front sweatshirt with pockets.

                                               19
     • With respect to the bloodstains on which Crime Lab technicians conducted
       DNA testing, they found:
               • Capt. Knapps’ blood on the shank and a denim jacket found in the
               cell block bundle room; the white T-shirt and the mallet found in
               Classroom One; and on the shoes, jeans, and sweatpants worn by
               defendant at the time of processing;
               • co-defendant Carley’s blood on the denim jacket collected from the
               defendant at processing;
               • the defendant’s blood on the socks and boxers collected from him at
               processing;
               • Capt. Knapps’ blood on Brown’s sock, white pants, and jeans,
               Carley’s socks, long-john shirt, pants, and shoes, and Durham’s shoe
               and jeans;
               • the samples taken from bloodstains on the clothing of Edge and
               Mathis matched only the wearer or another involved inmate, but not
               the victim, although the copious amounts of blood from the wearer’s
               injuries could have masked smaller amounts of the victim’s DNA;
               and
               • clothing worn by most of the uninvolved inmates at the time of
               collection had bloodstains from various unknown sources on them,
               and some of that clothing had bloodstains from known sources,
               including items with the blood of an involved inmate on it (i.e., the
               sweatshirt worn by inmate Brown at the time of processing had
               Edge’s blood on it; a bloodstain from inmate Kenneth Edwards’
               white hooded sweatshirt may have contained a blood mixture that
               included Mathis’s blood), and some items had the victim’s blood on
               them (i.e., the shirt worn by inmate Mickey Lanerie, the grey
               sweatshirt worn by inmate Brian Johns, the dark grey sweatshirt and
               shoes of inmate Taylor; and the sweatshirt worn by inmate John
               Daniels).
     • Swabs from the defendant’s hands contained a blood mixture consistent
       with the DNA of Capt. Knapps and the defendant; 32 and
     • The probability of the DNA found on the defendant’s jeans and sweatpants
       and the grey sweatshirt linked to the defendant found in Classroom One
       belonging to someone randomly selected other than Capt. Knapps was 1 in
       17 trillion.

       In addition, Alan Keel, another stipulated forensic DNA analysis expert,

whose private practice called for him to testify routinely in cases on behalf of both

the defense and the prosecution, conducted additional DNA testing on samples


32
   On cross-examination, Ms. Booker admitted the mixture of blood on the defendant’s hands
could have gotten there when the defendant attempted to wash Capt. Knapps’ blood from the
first sweatshirt he wore, as claimed in his initial statement to investigators.

                                           20
from several items of clothing to determine the habitual wearer of the items and

additional testing on weapons found at the crime scene. Mr. Keel testified that the

grey sweatshirt found in Classroom One had spatter stains of Capt. Knapps’ blood

on the front of it, a smear of Capt. Knapps’ blood on the inside of it, and a large

quantity of biological samples from areas known to be fertile with the habitual

wearer’s DNA (such as the collar, front waist hem, and outside front) that

contained the defendant’s DNA or low level mixtures containing higher levels of

the defendant’s DNA. 33 Mr. Keel further stated that the denim jacket found in the

cell block bundle room had the victim’s blood on the outside left front sleeve, the

defendant’s blood in a transfer stain on the inside, as well as Durham’s epithelial

cells on the front of it next to a rivet. 34 As to the tested weapons, sample levels

were too low to link the defendant to any weapon, although Mr. Keel confirmed

the victim’s blood was on the mallet and ice pick-like shank.

       Dr. Alfredo Suarez conducted the autopsy of Capt. Knapps. Following a

stipulation as to his expertise in forensic pathology, he testified as follows

regarding Capt. Knapps’ injuries, before walking the jury through a limited number

of photographs of the injuries and linking those injuries to the recovered weapons:

       This man sustained multiple and different injuries. The, the fatal
       blows were in the head. He had several lacerations due to blunt
       trauma that caused multiple fractures of the bones forming the skull,
       the temporal, the left parietal, and the occipital. So there were at least
       three blows to the head, heavy and with force, that one of the major
       injuries was a depressed fracture. In other words, the bone was
       inserted into the brain. And that’s a major blow to be able to fracture
       a thick bone. And the bone ends up poking, if you will, into the brain.
       In there that led to considerable hemorrhage inside the cranial cavity.
       And that’s, that’s a fatal -- those were the fatal blows altogether.
              In addition, there were puncture wounds. There were three
       puncture wounds on the left lateral chest wall, one of which

33
 Mr. Keel also testified that a stain on the inside of the back of the sweatshirt contained Edge’s
DNA.
34
  In addition, the denim jacket had the names of four individuals written on it. None of them
appear to have been inmates present in the education building on the night of the attempted
escape and murder.

                                               21
       penetrated two inches into the spleen. The spleen is that organ that’s
       on the left that’s very, very vascularized, so it bleeds quite a bit. And
       that potentially could have been a fatal injury; however, the amount of
       blood that I found in the abdomen, free in the belly, if you will, in the
       abdomen, was not very abundant. It was only 50 ML. It’s like a pint
       and a half maybe.
              And the other two perforations didn’t injure any fatal structures,
       no blood vessels and no organs.
              There were defense wounds. There were defense wounds is
       what we call the attempt from the victim to ward off the weapon. And
       they sustain injuries to sometimes forearm, and, predominately in this
       case, were the fingers. Those are so-called defense wounds.
              There were other lacerations on the both shoulders, and the --
       this man was hit pretty good in the perioral region, around the mouth.
       Why? The, the maxillary teeth were loose and the prosthesis that he
       had was out of mouth. And there were lacerations in both lips. So
       that’s due to probably fist, punch him in the mouth. That’s basically
       what he sustained.
                                                * * *
              . . . [T]here [were] superficial cuts, and there was a puncture
       wound to the left neck that penetrated about two inches and produced
       hemorrhage about the cervical esophagus. But that injury, although
       with maybe a 5-degree angle, could have perforated both the carotid
       artery and/or the internal jugular vein. But that particular wound
       didn’t do that, so that’s not fatal.[35]

Dr. Suarez opined that, given the injuries and multiple weapons used, he suspected

more than one person was involved in the attack, and he noted that Capt. Knapps

likely sustained the puncture wounds to his torso after the fatal blows to his head.

       The parties stipulated to the expertise of Colonel Timothy Scanlan of the

Jefferson Parish Sheriff’s Office Crime Laboratory in the fields of crime scene

investigation, crime scene reconstruction, and bloodstain pattern analysis. Col.

Scanlan testified that he believed the inmates killed Capt. Knapps in the restroom,

rather than in the hallway or doorway, and he described the various types of

bloodstain patterns in the crime scene and on clothing and what they revealed to

him as a crime scene reconstructionist. Most notably, Col. Scanlan discussed the

implications of a takeaway print from the defendant’s notched left Reebok shoe in

the officer’s restroom, the blood spatter on the grey sweatshirt found in Classroom
35
  On cross-examination, Dr. Suarez added some details, including that he believed the fatal blow
could have been any one of three heavy blows, two of which were delivered to the back of Capt.
Knapps’ head and one was to the front.

                                              22
One linked to the defendant as the habitual wearer, and the blood spatter and

transfer patterns on the denim jacket found in the cell block bundle room also

linked to the defendant, which indicated the defendant was moving about the

restroom after Capt. Knapps sustained significant injury and was on top of the

victim or right next to him when Capt. Knapps sustained blows to previously

injured and bleeding areas of his body. Col. Scanlan testified that this evidence

was inconsistent with the defendant’s initial statements to investigators indicating

that Mathis, Carley, and Durham were the only ones with knowledge of what took

place in the officers’ restroom and that the defendant was unaware Capt. Knapps

was seriously hurt until after he was out of the education building on the walkway.

      Col. Scanlan noted that, while the denim jacket and hooded, zippered, grey

sweatshirt with pockets, collected from the defendant during processing, did not

have the tell-tale spatter patterns, the defendant’s jeans had direct transfer blood

stains and blood spatter, indicative of dynamic bloodshed, and saturation stains

showing prolonged contact with active bleeding. The saturation was so significant

that the sweatpants worn under the defendant’s jeans had a secondary transfer

blood pattern in the corresponding location, and both the jeans and sweatpants

were soaked through with Capt. Knapps’ blood. Col. Scanlan also observed that

the small size of the blood spatter on clothing collected from or linked to the

defendant showed that the defendant was in “very close proximity” and “actively

involved.” While Col. Scanlan stated that he did not believe the initial attack took

place in the hallway, he acknowledged on cross-examination that the inmates’

control over the crime scene and reported efforts to clean the hallway may have

obscured that version of events, and he explained that his responsibility was to

reconstruct the crime scene with the physical evidence presented to him.

      Major Randy Holden, formerly a WFPSO investigator, and State Trooper

Brad Cook conducted the initial interviews of Brown, Edge, and the defendant in
                                         23
the early morning hours of December 29, 1999. Major Holden and Trooper Cook

testified that Major Holden advised the defendant of his rights and had the

defendant read and sign a waiver of rights form. Neither Major Holden nor

Trooper Cook inflicted, observed evidence of, or heard complaints about, abuse or

coercion of the defendant. 36 The defendant’s recorded statement commenced at

7:47 a.m., during which he informed officers that:

     • On December 27, 1999, the defendant was informed of a pending unwanted
       move in his housing location, which led him to believe his desire to become
       a trustee in January or February 2000 was unlikely to happen, and he was
       upset about this development (he said it “messed [him] up” when he realized
       his chances to become a trustee appeared slim).
     • Durham and Carley approached him about joining an escape plan about a
       week before December 28, 1999, and they asked him to prepare a list of
       inmates for the call-outs scheduled for that evening, which he did.
     • The escape plan involved targeting correctional officers either close to
       retirement or female (and therefore believed to be less likely to resist),37
       tackling and handcuffing them, taking their uniforms, keys, and beepers, and
       leaving them unharmed in one of the two bundle rooms in the education
       building. From there, the inmates would exit the Camp D sally port, take
       one of the cars parked near the sally port, drive off the property via a dirt
       road, which had been observed by some of the involved inmates while
       working a blade crew, proceed to Tylertown, Mississippi, to gather food,
       money, and an eighteen-wheeler before heading to Canada.
     • The defendant claimed he agreed to join the plan that evening and, despite
       his claims of no intent or awareness of any intent to harm on anyone’s part,
       he observed Edge with a mallet or hammer in his jacket and a shank up his
       left sleeve, and the defendant knew 265-pound Brown was recruited to
       handle the targeted officers physically.
     • Planned targets Lieutenants Ross and Cockerham were not in the building,
       and the involved inmates missed their initial chance to secure Lt. Chaney, so
       when Capt. Knapps came in the education building to use the officers’
       restroom, the inmates seized the opportunity. Specifically, the defendant
       claimed Durham approached Capt. Knapps in the hallway, as Capt. Knapps
       exited the restroom, and punched him, causing him to fall down near the
       watercooler. The defendant stated that as Capt. Knapps struggled, Durham
36
    In contrast, Major Holden and Trooper Cook observed that inmate Edge had some injuries
(i.e., bruising around an eye and a bloody nose) from the tactical team’s efforts to retake control
of the education building and inquired about them. Edge had apparently tried to blend in with
the uninvolved inmates and failed to comply with tactical team orders, thus sustaining injuries as
he was subdued; however, Edge received medical attention and thereafter confirmed his
willingness to proceed with the interview.
37
  In a later statement, the defendant also admitted targeting at least one officer, Lt. Ross, who
had been previously involved in alleged mistreatment of one or more inmates on the Camp J tier,
which housed inmates under the most severe confinement restrictions. Lieutenants Cockerham
and Chaney fell into the close-to-retirement category of targeted officers, and Sergeant Walker is
female.

                                                24
       continued to hit him, and Edge approached with the mallet and hit Capt.
       Knapps on the head several times.
   •   The defendant claimed that he and Brown approached to convince Capt.
       Knapps to let them handcuff him when Capt. Knapps, then “bleeding bad”
       from the head and his hands, grabbed the defendant around his legs. Brown
       then dragged Capt. Knapps into the officers’ restroom by his pants cuffs.
   •   The defendant asserted that he saw Mathis, Carley, and Durham enter the
       officers’ restroom as the defendant entered the inmates’ restroom, where the
       defendant attempted to remove blood from his sweatshirt. He heard “kicking
       noise” from the officers’ restroom next door.
   •   When the defendant’s attempts to rinse the blood off his sweatshirt proved
       unsuccessful, he removed it and threw it in the waste basket in the inmates’
       restroom, replacing it with a different sweatshirt from one of the bundle
       rooms.
   •   By the time the defendant joined the other inmates, they had grabbed Lt.
       Chaney and Sgt. Walker, and Edge was guarding them with a mallet in
       Classroom One. Lt. Chaney appeared dazed as if he too had been beaten.
   •   The defendant claimed that he fetched water and blankets for the officers
       and attempted to comfort Sgt. Walker by saying that no one would hurt her
       and that he would protect her.
   •   The defendant stated that Carley and Mathis indicated security was aware of
       the situation, so Carley, Mathis, and Durham started taping paper over the
       small windows in the doors and discharging a fire extinguisher to create
       confusion when security came inside. They also blocked one of the doors
       into the education building with locker boxes from one of the bundle rooms.
   •   The defendant claimed that it was his idea to get on the telephone, demand
       to speak with non-Angola authorities, and to surrender.
   •   The defendant described Sgt. Walker’s brief telephone conversation with
       Warden Cain, his placing a note to his mother in Sgt. Walker’s pocket (in
       which he apologized for his actions and asked not to be buried at Angola),
       and his own telephone conversation with Col. Stewart before he, Brown, and
       Carley surrendered to Warden Cain, as the tactical team commenced efforts
       to rescue Lt. Chaney and Sgt. Walker and retake the building.
   •   The defendant claimed that he “had no idea” Capt. Knapps was “hurt . . . not
       like that” in the officers’ restroom.
   •   At no point did the defendant claim that he was beaten or otherwise abused
       by correctional officers before giving the statement.

       Further, on December 29, 1999, Major Holden interviewed uninvolved

inmates Hadwin, Daniels, and Williamson, none of whom appeared injured or

complained of injuries. On December 30, 1999 Major Holden interviewed inmates

Rice, Jeanpierre, Mitchell, Billiot, Cooper, and Robinson, as well as Lt. Chaney

and Sgt. Walker. An arrest warrant was obtained by the State, on December 30,

1999, for the defendant, accusing him of the first degree murder of Capt. Knapps,




                                        25
in violation of LSA-R.S. 14:30, and the aggravated kidnapping of Lt. Chaney and

Sgt. Walker, in violation of LSA-R.S. 14:44.

      On January 3, 2000 the defendant gave a supplemental recorded statement to

Major Holden, WFPSO Chief Investigator Ivy Cutrer, Angola investigator Major

Warren Melancon, and Col. Donald Ray Davis, after signing another waiver of

rights form. The defendant confirmed, “I participated in an escape attempt that

resulted in Capt. Knapps’ death,” and “saw [Edge] hit Capt. Knapps in the head

with a yellow mallet or hammer out in the hallway . . . maybe four to six times . . .

maybe more.” The defendant reiterated his claim that Durham hit Capt. Knapps

first, and he added that Carley, Mathis, and Edge jumped on Capt. Knapps while

Capt. Knapps was down on the hallway floor. The defendant also attempted to

explain some of the physical evidence linking him to the murder. He stated that

when he and Brown approached, Capt. Knapps grabbed his legs and sweatshirt

before Brown pulled Capt. Knapps into the restroom. The defendant said he,

Brown, and Edge left, leaving Mathis, Carley, and Durham in the officers’

restroom with Capt. Knapps. The defendant claimed that he only saw Edge with a

mallet or hammer and Carley with the large ice pick-like shank. The defendant

also heard Capt. Knapps saying, “What are y’all doing,” and hollering, “Help me,

help me.” The defendant stated that he felt “partly responsible for” Capt. Knapps’

death, and he believed the law would hold him responsible because he did nothing

to stop it. The defendant also stated that he thought he would receive the death

penalty, and he planned to plead guilty for his family’s sake. The defendant made

no mention of any beating or abuse by investigators or correctional officers.

      Nonetheless, on January 6, 2000, the defendant informed one of his

appointed attorneys, Burton Guidry, that correctional officers beat him on

numerous occasions with various types of riot batons and revealed extensive

bruising on his legs (on the upper front and sides of his thighs and on the lower
                                         26
back of his thighs). Mr. Guidry photographed the injuries, and the photographs

were introduced into evidence. Stipulated expert witnesses in forensic pathology

and correctional investigations testified at trial that the defendant’s injuries were

not consistent with multiple beatings with riot batons in the early morning hours of

December 29, 1999, as claimed, and the injuries appeared to be self-inflicted.

Medical personnel from Angola also testified the defendant did not present injuries

from the alleged beatings to any staff members contemporaneously with the time

the defendant claimed his injuries were inflicted.

      The jury also heard evidence of additional inculpatory statements made by

the defendant to authorities and other inmates. For example, on October 17, 2001,

the defendant wrote a thirteen-page letter to Deputy Warden Vannoy, seeking

assistance in negotiating a deal with the State in exchange for testimony and

identification of additional evidence located at the crime scene (even though the

defendant acknowledged in the letter that Warden Vannoy had no such authority

and the defendant’s appointed counsel remained on his case). In his letter to

Warden Vannoy, the defendant also claimed that his initial statements were “based

on half-truths” because he “feared for [his] life, due to the beatings and threats.”

      The defendant asserted to Warden Vannoy that his other co-defendants all

“hung together” and “shared the same religious belief in Wicca,” which meant they

were not afraid of dying because of their belief in reincarnation. The inmates’ plan

in December, 1999 was to escape, be transferred to federal prison, or die. The

defendant admitted the other inmates “told [him] that they intended to kill Lt.

David Ross because he beat many inmates at Camp J, including their friend Jessie

Rogers.” When the inmates could not locate Lt. Ross, they killed Capt. Knapps

instead, reasoning they would then be taken seriously and somehow improve their

chances of transfer to federal prison by killing one guard but releasing the others.

When Warden Cain refused to negotiate, the inmates amended their plan, deciding
                                          27
that if the only options were confinement at Camp J or death, they would kill the

officer hostages and die. Carley and Brown, however, surrendered. The defendant

claimed that he remained in the bundle room with Sgt. Walker to protect her, and

he left only after Durham promised not to injure her.

      The defendant also wrote to Warden Vannoy that he had heard more details

related to Capt. Knapps’ death from rumors on the tier (i.e., that Carley had

instructed Edge to clean the blood from the hallway, while Carley, Brown, and

Durham went into the officers’ restroom and tried to beat Capt. Knapps into

disclosing Lt. Ross’s location; and that they later went back and stabbed Capt.

Knapps to death). The defendant offered to help authorities locate additional

evidence in the education building, including Carley’s bloody clothing and a

second knife-like weapon. The defendant also denied, in the letter, that he told

Col. Bordelon that “if [Col. Bordelon] would have come in the building that night

we would have taken him down like Knapps.” The defendant further claimed that

Col. Bordelon and Lt. Ross removed bloody sweatpants from a bag containing

Brown’s clothing and put them into a bag with the defendant’s clothing. The

defendant complained in the letter of multiple beatings, which coerced him to say

that he participated in the plan when he did not. The defendant also promised to

Warden Vannoy to testify at a civil trial (presumably the wrongful death case

brought by Durham’s heirs) that Durham was armed when security rescued Sgt.

Walker, and that Durham had demanded to be transferred to Hunt Correctional

Center and to be given a job as a trustee or as an inmate counsel.

      The defendant added, in a postscript to the letter, a detailed description of

what most likely happened to Capt. Knapps in the officers’ restroom. Specifically,

the defendant stated that he knew Capt. Knapps crawled into the stall after Brown

dragged the captain into the officers’ restroom; and inmates Brown, Carley, and

Durham “beat [Capt. Knapps] until he passed out because he would not tell [them]
                                         28
where Lt. Ross was.” 38 The defendant further detailed that Brown, Carley, and

Durham returned to the officers’ restroom, when the building was surrounded by

the Angola tactical team, to stab Capt. Knapps twice in the side and several times

in the head with the ice pick-like shank and in the chest with the half-scissors

blade. The defendant advised Deputy Warden Vannoy to confirm the accuracy of

this account from the autopsy report, and he claimed the other inmates informed

him of these details during their first weeks in Camp J.

       In addition, inmate Christopher Shockley testified at the defendant’s trial

regarding the defendant’s jailhouse confession. Shockley and the defendant met in

2005, while serving time at Hunt Correctional Center. 39 In 2006 they discussed

Capt. Knapps’ death one morning. The defendant informed Shockley that Durham

had stabbed Capt. Knapps in the chest, and the defendant had hit Capt. Knapps in

the head with a mallet. Shockley also provided testimony about what he believed

were the defendant’s efforts to discredit his testimony about the jailhouse

confession. Although, on cross-examination, the defendant highlighted Shockley’s

numerous convictions and pending charges in this state and other jurisdictions,

Shockley maintained that the State had promised him nothing and his decision to

testify was motivated by the defendant’s attempts to “throw[] [him] under the bus.”

       Inmate Alvin Loyd testified regarding the defendant’s efforts to obtain false

exculpatory testimony. Although Loyd was in the education building on the night

of the attempted escape and murder, he did not witness the attacks on Capt.

Knapps, Lt. Chaney, or Sgt. Walker because he was either in Classroom Two


38
  Physical evidence and Col. Scanlan’s analysis thereof, which show latent fingerprints of Capt.
Knapps from the wall inside the stall and bloody fingerprint swipes of Capt. Knapps in the same
location, indicating someone dragged Capt. Knapps out of the stall into the open area of the
restroom, support this account.
39
  Deputy Warden Vannoy had the defendant returned to Angola and housed on a restricted
confinement tier after learning the defendant had somehow been transferred to Hunt and
convinced Hunt personnel to place him on a working cell block.

                                              29
teaching the legal class or in the law library across the hall from the officers’

restroom. Loyd was, however, aware of a commotion in the hallway because he

heard inmates running around, observed a smear of blood on the wall of the

hallway near the officers’ restroom when he went to the law library to place inmate

legal documents in a cabinet. Loyd also saw Robinson wrestle away from an

inmate who attacked him, as Loyd tried to leave the building. Loyd stated that he

returned to the law library to wait for security after Carley blocked his exit.

Nonetheless, in July 2010, just before the commencement of the defendant’s first

trial for Capt. Knapps’ murder, the defendant sent Loyd a fourteen-page,

handwritten document 40 detailing yet another version of events and seeking Loyd’s

testimony in support of that version.41 In this version, the defendant claimed that

he was never part of the escape plan, that he actively sought to prevent the attack

on Capt. Knapps by interfering with Edge and Carley’s efforts to hit Capt. Knapps

on the head with a mallet, that he stayed with Sgt. Walker to protect her throughout

the ordeal until he left the building, and that he never signed Warden Cain’s

amnesty note.

       After the State rested, the defendant called numerous witnesses, the bulk of

whom were uninvolved inmates who provided testimony consistent with that

presented at pre-trial motion to suppress hearings regarding alleged correctional

40
   The defendant’s fourteen-page document to Loyd was comprised of a six-page letter to Loyd,
with a new version of events, and an eight-page questionnaire guiding Loyd through the
testimony the defendant wanted him to provide. The defendant’s letter also stated that the
defendant wanted Loyd to tell the truth. However, the method by which the defendant sent the
letter to Loyd was apparently designed to avoid detection and review by Angola authorities. The
defendant addressed the envelope to a non-existent “attorney” in Baton Rouge, marked it “Legal
Mail,” and the return address on the envelope was the address belonging to Loyd. Angola
personnel returned the envelope to Loyd without opening it, believing it to be an attorney-client,
privileged communication. The defendant stipulated that he wrote the document.
41
  The defendant likely sought out Loyd’s assistance for several reasons. First, he was an inmate
counsel and might be considered a more credible witness than other inmates. Second, Loyd did
not give a statement to investigators in the days following the murder, due to injuries sustained in
the tactical team takeover, and therefore Loyd could not be confronted with a prior conflicting
account. Loyd did provide some testimony, however, at the 2008 evidentiary hearings on the
motions to suppress uninvolved inmate and co-defendant statements.

                                                30
officer brutality. 42 In addition, the defendant called Durham’s former fiancée,

Carmen Fielder, who testified that Durham’s autopsy and the media accounts of

Durham’s death were inconsistent; she further testified that she was surprised

when: Angola cremated Durham’s body, without consent, while Durham’s father

was deciding whether to seek a second autopsy; that the paperwork related to

Durham’s cremation appeared to be backdated; and that Angola personnel would

not tell her who ordered the cremation.

       The defendant’s former defense counsel, Burton Guidry, was called to

testify regarding the photographs taken on January 6, 2000 of the defendant’s

injuries, allegedly incurred on the evening of the attempted escape and murder, and

regarding his (Mr. Guidry’s) role in Durham’s wrongful death suit, which

prompted his dismissal as a member of the defendant’s initially-appointed defense

team because of the likelihood of conflict.

       The defendant’s last witness was Jeff Scozzafava, a stipulated expert in

crime scene investigation and reconstruction and bloodstain pattern interpretation.

Mr. Scozzafava disagreed with what he characterized as Col. Scanlan’s

42
   Inmate Wimberly claimed that he was kicked in the face, lost two teeth, received medical
treatment, and ultimately received a settlement in a federal lawsuit. Inmate Daniels claimed that
he was hit and kicked in the education building, that he was hit on the bus, that he was beaten
and abused at Camp C, and that he received a settlement in a federal lawsuit; he also recognized
the defendant as one of the inmates running up and down the education building hallway with
Carley, Mathis, Durham, and Edge. Former inmate Miller stated that he was not beaten, that he
did not see anyone beaten, and that he did not participate in the federal lawsuit. Former inmate
Johns testified that he was beaten repeatedly throughout the night of the attempted escape and
murder and that he received a settlement in a federal lawsuit; he also claimed - inconsistently
with all versions proffered by the defendant - that the defendant was with him in Classroom One
the entire night until Carley removed Sgt. Walker at shank-point. Inmate Lowe told the
defendant during his testimony, “I got attacked from something you-guys were trying to pull-off,
brother . . . . I’m really getting upset right now. I’m just being honest with you . . . . Because I
had mad love for Capt. Knapps. I wouldn’t have never done the man that way.” Inmate Lowe
also informed the jury that Capt. Knapps would occasionally play with the inmate band and had
previously given inmate Lanerie a guitar; he also stated that he saw the defendant and two other
white inmates retrieve items from an unlocked file cabinet in the band room at some point, and
he heard Brown inform the band members, “We done took over the building. I got Knapp [sic]
in the bathroom . . . . I knocked his pu**y a** out.” Inmate Wardlaw stated that he was beaten
and kicked during the initial tactical team entry into the education building, and he was hit a few
times on the walkway to the bus. Inmate Clofer claimed that he was hit on the walkway and that
he received a settlement in the federal lawsuit; he also claimed that he saw the defendant get
punched and kicked near the bus.

                                                31
overreaching conclusions because: (1) Mr. Lane and Mr. Vara failed to process the

crime scene and collect evidence properly, and Col. Scanlan failed to account for

the lack of crime scene preservation and chain of custody issues with respect to

various evidence collected from the scene; and (2) Col. Scanlan interpreted some

bloodstain patterns incorrectly (i.e., there could have been no arterial spurt, as

testified to by Col. Scanlan, because the autopsy did not indicate any artery had

been compromised). Mr. Scozzafava did not, however, present an alternative

theory of the crime, and he admitted that none of his criticisms altered the findings

regarding the defendant’s bloody left shoeprint on the officers’ restroom floor,

between the drain and the stall, or that Capt. Knapps’ blood was on the defendant’s

hands, shoes, and clothing at the time of processing or otherwise linked to him.

Mr. Scozzafava also admitted that the location of the defendant’s footprint did not

support the version of events last claimed by the defendant, in his covert letter and

questionnaire to inmate Loyd (in which the defendant admitted he was present in

the restroom and claimed he had to “duck walk” with Capt. Knapps’ head on his

leg while Brown pulled them into the restroom), or any other version.            Mr.

Scozzafava further admitted that Col. Scanlan’s interpretation of the tiny blood

spatter on the grey sweatshirt found in Classroom One, which was linked to the

defendant as a habitual wearer, as impact evidence of the defendant’s direct and

active involvement in Capt. Knapps’ murder was as plausible a theory as an

alternative theory.

      Following the State’s closing argument, in which it stressed Capt. Knapps’

blood on the defendant’s clothing, shoes, and hands, and the defendant’s role in the

attempted aggravated escape and aggravated kidnappings of Lt. Chaney and Sgt.

Walker, as well as his surrender and attempts to alter his version of events to

account for evidence against him as he learned of it, the defendant elected to give a


                                         32
lengthy closing argument. Therein, the defendant gave another detailed version of

events, in which he asserted and/or conceded, inter alia, the following:

     • The defendant knew of the escape plan days before December 28, 1999, and
       agreed to participate even though he knew Brown was a large man recruited
       to overpower targeted officers and at least some of the others had various
       weapons;
     • The defendant was in the hallway with other involved inmates when Capt.
       Knapps entered the building, and Durham punched Capt. Knapps as Capt.
       Knapps exited the officers’ restroom;
     • Because Capt. Knapps was resisting the inmates’ efforts to handcuff him,
       Edge tried to hit Capt. Knapps with one of the mallets as the defendant,
       Cooper, Carley, and Brown ran toward them. Carley grabbed the mallet,
       Capt. Knapps tried to handcuff himself to Carley, and Carley began hitting
       Capt. Knapps with the defendant standing next to Carley, attempting to stop
       the beating (and by implication, subjecting the defendant’s sweatshirt to
       possible cast-off bloodstain patterns);
     • Capt. Knapps yelled, “Help me, Help me,” while grabbing hold of the
       defendant’s legs, and Durham attempted to fight the defendant off of
       Carley;
     • Brown intervened and pulled Capt. Knapps into the restroom, jerking Capt.
       Knapps off of the defendant’s legs but allowing Capt. Knapps to grab the
       defendant’s sweatshirt;43
     • The defendant went further into the restroom than previously admitted
       because Durham entered behind him with a knife and then the defendant
       exited the restroom, leaving the other five inmates in the restroom with
       Capt. Knapps;
     • The defendant discarded his denim jacket and sweatshirt in the inmates’
       restroom when his efforts to remove Capt. Knapps’ blood proved
       unsuccessful, and he proceeded to Classroom One;
     • With respect to events related to Sgt. Walker, the defendant claimed
       inconsistently that it “[n]ever crossed [his] mind [Carley] was going to hurt
       her” as Carley held a long, bloody, ice pick-like shank to her throat while
       moving her from Classroom One to the cell block bundle room and
       instructing her to speak on the telephone with Angola personnel; the
       defendant also claimed that he stayed with Sgt. Walker the entire time to
       protect her;
     • The defendant could not release Sgt. Walker as she requested because
       Mathis was guarding the exit door with a knife;
     • The defendant encouraged the others to surrender and told them to ask to
       speak with the FBI or the Attorney General, if they did not want to negotiate
       with Angola personnel;
     • Durham, along with Brown and Carley, threatened to decapitate everyone
       when Warden Cain refused to let the involved inmates talk to other state and
       federal negotiators;
     • The defendant spoke briefly with Col. Stewart on the telephone and
       identified himself by name;


43
  The defendant denied ever using the term “duck walk,” even though he used it in his letter and
questionnaire to Loyd.

                                              33
     • It was Carley, and not the defendant, who encouraged the involved inmates
       to change their clothing, as the defendant had already changed his shirt and
       jacket;
     • When Warden Cain and others started talking to the involved inmates
       through the door, the defendant became very nervous and feared dying so he
       wrote the note to his mother and placed it Sgt. Walker’s pocket;
     • The defendant walked past Warden Cain and the amnesty note without
       signing it, and numerous Angola records reflect that Angola personnel
       routinely misspell his name J-E-F-F-E-R-Y, which is consistent with the
       note;
     • “As soon as I saw what they did with Capt. Knapps, I was no longer part of
       it.”
     • “If Capt. Knapps wouldn’t have struggled so hard, Capt. Knapps would be
       alive.”
     • “Am I guilty of trying to leave? Yeah. Stupid. That’s an escape though. Am
       I guilty of what happened in that hallway? Yeah, because I was out in the
       hallway. Shouldn’t have happened.”
     • With respect to his left shoe print in the officers’ restroom, the defendant
       admitted:
                    • “Look, this is the print they showed you all. All right.
                    Was it my shoe? It was. Not denying it. All right. I’ll
                    admit that.”
                    • At that time, “[Capt. Knapps] is bleeding. He has been
                    bleeding. Bleeding out in the hallway, his head, his
                    hands, his shoulder, all this stuff.”
                    • “So, if I step back at the time somewhere when Captain
                    Knapps is at my feet and I’ve got a heel print there, I’m
                    not going to deny that’s how it got there, but I did leave. I
                    walked out.”
                    • “If I had been in there [after the significant struggle
                    reflected by the blood all over the restroom and when
                    Capt. Knapps received the fatal blows], you would find
                    much more than one single footprint.”44

       During its rebuttal argument, the State stressed the defendant’s efforts to

manipulate his version of the story to account for: the evidence against him; the

testimony of the experts that the volume of blood in the restroom, efforts to revive

Capt. Knapps, and the inmates’ control of the crime scene for nearly two hours

likely destroyed or obscured other relevant evidence; and the competency of Mr.

Lane and Mr. Vara’s evidence collection efforts in the crime scene given to them.



44
  Photographs of the crime scene reveal additional partial shoe prints consistent with the pattern
on the soles of the defendant’s shoes. The State apparently chose to focus on the clearest print,
which identified the brand of the defendant’s shoe as well as a notch Angola personnel place on
the shoes of inmates.

                                               34
       After closing arguments and during the jurors’ lunch break, the trial court

was informed that the daughter of juror Teresa Keating was in a hospital intensive

care unit following a medical emergency, and he spoke briefly with the juror in the

presence of counsel, before releasing and replacing her with one of the alternate

jurors.

       Thereafter, the trial court instructed the jury and separated the remaining

three alternates, and the jury commenced guilt phase deliberations at 1:40 p.m. on

May 15, 2011. At 3:22 p.m., the jury requested to hear the instructions on first

degree murder and principals again and then deliberations were resumed at 3:29

p.m. Eighteen minutes later, the jury returned with a unanimous verdict of guilty

as charged, and, on the request of the defense, the trial court polled each juror, who

affirmed his or her vote of guilty.

       The penalty phase of the defendant’s trial commenced on May 16, 2011.

The defendant waived his right to self-representation and stipulated to his identity

as the person charged with, and convicted of, the 1984 first degree murder of

Andrew Cheswick.45 After brief opening statements by the State and the defense,46

Capt. Knapps’ sister, Christine Whitstine, testified that her brother was one of

eleven children, that he had two teenage children, and that he cared for the young

45
   We note that this court set aside the defendant’s prior death sentence, for the first degree
murder of Andrew Cheswick, finding that the State’s discussion of appellate review during the
penalty phase opening statements “so denigrated the responsibility of the jury as to deprive the
defendant of a fair determination of sentence.” State v. Clark, 492 So.2d 862, 870-72 (La.
1986). The trial evidence, in the Cheswick murder case, established that on October 18, 1984,
the defendant entered Studebaker’s Lounge, his former place of employment, at 10:00 a.m.,
when another lounge employee, the victim Andrew Cheswick, was verifying cash register tapes
and preparing bank deposit forms. The defendant remained there after four sales representatives
left the lounge. At 11:00 a.m. a Wells Fargo employee discovered the victim, with three gunshot
wounds to the head; over $2,600.00 was missing from the safe and cash drawers. During his
initial interview with police, the defendant handed over two bank deposit slips, totaling
$2,635.50. During monitored jailhouse communications, the defendant admitted to his
girlfriend, “I did it.” He also told his father, “I am ninety-nine percent sure they got me.” As in
the instant case, the defendant made several attempts to manipulate evidence and to present
exculpatory testimony via other inmates.
46
   With respect to opening statements, defense counsel conceded that the State had sufficient
proof of each of the four asserted statutory aggravating circumstances set forth in LSA-C.Cr.P.
art. 905.4(A).

                                                35
autistic child of his fiancée before he died. Capt. Knapps’ mother, twin brother,

and fiancée passed away between the time of Capt. Knapps’ murder and the

defendant’s trial.

       Ms. Whitstine further testified that the family’s relationship with Angola

commenced in 1954, when their father began working there, and Capt. Knapps’

mother, seven of the eleven siblings, including Ms. Whitstine, and other extended

family members also worked there. Ms. Whitstine stated that the entire family was

last together on Christmas Eve, just days before the murder, and she identified

persons in five photographs of Capt. Knapps with family members and his fiancée.

She explained the family routinely got together on weekends, and Capt. Knapps

was “the entertainer” in the family, playing the guitar and singing.

       Capt. Knapps’ brother-in-law and music partner, Shannon Herring, also

testified. He identified several non-testifying family members in the courtroom

and informed the jury of Capt. Knapps’ musical passion and talent, playing two to

three times per week, including at family get-togethers.              He described Capt.

Knapps as “the focal point” of family events because of his musical contributions.

The jury observed an edited two-and-one-half minute video of Capt. Knapps at a

family function.

       The State also called Dr. Michael Welner, a stipulated expert in forensic

psychiatry. 47 Dr. Welner testified that he based his opinions about the defendant

on numerous records (including: evidence and testimony related to the defendant’s

prior conviction; evidence and testimony from the Capt. Knapps’ murder

investigation and proceedings; the defendant’s prison records, including

disciplinary, psychological, medical, and pharmacy records; transcripts of over a

year of telephone calls between the defendant, his mother, and others; and prior

47
   The trial court previously heard argument on the defendant’s motion to exclude evidence of
future dangerousness and denied it.

                                             36
statements by the defendant’s friends and family); however, Dr. Welner did not

interview the defendant. Dr. Welner evaluated the defendant against the PCL-R

psychopathy checklist and determined that the defendant is not a psychopath. Dr.

Welner also considered where the defendant fell on the nine levels of risk set forth

in the Violence Risk Assessment Guide, and he found the defendant scored at level

four (with level nine as the highest risk of violence). Dr. Welner further assessed

the defendant on the HCR-20 (a twenty-item tool for assessing history, clinical,

and risk factors) and determined that the defendant was notable for his history of

previous violence, employment instability, negative attitudes in custody, and

exposure to destabilizing influences, stress, and unmanageability in the context of

maximum security custody or secure custody in the past.

       Dr. Welner viewed the defendant’s middle age and avoidance of lethal

violence over the intervening eleven years since the Knapps murder as positives,

but noted both of these factors also applied to the defendant before Capt. Knapps’

murder on December 28, 1999.48 Dr. Welner also cited as positive prognostic

factors that the defendant: was not in a gang, had good impulse control, had no

history of physically preying on other inmates, had a “very supportive” and loving

family, was “quite educated” with “many different skills,” and had no history of

substance abuse, psychotic illness, or head trauma. Again, all of these positive

factors were also present prior to the murder of Capt. Knapps.

       On the negative side, Dr. Welner emphasized that the defendant killed in

1984, and he killed again in the instant 1999 murder in a maximum security

setting. Dr. Welner also noted that the defendant had a history of scheming to the

point of outlandishness, secreting weapons, circumventing natural boundaries and

obstacles established to keep others safe, and “getting very angry when he doesn’t


48
   Defendant was in his late thirties at the time of the murder, and he was fifty years old at the
time of trial.
                                               37
get his way when something means a lot to him.” Dr. Welner pointed out that all

of these negative behavior patterns were present the night of Capt. Knapps’

murder, and he opinioned that they were likely to be repeated under the conditions

of the defendant’s confinement. Dr. Welner described how a situation in which the

defendant felt frustrated and powerless, combined with an opportunity to use his

creativity while engaged in a group of scheming peers, increased the defendant’s

risk of violence even in a secure setting.

      On cross-examination, Dr. Welner expressed concern, even if the defendant

remains confined under the most restrictive conditions at Angola, because he found

the defendant to be an “usually resourceful individual” “so savant in the culture of

concealment and hidden movement, that to an unclear degree [the defendant] is

unusually able to navigate restrictions so they are not as restrictive depending on

what he wants.” Dr. Welner went on to describe, in general terms, instances in the

defendant’s Angola records that supported his opinion that the defendant would

“find ways to make things happen” because he is “clever” and “persistent” even

under the most restrictive conditions. Thereafter, the State rested.

      The defendant first called Larry Clark, then chairman of the pardon board

and no relation to the defendant, to testify regarding the procedure by which, and

unlikelihood of, the governor’s exercise of the pardon power in a first degree

murder case. Several friends and family also testified on the defendant’s behalf.

      Sherry Richard, the wife of the defendant’s long-time friend Lance Richard,

testified that the defendant would come to their home, enjoying game nights and

occasionally staying with them, and visited them in the hospital on the day their

third child was born right before he was arrested in 1984 for Andrew Cheswick’s

murder. Ms. Richard said the defendant has maintained his relationship with the

Richard family since then, calling collect from time to time.


                                             38
      Lance Richard testified he and the defendant became best friends at Morgan

City High School, often hunting and fishing together, doing “crazy things” (like

trespassing on “Judge Robinson’s land”), and working together at a regional

restaurant in high school and later at fencing and trucking companies. Mr. Richard

characterized their relationship as “very close,” “[p]robably just like a brother”; he

expressed continuing disbelief in the defendant’s involvement in the two murders

of which he had been convicted.

      The defendant’s older brother, Christopher Clark, testified about various

aspects of the Clark family life. When the defendant was eight, their father,

Talmadge “Sonny” Clark, was convicted of armed robbery so their mother, Edie

Guy, had to raise the four kids (brothers Christopher, Jeffrey, Tom, and daughter

Tracy) alone. Before that time, Christopher recalled Sonny drank and beat him and

the defendant’s mother like they were “his punching bag.” Eventually, Christopher

and Sonny reconciled and would go visit the defendant frequently at Angola, until

Christopher got arrested in 1999 and served five years on a drug charge, Sonny

died in 2006, and Christopher started traveling more frequently for work. The

defendant used to call Christopher collect regularly, but Christopher cancelled his

landline when he started traveling. One of Christopher’s two sons maintained a

relationship with the defendant, and Christopher stated that he was open to his six

grandchildren knowing the defendant when they were older.

      The defendant’s mother, Edie Guy, also testified and provided additional

information regarding the defendant’s family history and upbringing.            After

discussing her own parents and her courtship with the defendant’s father, she

described their quick marriage and having four children in six years, while the

defendant’s father attended LSU on a golf scholarship and worked part-time at

night at Sears; she worked when she could at a local department store. Both sets of

grandparents assisted financially. Ms. Guy testified:
                                         39
      As you can see by my two sons, they never miss[ed] meals. They
      were well fed. But it was hard. It was a struggle. And I don’t mind
      saying Sonny began to drink and Sonny was fantastic sober, was a
      wonderful father, a lot of fun to be around. But when he took that
      first drink, that was it. He became an ogre.

The young family moved somewhat frequently with Sonny drinking nightly and

“literally beating the crap out of [her].” She testified that at some point Sonny

committed armed robbery at a Baton Rouge bank, and law enforcement arrested

him at the family home, removing him in shackles in front of the children while

she was away at work. Sonny was sentenced to eight years in Angola, and he

served four years.

      Ms. Guy testified that she left Baton Rouge, with the children, for a job in

Morgan City when Sonny got out on parole. However, while on parole, Sonny

committed another armed robbery at the same bank. Ms. Guy did not mention

Sonny’s second sentence, but obviously he was out of prison by the time he and

Christopher began visiting the defendant at Angola in 1985.

      Ms. Guy described the defendant’s brother Christopher as the “hellion”

child, so she sent him to live with her mother, described as a 4’7” Cajun marine

drill sergeant. Ms. Guy stated that the defendant had “a mind of his own,” but was

more “manageable” for a single mother working long hours. After graduating high

school, Ms. Guy related that the defendant joined the Army and worked

intermittently in Morgan City until his arrest in 1984.

      With respect to the defendant’s reaction to Sonny’s criminal behavior, Ms.

Guy testified:

      Now, I will tell you this. In Morgan City, Jeffrey never really wanted
      to accept the fact that his father was a criminal or had robbed the
      bank. I mean, it just wasn’t something he wanted to live with. And
      we had many discussions about that. But living in Morgan City, like I
      said, I worked all day long. I would come home after 5:00 o’clock,
      5:30, made sure they had their homework done and cooked supper,
      little television, and everybody went to bed. But the one thing about
      one particular afternoon, I came in from work and Jeffrey was sitting
      on the sofa by himself. The other kids weren’t there. And I saw him
                                          40
      sitting with this box on his lap. I said what is that? And he said, this
      is - I think this is stuff from dad. Okay. Well, I walked over and
      looked at it, started lifting out stuff . . . . [Under the boys’ seasonal
      clothing and coats] is a jacket, a wig, and a gun . . . . He said, mom, is
      this what I think it is. I said, yep, it is. It’s what the FBI has been
      looking for against your dad . . . . And he pleaded with me, do not call
      the FBI, do not turn this stuff over because he knew it would be the
      final nail in the FBI’s case . . . . And for the longest time, Jeffrey
      wouldn’t forgive me for that. Even though he did not have a real
      close relationship with his dad at the time, he just would not forgive
      me for giving this stuff up.

      Ms. Guy expressed her sorrow for Andrew Cheswick’s mother, offered her

condolences to Capt. Knapps’ family, described how each member of the

defendant’s family has supported and maintained contact with the defendant in

their own way over the years of his incarceration, and identified the ways in which

she believed the defendant could contribute to others if the jury voted for a life

sentence (e.g., the defendant earned his paralegal degree with straight A’s and

apparently helped the family by offering advice as to legal issues).

      The defendant also called Deputy Warden Vannoy to discuss the conditions

of the defendant’s incarceration since Capt. Knapps’ murder.            Initially, the

defendant was on restricted lockdown in a one-man cell for twenty-three hours per

day, with one hour to shower and visit with other inmates housed on the same tier,

and three hours per week in a pen in the exercise yard. At some point, the

defendant managed to get transferred to Hunt Correctional Center, and he moved

from lockdown to a working cell block. When Warden Vannoy became aware of

this transfer, he informed his superior and had the defendant returned to Angola’s

restricted lockdown, where he will likely remain for as long as he is at Angola. On

cross-examination, Warden Vannoy stated that the defendant will continue to be

able to write and visit with his family members and friends while on lockdown.

He also described how informing Capt. Knapps’ mother of her son’s death was the

hardest thing he has ever done.


                                         41
      Following closing arguments and the trial court’s charge, the jury

deliberated for what is listed on the trial transcript as “a short break” and

unanimously returned a verdict sentencing the defendant to death for the murder of

Captain Knapps.

      In accordance with the jury’s verdict, on May 23, 2011, the trial court

sentenced the defendant to death.       On August 12, 2011 the trial court heard

arguments on the defendant’s motion for reconsideration of sentence, in which he

claimed that the trial court had discretion to set aside the jury’s death sentence and

that the death sentence was unconstitutional based on evolving standards of

decency. The motion for reconsideration of the sentence was denied.

      On appeal, the defendant makes thirty-seven assignments of error. After a

thorough review, we find no reversible error in the defendant’s conviction and

sentence.

                              LAW AND ANALYSIS

                                 Guilt Phase Issues

Insufficient Proof of Specific Intent

      In his first assignment of error, the defendant argues that the State failed to

present sufficient evidence of his specific intent to kill or inflict great bodily harm

as required by R.S. 14:30(A)(1) and (2). In reviewing the sufficiency of the

evidence to support a conviction, the appellate court must determine that the

evidence, viewed in the light most favorable to the prosecution, was sufficient to

convince a rational trier of fact that all of the elements of the crime had been

proved beyond a reasonable doubt. State v. Captville, 448 So.2d 676, 678 (La.

1984) (citing Jackson v. Virginia, 443 U.S. 307, 316-19, 99 S.Ct. 2781, 2787-89,

61 L.Ed.2d 560 (1979) (“[N]o person shall be made to suffer the onus of a criminal

conviction except upon sufficient proof - defined as evidence necessary to

convince a trier of fact beyond a reasonable doubt of the existence of every
                                          42
element of the offense . . . . [T]he relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable

doubt.”).49    See also LSA-C.Cr.P. art. 821(B) (“A post verdict judgment of

acquittal shall be granted only if the court finds that the evidence, viewed in a light

most favorable to the state, does not reasonably permit a finding of guilty.”).

       Specific criminal intent is defined as “that state of mind which exists when

the circumstances indicate that the offender actively desired the prescribed

criminal consequences to follow his act or failure to act.” LSA-R.S. 14:10(1).

Specific intent need not be proven as a fact, but may be inferred from the

defendant’s actions and the circumstances of the transaction. State v. Broaden,

99-2124, p. 18 (La. 2/21/01), 780 So.2d 349, 362, cert. denied, 534 U.S. 884, 122

S.Ct. 192, 151 L.Ed.2d 135 (2001); State v. Cousan, 94-2503, p. 13 (La.

11/25/96), 684 So.2d 382, 390. Specific intent may be formed in an instant. State

v. Wright, 01-0322, p. 11 (La. 12/4/02), 834 So.2d 974, 984, cert. denied, 540

U.S. 833, 124 S.Ct. 82, 157 L.Ed.2d 62 (2003); State v. Cousan, 94-2503 at p. 13,

684 So.2d at 390. Assuming every fact to be proved that the evidence tends to

prove, circumstantial evidence must “exclude every reasonable hypothesis of

innocence.” LSA-R.S. 15:438.

       The defendant argues that the State’s evidence was insufficient because “not

one witness saw [him] attacking Capt. Knapps” or “saw a weapon in [his] hands at

any time.” In addition, he claims “so much blood was spilled and spread to so



49
   To prove the defendant was a principal to first degree murder, the State had to show that he
had the specific intent to kill or inflict great bodily harm while engaged in the perpetration or
attempted perpetration of an aggravated kidnapping or aggravated escape or that the victim was a
peace officer engaged in the performance of his lawful duties, pursuant to LSA-R.S.
14:30(A)(1)-(2). See also LSA-R.S. 14:24 (“All persons concerned in the commission of a
crime, whether present or absent, and whether they directly commit the act constituting the
offense, aid and abet in its commission, or directly or indirectly counsel or procure another to
commit the crime, are principals.”).
                                               43
many places by so many people that making a reliable determination as to how the

blood got where it got is beyond the capacity of any rational juror.”

      As an initial matter, the defendant’s arguments ignore: the testimony of

inmate Shockley (to whom the defendant admitted to participating in the attack and

hitting Capt. Knapps in the head with the mallet); the testimony of inmate Taylor

(who saw the defendant in the hallway with what appeared to be blood on his grey

sweatshirt, pants, and hands and holding what appeared to be a weapon in his

hands); and the testimony of Col. Scanlan (whose testimony revealed the

defendant’s active and dynamic participation in the crime, based on the

defendant’s transfer lift shoeprints found in the officer’s restroom, where Capt.

Knapps lost substantial amounts of blood, as well as on the blood spatter pattern on

the grey sweatshirt linked to defendant, as the habitual wearer).

      It is well-settled that appellate courts will not review the trier of fact’s

credibility determinations. See State v. Mussall, 523 So.2d 1305, 1311 (La. 1988)

(holding that, based on the precepts announced in Jackson v. Virginia, a

reviewing court should not substitute its judgment for the trier of fact’s “rational

credibility calls” or as to “what the verdict should be”; however, “the jury cannot

be permitted to speculate if the evidence is such that reasonable jurors must have a

reasonable doubt”); State v. Corkern, 03-1393, p. 3 (La. App. 1 Cir. 9/17/04), 897

So.2d 57, 60, writ denied, 04-2627 (La. 2/18/05), 896 So.2d 29 (“The reviewing

court will not assess the credibility of witnesses or reweigh the evidence to

overturn a fact finder’s determination of guilt.”). See also LSA-Const. Art. V, Sec.

10(B) (“In criminal cases its appellate jurisdiction extends only to questions of

law.”). The jury’s decision to accept or reject a witness’s testimony is given great

deference. See State v. Tate, 01-1658, p. 6 (La. 5/20/03), 851 So.2d 921, 929,

cert. denied, 541 U.S. 905, 124 S. Ct. 1604, 158 L. Ed. 2d 248 (2004) (“The trier of

fact makes credibility determinations and may, within the bounds of rationality,
                                         44
accept or reject the testimony of any witness; thus, a reviewing court may impinge

upon the fact finder’s discretion ‘only to the extent necessary to guarantee the

fundamental protection of due process of law.’”) (citing State v. Mussall, 523

So.2d at 1310). In the instant case, the jury determined that the testimony of the

State’s witnesses was more credible than the self-serving statements of the

defendant and his witnesses.

      In addition, despite the defendant’s efforts to provide alternative

explanations for the evidence tying him to Capt. Knapps’ murder and to

participation in the attempted aggravated escape and aggravated kidnappings, no

reasonable hypothesis of innocence was presented in this case. With respect to

specific intent alone, the defendant admitted from the beginning that the escape

plan included armed and physically-imposing inmates targeting specific

correctional officers to achieve the planned escape. On implementation, when the

plan failed to be successful, the defendant and the other involved inmates clearly

abandoned whatever notions they may have had about executing the escape plan

without injuring or killing the hostages. Viewed in a light most favorable to the

prosecution, the physical evidence showed, inter alia, that: (1) Capt. Knapps’

blood was on every outer layer of clothing tied to the defendant, on layers of

clothing underneath as saturation stains, and on the defendant’s hands and shoes;

and (2) the defendant was present in the officers’ restroom when Capt. Knapps had

suffered at least great bodily harm, if not the fatal blows to his head, as evidenced

by the defendant’s bloody lift transfer shoeprints. This evidence combined with

the defendant’s post-murder behavior, in continuing to direct the evolving plan and

negotiations with Angola personnel, which included observing without the

slightest objection his accomplices’ repeated threats to Sgt. Walker with the bloody

ice pick-like shank, provide ample support that a rational jury could have found

that the defendant possessed the requisite intent to kill or to inflict great bodily
                                         45
harm beyond a reasonable doubt. In addition, despite the defendant’s periodic

claim that the involved inmates never intended to hurt anyone, he admitted in his

letter to Warden Vannoy that the involved inmates discussed killing Lt. Ross as

part of the planned escape and, in fact, killed Capt. Knapps because they could not

locate Lt. Ross (and Capt. Knapps refused to tell them where Lt. Ross was),

apparently thinking that killing a state prison guard would somehow facilitate their

transfer to federal prison.

       The jurors could reasonably have considered this additional evidence of the

defendant’s intent to kill or inflict great bodily harm. Moreover, the jury may have

found credible the testimony of inmate Shockley, regarding the jailhouse

confession made by the defendant in which he stated that he was the one who hit

Capt. Knapps in the head with the mallet in the restroom (in effect inflicting the

fatal blows), while Durham stabbed Capt. Knapps in the chest.50

       Thus, direct and circumstantial evidence linked the defendant to the first

degree murder of Capt. Knapps, and the totality of the evidence, viewed in the light

most favorable to the prosecution, was sufficient to convince beyond a reasonable

doubt the jury, who obviously resolved issues of credibility against the defendant,

that the defendant had formed the requisite specific intent to take the life of Capt.

Knapps. This assignment of error is without merit.

“Minor Role” Renders Death Penalty Unconstitutional

       In his second assignment of error, the defendant argues that his “minor

participation” in Capt. Knapps’ murder renders imposition of the death penalty

against him unconstitutional, in violation of the Sixth and Eight Amendments of




50
  As indicated hereinafter, the autopsy revealed that the involved inmates inflicted numerous
potentially fatal wounds to Capt. Knapps. In addition to the fatal mallet blows to his head, Capt.
Knapps was also stabbed in the head, chest, and spleen, as well cut on the throat, narrowly
missing his carotid artery and jugular vein.

                                               46
the U.S. Constitution. The defendant asserts that the jurors were never required to

determine that the defendant “both killed and intended to kill Capt. Knapps.”

       This court summarized the most relevant Eighth Amendment jurisprudence

in State v. Anthony, 98-0406 (La. 04/11/00), 776 So.2d 376, cert. denied, 531

U.S. 934, 121 S.Ct. 320, 148 L.Ed.2d 258 (2000):

       Under Enmund v. Florida, [458 U.S. 782, 102 S.Ct. 3368, 73
       L.Ed.2d 1140 (1982)], an aider and abettor may not receive the death
       penalty for felony murder, if he does not himself kill, attempt to kill, or
       intend to kill. Enmund, 458 U.S. at 797, 102 S.Ct. at 3376 (emphasis
       added). However, the United States Supreme Court modified the
       Enmund decision slightly in Tison v. Arizona, 481 U.S. 137, 107
       S.Ct. 1676, 95 L.Ed.2d 127 (1987). In Tison, the Court found that the
       Eighth Amendment does not prohibit the death penalty in the case of a
       defendant who participates in a felony, which results in murder, if the
       defendant’s participation is “major” and “the defendant has a mental
       element of reckless indifference.” Tison, 481 U.S. at 158, 107 S.Ct.
       at 1688.

Id., 98-0406, pp. 13-14, 776 So.2d at 386.51

       As discussed hereinabove, regarding the sufficiency of the evidence as to the

defendant’s specific intent to kill or inflict great bodily harm, sufficient evidence

was presented to the jury from which the jury clearly concluded that neither the

degree of the defendant’s participation nor mental state at the time of the attempted

escape and murder of Capt. Knapps would exempt him from imposition of the

death penalty.

       The physical evidence of the defendant’s active and direct participation in

the crime (e.g., blood spatter on his sweatshirt and other clothing as well as his


51
   In State v. Anthony, all three perpetrators to a restaurant robbery/murder brought handguns
and potatoes, which they placed on each gun’s barrel as a crude silencer. Id., 98-0406 at pp. 3-5,
776 So.2d at 380-81. The planning exhibited in bringing such a device to the restaurant robbery
strongly suggested that each of the gunmen anticipated using his weapon. Even though Philip
Anthony claimed on appeal that he was not the shooter, one of the victims survived to testify that
the last person he saw before the shots rang out in the walk-in cooler was defendant, who was
holding a gun with a potato on the end. Moreover, the State’s circumstantial evidence
demonstrated that of the three perpetrators, the defendant’s shoes were the most heavily
encrusted with potato particles. Accordingly, the court ruled that “even without establishing that
the defendant was the triggerman, his conviction is valid because he was involved in a felony-
murder and he intended, from the outset, to kill these victims.” Id., 98-0406, pp. 13-14, 776
So.2d at 386.

                                               47
blood soaked pants, and bloodstained jacket, shoes, and hands), dynamic presence

at the murder scene (e.g., blood transfer shoe prints in the restroom), detailed

knowledge regarding what took place in that restroom (e.g., defendant’s account

set forth in the October 17, 2001 letter to Warden Vannoy), and jailhouse

confession to participating in the attack and bludgeoning of Capt. Knapps in the

head with one of the mallets, inter alia, provide substantial support that his

participation was in fact major. In addition, even under one of the defendant’s

many versions, his behavior throughout the ordeal more than adequately reflects

reckless indifference.

      The defendant also introduces a new argument on appeal, challenging the

adequacy of the jury instructions, which included a reference to specific intent to

inflict great bodily harm as set forth in LSA-R.S. 14:30(A)(1), in light of Enmund.

However, the defendant did not raise this objection below and therefore may not

assign it as error, as stated in LSA-C.Cr.P. art. 801, which provides in pertinent

part: “A party may not assign as error the giving or failure to give a jury charge or

any portion thereof unless an objection thereto is made before the jury retires or

within such time as the court may reasonably cure the alleged error. The nature of

the objection and grounds therefor shall be stated at the time of objection. The

court shall give the party an opportunity to make the objection out of the presence

of the jury.” Moreover, the argument ignores Tison’s modification to Enmund,

and, regardless, intent to inflict great bodily harm appears to be a more culpable

mental state than reckless indifference. In addition, contrary to the defendant’s

assertion, a review of the jury instructions does not reveal that the trial court

incorrectly defined the crime. This assignment is without merit.

Evolving Standards of Decency

      The defendant argues in his third assignment of error that developments

since the Supreme Court’s Tison decision suggest that the Court may soon revisit
                                         48
the Enmund standard of permitting imposition of the death penalty only for those

who kill, attempt to kill, or intend to kill. Although the defendant correctly points

out that the Supreme Court has removed certain categories of death penalty eligible

offenders and offenses over time, the thrust of his argument is not that this court

should deem the death penalty unconstitutional per se, but rather it should do so in

this defendant’s case based on his allegedly limited role. Thus, his argument

merely reworks his “minor role” argument, asserted in his second assignment of

error. This assigned error is without merit.

Inconsistent Theories Against Co-Defendants

       In the defendant’s fourth assignment of error he argues that: (1) the State

highlighted different evidence and called different witnesses at each co-defendant’s

trial; and (2) the State’s crime scene reconstruction expert Col. Scanlan testified

that Capt. Knapps was murdered in the officers’ restroom, and Col. Scanlan did not

observe sufficient evidence, collected by Mr. Lane and Mr. Vara from the crime

scene, to opine at the defendant’s trial whether the involved inmates initially

attacked Capt. Knapps in the hallway, while he testified during the co-defendants’

trials that the attack likely started in the hallway.                 Although the defendant

withdrew his adoption of his co-defendant’s motion on this issue in the trial

court,52 we address the arguments raised on appeal in light of the potential due

process concerns.

       As a general matter, due process forbids the State from employing

inconsistent and irreconcilable theories to secure convictions against individuals

52
   We note that the defendant adopted co-defendant Mathis’ Motion #47, entitled “Motion to Bar
Inherently Inconsistent Prosecutions.” On April 28, 2006 the trial court held oral argument on
the motion and deferred ruling on it until such time as an objection could be made at trial. The
trial court declared that the motion was “moot” and that it would “defer any action on that to a
point in time during the course of the trial, before the trial, or after the trial, to be raised by a
contemporaneous objection,” or the trial court indicated that the matter could be raised post-trial,
by written motion. However, on May 21, 2010, the defendant withdrew his adoption of this
motion by stating, “As to [Motion #] 47, the motion to bar inherently inconsistent prosecutions,
this has been withdrawn by the defense as it relates to Mr. Clark since it is not relevant to him
since he is the initial defendant of the five defendants to be tried.”
                                                 49
for the same offenses arising from the same event. State v. Dressner, 08-1366, p.

19 (La. 7/6/10), 45 So.3d 127, 140, cert. denied, 562 U.S. 1271, 131 S.Ct. 1605,

179 L.Ed.2d 500 (2011) (citing Smith v. Groose, 205 F.3d 1045, 1048-49 (8th Cir.

2000), cert. denied sub nom. Gammon v. Smith, 531 U.S. 985, 121 S.Ct. 441, 148

L.Ed.2d 446 (2000) (wherein convictions of murder-robbery accomplices were

obtained at separate trials, through diametrically opposed testimony from a third

participant, and such manipulation of evidence were held to have rendered the

trial(s) fundamentally unfair, requiring reversal)). See also State v. Scott, 04-

1312, p. 79-83 (La. 1/19/06), 921 So.2d 904, 956-58, cert. denied, 549 U.S. 858,

127 S.Ct. 137, 166 L.Ed.2d 100 (2006), overruled in part on other grounds by

State v. Dunn, 07-0878 (La. 1/25/08), 974 So.2d 658. Cf. Nichols v. Scott, 69

F.3d 1255, 1268-72 (5th Cir. 1995), cert. denied sub nom Nichols v. Johnson, 518

U.S. 1022, 116 S.Ct. 2559, 135 L.Ed.2d 1076 (1996) (holding that a defendant’s

guilty plea does not preclude prosecution of a co-defendant when it could not be

determined whose gun caused the fatal wound).

      This court has stated that, in a situation in which the State has adopted

fundamentally inconsistent positions in co-perpetrators’ separate trials, basic

fairness may require the trial court to permit the defendant to expose the

inconsistencies. State v. Dressner, 08-1366 at pp. 19-20, 45 So.3d at 140 (citing

State v. Lavalais, 95-0320, p. 13 (La. 11/25/96), 685 So.2d 1048, 1056, cert.

denied, 522 U.S. 825, 118 S.Ct. 85, 139 L.Ed.2d 42 (1997); State v. Wingo, 457

So.2d 1159, 1166 (La. 1984), cert. denied, 471 U.S. 1030, 105 S.Ct. 2049, 85

L.Ed.2d 322 (1985)). Thus, absent discovery of significant new evidence, the State

cannot offer inconsistent theories or facts regarding the same crime in seeking to

convict co-defendants at separate trials. State v. Dressner, 08-1366 at p. 20, 45

So.3d at 140 (citing Thompson v. Calderon, 120 F.3d 1045, 1058 (9th Cir.

1997)).
                                        50
      In assessing an “inconsistent theories” claim, this court has generally

distinguished the use of mutually exclusive theories from selective emphasis on

evidence relating to the culpability of the defendant at trial. State v. Dressner, 08-

1366 at p. 20, 45 So.3d at 140; State v. Wingo, 457 So.2d at 1166. This court

explored the distinction in State v. Scott, supra, a case in which three men robbed

a bank while armed with weapons and fatally wounded two tellers. State v. Scott,

04-1312 at pp. 2-4, 921 So.2d at 913-14. The Scott defendant was convicted of

first degree murder and sentenced to death. Id., 04-1312 at p. 1, 921 So.2d at 912-

13. On appeal, he assigned as error that the State had argued at his trial that he was

responsible for the death of both tellers, although the State argued at a co-

defendant’s trial that the co-defendant was the shooter. Id., 04-1312 at p. 79, 921

So.2d at 956. Finding no due process violation, this court relied on the fact that the

prosecutor who tried both Scott and his co-defendant did not argue a division of

their culpabilities at either trial. Id., 04-1312 at p. 81, 921 So.2d at 957. Rather, at

both trials, the State argued that both the Scott defendant and his co-defendant

possessed specific intent to kill or inflict great bodily harm, and moreover, this

court noted that nothing the State had articulated at the co-defendant’s trial

exculpated Scott; both Scott and his co-defendant were equally guilty as principals.

Id. Thus, there was no due process violation because the State’s theories of the

case were not mutually exclusive. Id., 04-1312 at p. 81-83, 921 So.2d at 958.

      This distinction highlights the general consensus that, to violate due process,

the inconsistency must exist at the core of a state’s cases against the co-defendants.

Smith v. Groose, 205 F.3d at 1052 (“We do not hold that prosecutors must present

precisely the same evidence and theories in trials for different defendants. Rather,

we hold only that the use of inherently factually contradictory theories violates the

principles of due process.”). Several jurisdictions have employed the requirement

that the inconsistencies go “to the core” of a state’s case. See Brandon Buskey, “If
                                          51
the Convictions Don’t Fit, You Must Acquit: Examining the Constitutional

Limitations on the State’s Pursuit of Inconsistent Criminal Prosecutions,” 36

N.Y.U. Rev. L. & Soc. Change 311, 327 (2012); Sifrit v. State, 383 Md. 77, 105,

857 A.2d 65, 81 (Md. Ct. App. 2004) (“The theme requiring an inconsistency at

the core of the state’s case before finding a due process violation runs throughout

the majority of cases that have addressed the issue.”). It follows that, although a

defendant has a right to a fair proceeding before an impartial factfinder based on

reliable evidence, he does not have a right to prevent the prosecution from arguing

a justifiable inference from a complete evidentiary record, even if the prosecutor

has argued for a different inference from the then-complete evidentiary record in

another trial. Stumpf v. Robinson, 722 F.3d 739, 751 (6th Cir. 2013).

      Applying this framework and even considering the instant defendant’s

reference to portions of the trial transcripts from the prosecutions of co-

perpetrators Carley, Edge, and Brown, we conclude that nothing argued by the

defendant, as having been presented in a co-defendant’s trial, appears in any way

inconsistent with the evidence presented at his trial. For example (and assuming

the defendant’s references are accurate), the State’s presentation of evidence at

Carley’s trial, establishing that Carley was involved in planning the escape before

the defendant became involved, was seen wielding a bloody ice pick-like shank,

and made numerous inculpatory statements was entirely consistent with the

evidence adduced at the defendant’s trial. Likewise, evidence of Edge’s early

involvement in the escape plan and possession of a mallet found to have Capt.

Knapps’ blood on it was presented at the trials of both Edge and the defendant.

With respect to Brown, witnesses at both trials testified Brown had a mallet in his

possession at some point. Apparently, an unidentified witness may have testified

at Brown’s trial that Brown said, “Go get [Carley] off the phone,” to the defendant


                                        52
at some point, but that evidence is neither inconsistent with anything presented at

the defendant’s trial nor related to a core issue.

      As to the defendant’s complaint about the State’s theory, regarding the

location of the attack and murder of Capt. Knapps, from the beginning the State’s

theory of the crime, as set forth in its opening statement at the defendant’s trial,

was that Capt. Knapps was attacked in the hallway and dragged into the security

officers’ restroom, where the inmates bludgeoned and stabbed him to death.

Whether the State’s crime scene reconstruction expert Col. Scanlan could point to

evidence to support the initial attack-in-the-hallway aspect of that theory, nothing

about Col. Scanlan’s testimony at the defendant’s trial is contradictory to that

theory or even a core issue despite the defendant’s arguments to the contrary. Col.

Scanlan admitted on cross-examination that the initial attack could have taken

place in the hallway near the doorway to the officers’ restroom but the crime scene

evidence, as collected by Mr. Lane and Mr. Vara hours after the murder, revealed

slight evidence of that aspect of the State’s theory. That one or more of the

defendant’s various attempts to explain the physical evidence against him may

have relied heavily on his assertion of an initial attack on Capt. Knapps in the

hallway and subsequent dragging and/or “duck walking” with Capt. Knapps

somehow clinging to his pants and sweatshirt with sufficient strength to pull the

defendant into the restroom, does not render the precise location of the initial

attack, or the State’s theory related thereto, a core issue in the case. Under the

circumstances here, whether the involved inmates initially attacked Capt. Knapps

in the hallway, the doorway, or just inside the officers’ restroom does not appear to

be an issue of core relevance sufficient to disturb the defendant’s conviction,

particularly when he expressly abandoned the issue below.




                                           53
Exclusion of Certain Witness Statements

         The defendant complains in his fifth assignment of error that the trial court

erred in excluding testimony from Major Holden regarding information obtained

during the initial interviews from two uninvolved inmates who were unable to

testify at defendant’s trial.53

         Both the Sixth Amendment of the United States Constitution and Art. I, §16

of the Louisiana Constitution ensure a defendant the right to present a defense and,

as found in Chambers v. Mississippi, 410 U.S. 284, 302, 93 S.Ct. 1038, 1049, 35

L.Ed.2d 297 (1973), few rights are more fundamental. Moreover, all relevant

evidence necessary to the defense must be presented for full adjudication of the

case and, in some circumstances, including statements that may not fall under any

statutorily recognized exception to the hearsay rule. See State v. Vigee, 518 So.2d

501, 503-05 (La. 1988). See State v. Van Winkle, 94-0947, pp. 4-6 (La. 6/30/95),

658 So.2d 198, 201-02 (holding that the exclusion of hearsay evidence suggesting

that the defendant’s roommate killed the victim was reversible error); State v.

Gremillion, 542 So.2d 1074, 1078 (La. 1989) (“While the statement does not fit

into any of the recognized exceptions to the hearsay rule, it should have,

nevertheless, been admitted into evidence due to its reliability and trustworthy

nature.”). In Chambers v. Mississippi, the Supreme Court reasoned that when

constitutional rights, directly affecting ascertainment of guilt are implicated, even

well-established evidentiary rules may not be mechanistically applied to subvert

the ends of justice.54 Chambers v. Mississippi, 410 U.S. at 302, 93 S.Ct. at 1049.

53
  The referenced inmates were Henry Hadwin, who died in 2000, and Donald Williamson, who
was unavailable to testify at trial for unknown reasons.
54
     The Chambers Court stated:

                Few rights are more fundamental than that of an accused to present
         witnesses in his own defense . . . . In the exercise of this right, the accused, as is
         required of the State, must comply with established rules of procedure and
         evidence designed to assure both fairness and reliability in the ascertainment of
         guilt and innocence. Although perhaps no rule of evidence has been more
                                                  54
       At trial, the following exchange took place during Maj. Holden’s cross-

examination:

       [Defendant]:           Do you recognize that document?[55]
       [Holden]:              Yes.
       [Defendant]:           Do you recall if you were the one to prepare that
                              document?
       [Holden]:              Yes.
       [The Court]:           Let’s get it marked. It’s a 5 now or whatever you
                              want to put on it.
       [Defendant]:           I think it’s D-5.
                                            * * *
       [Defendant]:           If you would, please turn to Page 5.
                                            * * *
       [Defendant]:           Where I have it marked on the paragraph.
       [Holden]:              Here.
       [Defendant]:           Please read that to yourself and refresh yourself.
       [Holden]:              Okay.
       [Defendant]:           Based on that, were you informed that Robert
                              Carley and --
       [Holden]:              Yes.
       [State]:               Objection. It calls for a hearsay response. Unless
                              that witness is here to testify, Your Honor, it’s
                              hearsay.
       [The Court]:           I understand your objection. Ask the question and
                              don’t answer it unless I tell you you can.
       [Holden]:              Yes, sir.
       [The Court]:           Ask your question.
       [Defendant]:           Based on the information given in your interviews,
                              do you have reason to believe that Robert Carley
                              ever struck Captain Knapps with a mallet?

       respected or more frequently applied in jury trials than that applicable to the
       exclusion of hearsay, exceptions tailored to allow the introduction of evidence
       which in fact is likely to be trustworthy have long existed. The testimony rejected
       by the trial court here bore persuasive assurances of trustworthiness and thus was
       well within the basic rationale of the exception for declarations against interest.
       That testimony also was critical to Chambers’ defense. In these circumstances,
       where constitutional rights directly affecting the ascertainment of guilt are
       implicated, the hearsay rule may not be applied mechanistically to defeat the ends
       of justice.
55
  Presumably, the defendant was referring to a report prepared by Maj. Holden, summarizing his
investigations in 1999. Although marked as D-5, it was not offered or admitted into evidence.
The defendant attached a portion of it to his appellate brief. The report does state that the
uninvolved inmate Hadwin observed Durham and Carley attacking Capt. Knapps in the hallway
and then saw Brown drag Capt. Knapps into the officers’ restroom as the defendant suggests.
With respect to the uninvolved inmate Williamson’s statement, however, the report does not
provide that Williamson observed the defendant fighting with Durham and Carley in the hallway
as the defendant claims; rather, it states, “[Williamson] said he heard someone say that Jeffrey
Clark, Joel Durham, and Robert Carley was fighting.” It also states, “[Williamson] later
remembered that when he went to the bathroom he heard [the defendant] ask Robert Carley,
“Why did you have to hit him so hard?” Carley replied, “I had to stab him to shut him up.” In
addition, it provides that Edge informed investigators that he and the defendant had the two
mallets. Also, it indicated that Mathis said the defendant had the half pair of scissors when they
took Lt. Chaney hostage.
                                               55
       [The Court]:         Objection is sustained. You don’t have to answer
                            it.
       [Defendant]:         Turn to page 5 and look at the second paragraph,
                            second part.
       [Holden]:            Okay.
       [Defendant]:         Based on your interview, do you have information
                            that Jeffrey Clark was fighting with Joel Durham
                            or Robert Carley in the hallway?
       [State]:             Judge, same objection.
       [The Court]:         Same ruling. It’s sustained. You don’t have to
                            answer it.
       [Defendant]:         No more questions, Your Honor.
       [The Court]:         You’re done with the witness, Mr. Clark?
       [Defendant]:         I am, Your Honor.[56]

       Although the defendant raised no contemporaneous objection or other

indication that this testimony was key to his defense, the defendant now argues that

the trial court’s exclusion of the hearsay evidence interfered with his fundamental

right to present a defense. Because the defendant raised no such argument in the

district court, he is not entitled to assert the matter here. See LSA-C.Cr.P. art.

841(A) (“An irregularity or error cannot be availed of after verdict unless it was

objected to at the time of occurrence. A bill of exceptions to rulings or orders is

unnecessary. It is sufficient that a party, at the time the ruling or order of the court

is made or sought, makes known to the court the action which he desires the court

to take, or of his objections to the action of the court, and the grounds therefor.”);

LSA-C.E. art. 103 (“Error may not be predicated upon a ruling which admits or

excludes evidence unless a substantial right of the party is affected, and . . . [w]hen

the ruling is one admitting evidence, a timely objection or motion to admonish the

jury to limit or disregard appears of record, stating the specific ground of objection

. . . .”); State v. Taylor, 93-2201, pp. 4-7 (La. 2/28/96), 669 So.2d 364, 367-69

(“[T]he contemporaneous objection rule contained in La.Code Crim.P. art. 841(A)

and La.Code Evid. art. 103, does not frustrate the goal of efficiency. Instead, it is


56
  In addition, the defense objected on hearsay grounds to Maj. Holden’s testimony, during the
State’s direct examination, about what another inmate told him in the investigation, and the
objection was sustained.

                                             56
specifically designed to promote judicial efficiency by preventing a defendant from

gambling for a favorable verdict and then, upon conviction, resorting to appeal on

errors which either could have been avoided or corrected at the time or should have

put an immediate halt to the proceedings.”), cert. denied, 519 U.S. 860, 117 S.Ct.

162, 136 L.Ed.2d 106 (1996).

       Moreover, aside from whether the inmate statements to investigators are of a

reliable and trustworthy nature, the more important aspect of the testimony, which

the defendant sought to elicit from Maj. Holden (that the defendant was fighting

with Durham and Carley in the hallway and purportedly trying to interfere with the

attack on Capt. Knapps), is not supported by the information in Maj. Holden’s

report (indicating that the defendant, Durham, and Carley were in the hallway

fighting but did not state with whom or imply they were fighting with each other,

as the defendant suggests). Furthermore, such testimony appears to be double or

triple hearsay, as Williamson told investigators that he heard an unidentified

person say the inmates were in the hallway fighting. This assignment of error is

without merit.

Removal of Appointed Counsel Burton Guidry

       The defendant asserts in his sixth assignment of error that the removal of one

of his initially appointed defense counsel, Burton Guidry, over his objection,

violated his federal and state rights to counsel.57


57
   On April 20, 2000 the defendant filed, pro se, an objection to the removal of Mr. Guidry,
claiming that he had sent a letter to the trial court on March 16, 2000, seeking reappointment of
Mr. Guidry and asserting a waiver of any potential conflicts. The defendant argued that the
continued appointment of his other defense counsel, Bert Garraway, was insufficient because
Mr. Garraway lacked the funds to conduct the type of investigation that Mr. Guidry had been
undertaking. Apparently, the defendant no longer asserts this argument, which made little sense
in light of the fact that the State had paid for nearly all aspects of the defense, including the fees
and expenses of counsel, investigators, and experts. In addition, as the State points out, Mr.
Guidry did not appear on the list of counsel certified to work on capital cases at the time the
grand jury returned the indictment in 2004, and therefore was not eligible to represent the
defendant post-indictment even without the conflict of interest-related issues. Instead, the
defendant now complains that the trial court erred in failing to hold an evidentiary hearing prior
to Mr. Guidry’s removal and in failing to explore alternatives to removal. The defendant raised
neither of these issues below, and therefore they are not properly preserved for appeal. See LSA-
                                                 57
       Under federal and state law, criminal defendants with retained counsel have

a right to both effective assistance of counsel and counsel of choice, whereas

defendants with appointed counsel only have the right to effective representation

(“a criminal defendant is not entitled to choose his appointed private counsel or the

appointed public defender”). State v. Reeves, 06-2419, p. 39-47 (La. 5/5/09), 11

So.3d 1031, 1058-62, cert. denied, 558 U.S. 1031, 130 S.Ct. 637, 175 L.Ed.2d 490

(2009). Moreover, neither the federal nor state constitutions provide a criminal

defendant represented by appointed counsel with a “right to maintain a particular

attorney-client relationship in the absence of a right to counsel of choice.” Id., 06-

2419 at p. 53, 11 So.3d at 1066.

       In accordance with the dictates of the United States Constitution

Amendment VI and XIV, as well as Louisiana Constitution Article I, Section 13, a

criminal defendant’s right to effective assistance of counsel includes a right to

conflict-free counsel. State v. Franklin, 400 So.2d 616, 620 (La. 1981). In State

v. Cisco, 01-2732, pp. 21-22 (La. 12/3/03), 861 So.2d 118, 132-33, cert. denied,

541 U.S. 1005, 124 S.Ct. 2023, 158 L.Ed.2d 522 (2004), this court made clear:

       We stress the importance of the trial judge’s protecting the
       defendant’s Sixth Amendment rights, even if a defendant expresses a
       desire to proceed with conflicted counsel. Because courts “possess an
       independent interest in ensuring that criminal trials are conducted
       within the ethical standards of the profession and that the legal
       proceedings appear fair to all that observe them[,]” Wheat v. United
       States, 486 U.S. 153, 160, 108 S.Ct. 1692, 1698, 100 L.Ed.2d 140
       (1988), the defendant’s ability to waive certain conflicts is not
       unfettered. Id. For example, in United States v. Fulton, 5 F.3d 605,
       612 (2d Cir. 1993), the court stated, “When a lawyer’s conflict, actual
       or potential, may result in inadequate representation of a defendant or
       jeopardize the federal court’s institutional interest in the rendition of a
       just verdict, a trial judge has discretion to disqualify an attorney or

C.Cr.P. art. 841(A); LSA-C.E. art. 103; State v. Taylor, 93-2201 at pp. 4-7, 669 So.2d at 367-
69, supra. Moreover, the defendant cites no support for his contention that he was entitled to the
continued appointment of counsel when a substantial likelihood of conflict existed. The
defendant’s reliance on State v. Bell, 04-1183, pp. 7-10 (La. App. 3 Cir. 03/02/05), 896 So.2d
1236, 1241-43, is misplaced. There, the court of appeal determined that the trial court did not err
in finding that the public defender’s representation of the victim’s father in a separate class
action case was too remote and in appointing another attorney to assist the public defender in the
criminal case in cross-examination of the victim’s father should he be called to testify. Id.
                                                58
       decline a proffer of waiver.” Nonetheless, a trial court ruling on
       potential conflicts when raised pretrial is entitled to broad discretion,
       regardless of whether the court permits or refuses enrollment of
       potentially conflicted counsel after a valid waiver. Wheat, 486 U.S.
       at 164, 108 S.Ct. at 1700. [Footnote omitted.]

       In the instant case, the record reflects that the trial court appointed Mr.

Guidry and Bert Garraway to represent the defendant shortly after the arrest

warrant issued. 58 Mr. Guidry was removed three months later, on March 13, 2000,

because Mr. Guidry chose to undertake the representation of the heirs of Joel

Durham, the involved inmate who was shot and killed during Sgt. Walker’s rescue.

In ordering the removal of Mr. Guidry, the trial court stated that there was a

“substantial likelihood that a conflict of interest will exist.” Thus, despite the

defendant’s unsupported suggestion that Angola personnel somehow orchestrated

the removal of Mr. Guidry because Mr. Guidry was effectively representing him,

the defendant had no constitutional right to choose his appointed counsel, maintain

an attorney-client relationship with appointed counsel, or waive an actual

conflict. 59 With respect to the conflict, Mr. Guidry’s representation of Durham’s


58
   The defendant’s characterization of Mr. Guidry’s representation is misleading. As an initial
matter, Mr. Guidry filed only the first three of the initial preliminary motions, each filed January
5, 2000, without the appearance of co-counsel, Mr. Garraway. Although the record includes
neither the initial order of appointment, nor a relevant minute entry, the defendant and his appeal
counsel have averred that the trial court appointed Garraway and Guidry on January 4 or 5, 2000.
59
  As a general rule, Louisiana courts have held that an attorney laboring under an actual conflict
of interest cannot render effective legal assistance to the defendant whom he is representing.
State v. Cisco, 01-2732 at p. 17, 861 So.2d at 129. An actual conflict of interest has been
defined, as follows:

       If a defense attorney owes duties to a party whose interests are adverse to those of
       the defendant, then an actual conflict exists. The interest of the other client and
       the defendant are sufficiently adverse if it is shown that the attorney owes a duty
       to the defendant to take some action that could be detrimental to the other client.

Id., 01-2732 at p. 18, 861 So.2d at 130 (quoting Zuck v. Alabama, 588 F.2d 436 (5th Cir.
1979), cert. denied, 444 U.S. 833, 100 S.Ct. 63, 62 L.Ed.2d 42 (1979)). The issue of conflicting
loyalties may arise in several different contexts and includes when “‘an attorney runs into a
conflict because he or she is required to cross-examine a witness who is testifying against the
defendant and who was or is a client of the attorney.’” State v. Cisco, 01-2732 at p. 17, 861
So.2d at 129 (quoting State v. Tart, 93-0772, p. 19 (La. 2/9/96), 672 So.2d 116, 125, cert.
denied, 519 U.S. 934, 117 S.Ct. 310, 136 L.Ed.2d 227 (1996)). Given that the degree of
participation and culpability of the five co-defendants and Joel Durham has remained a primary
focus of these cases for nearly two decades, it is not difficult to envision numerous scenarios
wherein Mr. Guidry’s strategic choices might be improperly influenced by his representation of
                                                59
heirs in a civil case involved the exact same series of events at issue in the

defendant’s criminal case. Given the defendant’s defense from the beginning was

that others, including Durham, were more responsible for the events of December

28, 1999, than the defendant, that defense was substantially at odds with the

version of events Mr. Guidry would likely advocate on behalf of Durham’s heirs.

       In addition, the defendant’s right to effective representation was not

compromised. The more experienced Mr. Garraway remained on the defendant’s

case until his untimely death in November 2005. Moreover, even though the

defendant chose to represent himself with the assistance of his appointed counsel

during certain aspects of his trial, he repeatedly praised his subsequently appointed

attorneys and noted that if he had the money to hire anyone, he would hire them

without any mention of the now-lauded Mr. Guidry. 60 This assignment of error is

without merit.

Faretta Waiver

       In his seventh assignment of error, the defendant argues that his decision to

represent himself during certain portions of his trial, while knowingly and

intelligently made, was involuntary due to his “attorneys’ unilateral decision to

concede [his] guilt of first degree murder over [his] objection.” The record shows

that the factual basis of this argument is false.




the Durham heirs, to the detriment of the defendant’s criminal defense, or at some point face
cross-examination of the defendant in the Durham civil trial. Even though the Durham wrongful
death action terminated with the death of Joel Durham’s last surviving heir at some later date, the
appropriateness of the trial court’s earlier removal of Mr. Guidry was not thereby undermined.
60
   During the Faretta colloquy preceding his second trial, the defendant praised his appointed
counsel, stating, “For the record, I would like to say, first off, that it’s never been a question of
my attorneys’ competency or their representation on my behalf. They’re excellent attorneys and
very good at what they do.” In the sealed portion of the Faretta colloquy, the defendant stated,
“I know how good my attorneys are. If I had a million dollars, they would be the first ones I
would go to.” Likewise, in March 2008, the defendant sought to withdraw from his previously
granted hybrid representation with appointed attorneys D’Amico and Lotwick, stating that he
was satisfied with the job they were doing and finding them “very competent.”

                                                 60
       Based on defense counsel’s opening statement in the defendant’s first trial

for the murder of Capt. Knapps, which resulted in a mistrial, to which the

defendant referred during the Faretta colloquy, his counsels’ plan was to concede

only that he was involved in the attempted aggravated escape, a fact wholly

supported by the testimony of numerous inmates and correctional officers and

defendant’s own actions and statements before, and following, efforts to secure the

Camp D education building. During the first trial, defense counsel stated:

               Let me tell you right now, ladies and gentlemen, because I’m
       not here to try to fool you or mislead you in any way. Evidence is
       going to be presented that will prove that Jeffrey Clark was involved
       in the aggravated - in the attempted aggravated escape. I’m not here
       to tell you any different, but I want you to know the truth.
               But what the evidence isn’t going to show is that Jeffrey Clark
       was involved in the death, the first-degree murder death, of Captain
       Knapps. He did not have specific intent to kill or commit great bodily
       harm. He did not know that whoever killed Captain Knapps had that
       specific intent to kill or create great bodily harm.

                                            * * *

               The evidence is going to show that he did not have specific
       intent to kill or commit great bodily harm; therefore, he is not guilty
       of first-degree murder.

       Indeed, the defendant’s own explanation for seeking to represent himself on

specific aspects of the trial (in questioning the fact witnesses during the guilt

phase), as stated during the extensive Faretta colloquies between the defendant

and the trial court, does not support the argument now presented. 61 In addition, the

defendant explained during his opening statement that the reason he invoked his

right to participate in his representation was “because it [was] important to [him]

that you ladies and gentlemen of the jury get an opportunity to gauge the type of


61
   In the sealed portion of the Faretta colloquy, the defendant explained that he did not have a
conflict with his counsel, but rather a difference in opinion regarding the proper way of
presenting the case. He explained that he would “much prefer the death penalty” over counsels’
approach of building jury trust by admitting participation in the attempted aggravated escape,
thereby rendering a second degree murder conviction and life sentence more likely, because he
would have more assistance with his appeal and post-conviction efforts and therefore, in his
view, a greater chance to have his conviction overturned.

                                              61
person [he is] . . . better if [he] talk[s] and look[s] at [them], rather than if [he] just

sit[s] mute at defense counsel [table].”

       As a general matter, an acknowledgment of some degree of culpability may

form part of sound defense strategy. See, e.g., State v. Brooks, 505 So.2d 714,

724 (La. 1987) (trial counsel’s strategy in acknowledging the defendant bore some

culpability, in being in the company of the murderer at the scene of the crime, did

not constitute ineffective assistance), cert. denied, 484 U.S. 947, 108 S.Ct. 337, 98

L.Ed.2d 363 (1987); State v. Holmes, 95-0208, pp. 7-8 (La. App. 4 Cir. 2/29/96),

670 So.2d 573, 577-78. See also State v. McCoy, 14-1449, 2016 WL 6506004

(La. 10/19/16), ___ So.3d ___.

       In addition, the defendant does not challenge the adequacy of the trial

court’s compliance with Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45

L.Ed.2d 562 (1975), ensuring the defendant’s decision to represent himself, during

certain aspects of the trial, was clear and unequivocal. 62 Nor could he reasonably


62
    Both the Louisiana and federal constitutions guarantee a criminal defendant’s right to
assistance of counsel. Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799
(1963); State v. Brooks, 452 So.2d 149, 155 (La. 1984). Nevertheless, an accused may elect to
waive the right to counsel and represent himself. The assertion of the right to self-representation
must be clear and unequivocal. Faretta, 422 U.S. at 835, 95 S.Ct. at 2541; State v. Hegwood,
345 So.2d 1179, 1181-82 (La. 1977). The relinquishment of counsel must be knowing and
intelligent. Johnson v. Zerbst, 304 U.S. 458, 464-65, 58 S.Ct. 1019, 1023, 82 L.Ed.2d 1461
(1938); State v. Strain, 585 So.2d 540, 542-43 (La. 1991). The Supreme Court has expressly
declined to “prescribe . . . any formula or script to be read to a defendant who states that he elects
to proceed without counsel.” Iowa v. Tovar, 541 U.S. 77, 88, 124 S.Ct. 1379, 1387, 158
L.Ed.2d 209 (2004). However, the accused “should be made aware of the dangers and
disadvantages of self-representation, so that the record will establish that he knows what he is
doing and his choice is made with eyes open.” Faretta, 422 U.S. at 835, 95 S.Ct. at 2541
(internal quotation marks and citation omitted). See also United States v. Davis, 269 F.3d 514,
518-19 (5th Cir. 2001) (noting that, although the court “has consistently required . . . Faretta
warnings,” there is “no sacrosanct litany for warning defendants against waiving the right to
counsel,” and district courts must exercise discretion “[d]epending on the circumstances of the
individual case”). In addressing the issue of standby counsel, this court has held that “[h]ybrid
representation in which a defendant acts in tandem with counsel in questioning witnesses or in
presenting closing argument does not implicate Faretta.” State v. Mathieu, 10-2421, pp. 7-8
(La. 7/1/11), 68 So.3d 1015, 1019 (citing United States v. Cromer, 389 F.3d 662, 683 (6th Cir.
2004); United States v. Leggett, 81 F.3d 220, 222 (D.C. Cir. 1996)). However, this court has
cautioned that “to the extent that hybrid representation in which defendant and counsel ‘act, in
effect, as co-counsel, with each speaking for the defense during different phases of the trial,’
results partially in pro se representation, ‘allowing it without a proper Faretta inquiry can create
constitutional difficulties.’” State v. Mathieu, 10-2421 at p. 8, 68 So.3d at 1019 (quoting 3
LaFave, Criminal Procedure, § 11.5(g), pp. 765-67).

                                                 62
do so, as the record reflects over thirty pages of discussion regarding the

defendant’s capacity, knowledge, and ability to comply with courtroom,

evidentiary, and criminal procedure, with his attorneys’ assistance, understanding

of the dangers and disadvantages of self-representation, and the voluntary nature of

his request.63      Following this colloquy, which took place just before the

commencement of the Witherspoon64 voir dire, the trial court granted the

defendant’s request to act as co-counsel to represent himself with his attorneys’

assistance, as to the questioning of fact witnesses for the State and defense, with

the understanding that his attorneys would handle all expert witnesses and, if

necessary, all aspects of the penalty phase, as defendant requested. The following

day, the trial court held another conference, in chambers, to determine if the

defendant should be appointed lead counsel and to clarify the scope of his

attorneys’ role regarding voir dire, opening statements, and the like, during which

the defendant repeatedly confirmed his desire to pursue his alternative approach,

represent himself, and act as lead counsel with his attorneys’ assistance. The trial

court determined it appropriate to appoint the defendant lead counsel, reminded

him of the perils of his decision, and warned him that the court would not permit

his appointed attorneys to participate in anything illegal or unethical. Thus, even

assuming that the defendant’s hybrid representation implicates Faretta, this

assignment of error is without merit.




63
   The defendant was fifty years old with some college education, has a paralegal diploma,
experience assisting other inmates with legal issues, and his own experience with capital cases
gleaned from his unrelated first degree murder trial, appeal, and post-conviction practice.
64
   Witherspoon v. State of Illinois, 391 U.S. 510, 521-23, 88 S.Ct. 1770, 1776-77, 20 L.Ed.2d
776 (1968) (“[A] State may not entrust the determination of whether a man should live or die to a
tribunal organized to return a verdict of death. Specifically, we hold that a sentence of death
cannot be carried out if the jury that imposed or recommended it was chosen by excluding
veniremen for cause simply because they voiced general objections to the death penalty or
expressed conscientious or religious scruples against its infliction. No defendant can
constitutionally be put to death at the hands of a tribunal so selected.”) (footnotes omitted).

                                               63
Recording and Monitoring of Jailhouse Calls

       The defendant asserts, in his eighth assignment of error, several arguments

related to the recording and monitoring of jailhouse telephone calls by prison

officials, contending that a defendant’s right to counsel includes the right to

confidential communication with his attorney; the defendant asserted that the trial

court should have held a hearing to determine whether improper monitoring of his

communications with counsel may have prejudiced his defense and/or tainted the

proceeding.

       The issue arose when discussions on the record, during a hearing held March

31, 2011, revealed that prosecutors had inadvertently received CDs containing

recordings of two telephone calls initiated by the defendant to his attorneys on the

inmate telephone system at Angola. 65 The State informed defense counsel and the

trial court immediately of the situation, confirmed that the prosecutors did not

listen to the two recordings, and placed copies of the recordings in the record under

seal. The State also informed the trial court of its institution of “clean team”

procedures, utilized by some federal district courts, whereby it hired a former

federal prosecutor to manage secondary screening of any inmate call recordings

provided to the “Angola 5” prosecutors to ensure they did not inadvertently receive

attorney-client privileged communications. The State confirmed repeatedly it had

no desire to listen to, or use, the potentially privileged calls. The defendant’s

counsel listened to the two recordings and confirmed that neither contained any

attorney-client privileged information.           No request for an evidentiary hearing,
65
   Prosecutors routinely received recordings of the defendant’s telephone calls with his mother
and others with whom he did not have an attorney-client relationship for some period of time
before trial; copies were provided to the defendant in discovery. The defendant has implied that
the State’s expert in forensic psychiatry, Dr. Michael Welner, who testified regarding the
defendant’s character and propensities during the penalty phase, listened to the two inadvertently
provided attorney-client calls; however, there is no support for that implication in the record.
With respect to telephone calls, Dr. Welner testified, “I reviewed transcripts of well over a year
of telephone conversations between Jeffrey Clark and his mother or Jeffrey Clark and people he
was trying to solicit legal business from with a business that he had set up in custody in which he
was providing legal services.”

                                                64
pursuant to Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d

212 (1972), or for an order to Angola personnel to cease recording calls placed on

the inmate telephone system was made.

       Nonetheless, on April 27, 2011, the defendant filed, pro se, a motion entitled

“Motion to Recuse ‘Angola 5’ Prosecution Team,” arguing that the pre-trial

removal of the prosecutors was required, given their exposure to the defendant’s

and the other co-defendants’ attorney-client privileged telephone calls and the

continued sanctioning of the recording and monitoring of prison telephone system

calls by Angola personnel, as well as the defendant’s newly filed federal suit

against the prosecution team members.             The trial court held a contradictory

hearing, during which defendant called no witnesses and relied solely on his brief

and oral argument; the motion was denied.

       Post-trial, the defendant adopted co-defendant Brown’s motion to bar

Angola personnel from recording and monitoring calls made on the inmate

telephone system. On September 18, 2012 the trial court held a full evidentiary

hearing on the matter, during which Angola personnel explained that, although

they were in the process of converting to a new system and third-party vendor,

there were three means at that time by which inmates could communicate verbally

with counsel:     in person, via the inmate telephone system, or on the secure

landline. Access to the secure landline was available by appointment, on request

(but not on demand), and those calls do not appear to have been recorded. Calls

initiated by inmates on the inmate telephone system were made in an area where

signs were posted cautioning inmates that all calls, save for “properly placed legal

calls,” could be recorded and/or monitored.66           A similar warning was on the

individual inmate phone list form (on which the inmate could identify certain
66
   The posted warning stated in English and Spanish, “This telephone has been electronically
programmed to monitor and/or record telephone calls. By using this telephone, you consent to
the monitoring and/or recording of your conversation except for properly placed legal calls.”

                                             65
numbers as attorney telephone numbers, which were tagged for exclusion from

monitoring). 67 While Angola personnel made clear that they recorded all calls

made on that system, the tagging procedure ensured attorney-client calls were not

monitored when an inmate had listed the number for exclusion. If an attorney-

client call was inadvertently untagged, the monitoring employee would stop the

recording as soon as a call recipient identified itself as a “law office,” and the

monitor would tag the call so that others could not access it. Recorded statements

were also played during the course of every call made on the inmate telephone

system; one such recorded statement informed the inmate (but apparently not the

recipient), “This call is subject to recording and monitoring.” Another recording

stated, “All calls are subject to monitoring and recording”; however, there was no

testimony about the circumstances of when, or to whom, the message would be

played during a call. The State also confirmed that it was no longer requesting

recordings of inmate calls for the Angola 5. The trial court denied that part of co-

defendant Brown’s motion that sought to bar the recordings of all calls by Brown

and the defendant prospectively, but granted the request to identify any attorney-

client calls already turned over to the prosecution, inadvertently, as to Brown.

       The defendant’s appellate counsel also filed a motion related to the inmate

call recordings on October 9, 2012, entitled “Motion for Hearing on Violation of

Right to Counsel,” complaining about alleged violations of the defendant’s right to

counsel through the pretrial and post-trial recording of his calls (based on

information learned in the September 18, 2012 hearing) and demanding a Kastigar

hearing. The trial court set the matter for evidentiary hearing, but the matter did

not proceed because defense counsel withdrew the motion, subject to preservation




67
   The warning on the form stated, “I understand telephone calls in housing areas are subject to
be monitored and/or recorded with the exception of properly placed calls to any identified
attorney.”
                                              66
of the defendant’s prior objections to the rulings on his pro se and adoption of co-

defendant motions.

      With the historical context in mind, we conclude that the defendant’s current

arguments on the issue have no merit. The trial court did not err in failing to bar

the recording of the defendant’s calls to counsel on the inmate telephone system

before trial, because the defendant did not seek that relief (he only sought to recuse

the prosecution team) until post-trial when he joined co-defendant Brown’s

motion. See LSA-C.Cr.P. art. 841(A) (“An irregularity or error cannot be availed

of after verdict unless it was objected to at the time of occurrence.”); State v.

Taylor, 93-2201 at pp. 4-7, 669 So.2d at 367-69. Further, the trial court did not err

in failing to hold a Kastigar hearing on defense counsel’s post-trial motion

because counsel withdrew it on the scheduled hearing date. In addition, given the

security measures necessary in a facility such as Angola, the various warnings

about recording and/or monitoring calls on the inmate telephone system, the

avenues available to inmates to avoid monitoring on that system (by identifying the

attorney phone numbers for tagging) and to avoid recording/monitoring altogether

by communicating with counsel in another manner (via the by-appointment secure

landline designated for calls to counsel, in person, or by letter marked “legal

mail”), the defendant bears some responsibility for the recording/monitoring of his

attorney-client calls. Finally, of the two inadvertently produced recordings of

attorney-client calls, defense counsel confirmed on the record these recordings

contained no attorney-client privileged communications, and the prosecutors stated

they did not listen to them. Therefore, this assignment is without merit.

Alleged Correctional Officer Brutality

      The defendant alleges in his ninth assignment of error that the trial court

erred in denying his motion to quash the indictment or, alternatively, to suppress


                                         67
the inmates’ statements, including his own, based on allegations of correctional

officer brutality. 68

       We first reject the defendant’s assertion that he is entitled to seek the

suppression of the statements made by other inmates. A person adversely affected

by an incriminating statement of another, unlawfully obtained under the United

States Fifth or Sixth Amendments or LSA-Const. Art. I, § 16, has no standing to

assert its invalidity. State v. Burdgess, 434 So.2d 1062, 1064-65 (La. 1983);

State v. Byrd, 568 So.2d 554, 562-63 (La. 1990); State v. Singleton, 376 So.2d

143, 144-45 (La. 1979). See also State v. Tart, 93-0772, pp. 25-26 (La. 2/9/96),

672 So.2d 116, 143-44 (appendix), cert. denied, 519 U.S. 934, 117 S.Ct. 310, 136

L.Ed.2d 227 (1996). “This principle has been applied where, as in this case, one

co-defendant or co-conspirator seeks to suppress evidence incriminating him that

was obtained from a coparticipant in crime without proper compliance with the

procedural requirements of Miranda [v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16

L.Ed.2d 694 (1966)] or otherwise in violation of that party’s Fifth or Sixth

Amendment rights.” State v. Burdgess, 434 So.2d at 1064.

       This court, however, expressly “reserve[d] judgment on the question of

whether gross police misconduct against third parties in the overly zealous pursuit

of criminal convictions might lead to limited standing.” Id., 434 So.2d at 1065

(citing United States v. Fredericks, 586 F.2d 470, 481 (5th Cir. 1978), cert.

denied, 440 U.S. 962, 99 S.Ct. 1507, 59 L.Ed.2d 776 (1979)) (finding no

justification for suppressing the defendant’s statement, allegedly prompted by his

co-defendant’s illegally obtained confession wherein the conduct of the police in

68
  Defendant adopted co-defendant Mathis’s Motion #36, entitled, “Motion to Quash Indictment
Due to Outrageous Misconduct by State Agents Including a Vicious Pattern of Violence and
Maltreatment Aimed at the Defendants and Other Inmates and for an Evidentiary Hearing;
Alternatively, Motion to Suppress as Involuntary any Evidence from Inmate Witnesses and for
Evidentiary Hearing.” The defendant also filed his own “Supplemental Motion to Suppress
Custodial Statements of Defendant,” and a post-hearing “Memorandum in Support of Motion to
Suppress.”

                                            68
the taking of a co-defendant’s statement was “a far cry from the sort of third-

degree physical or psychological coercion that might prompt [a court] to disregard

altogether the societal interest in law enforcement by excluding the highly

probative testimony of a nondefendant”). See also State v. Rhodes, 04-0207, pp.

5-6 (La. App. 5 Cir. 4/31/04), 881 So.2d 1263, 1266 (refusing to consider assigned

error regarding suppression of a co-defendant’s identification of a defendant,

wrongly obtained without the presence of co-defendant’s counsel, because that

wrongdoing was not “the type of conduct that warrants granting limited standing to

the adversely affected third-party”), writ denied sub nom. State ex rel. Rhodes v.

State, 04-2773 (La. 6/24/05), 904 So.2d 727.

       Here, the trial court held a lengthy evidentiary hearing 69 and stated its

reasons for judgment, denying the motion in open court on October 1, 2008, to wit:

       That brings us to Motion 36 . . . . The Court is prepared to rule on this
       motion today which I’ll note for the record that it was adopted by all
       of the defense teams. We have taken extensive testimony in
       connection with that motion, and I think we’ve taken testimony from
       forty something witnesses at least.
              The hearing held before this Court was unprecedented in the
       State of Louisiana and was prompted by the allegations in this motion.
       The allegations being so grave that, if true, they would be possible
       grounds for exclusion of all or a part of any testimony given by a third
       party nondefendant witness. The allegations specifically were
       directed to alleged torture, cruelty, abuse, inhuman treatment and so
       on. In making a decision to have this hearing, the Court relied on the
       Louisiana Supreme Court’s reservations expressed in [State v.
       Burdgess] about possible limited standing and the Court’s reference
       to a Fifth Circuit Federal case, [United States v. Fredericks], which
       discussed gross police misconduct against third parties as being
       grounds to exclude the testimony of a nondefendant witness, which
       otherwise the defense would not have standing to contest that
       testimony. And there are no cases in the State of Louisiana that this
       Court has been able to find, and, obviously, I don’t think the defense
       teams [of ten capital-qualified attorneys] has found any, or you would
       have pointed them out, which grants standing other than the very

69
   The evidentiary hearing on Motion #36 took place April 14-18, 2008. The trial court then held
evidentiary hearings on the co-defendants’ individual motions to suppress their respective
statements. The defendant’s evidentiary hearing on his motion to suppress took place May 2-3,
June 30, and July 1, 2008. The trial court, therefore, heard evidence regarding all then-pending
allegations of governmental misconduct related to inmate statements before ruling on the
suppression motions.

                                              69
       limited reference I made earlier . . . . In any event, this Court’s
       decision to proceed in this case with such a hearing was upheld by the
       Louisiana Supreme Court.[70] In connection therewith, testimony was
       taken from, I believe, something in excess of forty witnesses
       consisting of inmates, prison authorities, former prison employees,
       medical personnel, and would-be experts on torture. Before the
       Supreme Court’s decision in Miranda and currently the courts have
       always been concerned about the truthfulness of a statement or
       confession and whether or not something happened, or were there
       particular circumstances unique to the case or statement which would
       have a bearing on the truthfulness of the statement. And before
       Miranda and through date, courts have been particularly concerned
       with whether the state authorities, the police, or in this instance
       corrections employees, did some act, torture, threats, et cetera, which
       would result in an untruthful or forced statement. Miranda added to
       the law back in the sixties, I believe, or late sixties or middle sixties
       such that it’s now necessary that you advise defendants or anyone -
       which is the posture the police have taken now - practically anyone,
       receives advice about their constitutional rights. You delve into the
       understanding of the constitutional rights, find out whether or not the
       potential witness wishes to waive constitutional rights and so on.
       However, the courts still look at confessions or statements in view of
       the original position of the courts over the years. Did something
       happen which would make the statement untruthful or was it extracted
       by such horrible means that you just shouldn’t use the statement at all.
       In this case the Court is convinced well beyond a reasonable doubt
       that the witnesses in question were advised of their constitutional
       rights and knowingly and intelligently waived same and elected to
       give a statement. Having said that the Court still must examine the
       first principle - first and long standing principle of law relating to
       whether or not the authorities did something which would call into
       question the truthfulness of the statements which the defendants seek
       to suppress. In deciding this question, the Court has to take into
       account the credibility of the witnesses and the circumstances
       surrounding the statements. From the outset the defendants urge the
       Court to accept a pattern of misconduct by prison authorities which
       would, in this Court’s view, amount to a vast institutional conspiracy
       to abuse inmates and then maintain an institutionalwide cover-up of
       such abuse. The Court cannot accept this view or theory for the
       following reasons: Starting with the very top and Warden Cain, when
       the tact[ical] team members first entered the [dorm bundle] room . . .
       to secure a hostage release [of Sgt. Walker], one defendant was shot
       and killed[, inmate Durham,] and another defendant, [inmate] Mathis,
       who is now on trial, was shot. At that point Warden Cain could have
       simply said, Let Mathis bleed to death, or could have directed or
       asked the officer to shoot him again to make sure he’s dead. Instead
       Warden Cain directed that immediate medical aid be given, and, in
       fact, due to the circumstances surrounding the entire event and what
       was known to Warden Cain and the tact[ical] team at that point, this
70
   See State v. Mathis, 08-0778 (La. 4/11/08), 978 So.2d 334 (denying writs and a stay on the
State’s application to halt an evidentiary hearing on Motion #36 set to commence April 14, 2008,
wherein the defendants subpoenaed seventy-six witnesses, including twenty-five inmates and
eighteen correctional officers).
                                              70
       Court believes that Mathis received aid from the medical team before
       Captain Knapps, the officer allegedly killed by the defendants in this
       case . . . . We have had a hearing on a Motion to Suppress concerning
       Mr. Mathis’ later statement. In the first round of witnesses, the forty
       something I heard . . . I did not hear any evidence that indicated that
       Mr. Mathis had so much as a scratch or abrasion beyond the obvious
       damage caused to his person by the gunshot [sustained during Sgt.
       Walker’s rescue]. So if there was some type of institutional cover[-
       ]up or conspiracy, it certainly didn’t come from the top, or it would
       not appear to have come from the top to this Court, because of the
       way Mr. Mathis was treated. Secondly, there’s absolutely no written
       trail of medical evidence to support the many claims of the inmates
       that they were abused, tortured, threatened, hit, pushed, shoved and so
       on. Next, the claims of the abuse allegedly suffered by the inmates so
       perfectly crystalized when claimed money damages in a [federal] civil
       suit came into play that this Court’s take on the testimony as a whole
       that it was cookie cutter perfect, and any inmate’s testimony could
       have been substituted for another.[71] This Court has grave concerns
       about the truthfulness of depositions given in connection with the
       federal lawsuit where nondefendant inmates, based on legal advice,
       refused to testify about certain aspects of the case while others
       couldn’t recall certain aspects of this case despite a seemingly steel
       trap memory about the alleged abuse and their injuries. Next, many of
       the inmates testified that they were not abused, didn’t see any abuse,
       or falsified claims of abuse to obtain money damages. There were at
       least three of the inmates that we know were injured, and the reason
71
   Generally, the uninvolved inmates testified that Angola personnel hit, kicked, and punched
inmates in the initial efforts to re-take control of the various rooms in the education building.
Inmates were searched for weapons, placed in flexicuffs, and made to kneel with their ankles
crossed or cuffed and foreheads or noses against a wall in the classrooms. The inmates were
then moved out into the hallway of the education building and placed in the same position, where
some inmates claimed Angola personnel continued to hit with batons, punch, kick, and threaten
them for several hours awaiting crime lab and investigator processing of the scene and inmates.
Some inmates testified that they were not permitted to use the restroom during this time and were
punished if they relieved themselves anyway. At least one inmate testified a correctional officer
threatened inmates with a riot baton in a sexual manner in the hallway, another inmate stated he
heard someone say “kill them all” as the tactical team stormed the building, and a third inmate
claimed crime lab personnel conducted a body cavity search during processing. Based on the
testimony of inmates and Angola personnel alike, the use of force in the initial re-taking of
control appears to have been most aggressive in the band practice room, where some of the
inmates prevented the immediate entry of tactical team members with a barricade blocking the
band practice room door, and in the law library, where at least one inmate was not already on the
floor with his hands on his head and failed to respond timely to a command to get in that
position. These two rooms were across the hallway from the officers’ restroom, where Capt.
Knapps’ body remained before medical personnel moved it into the hallway. Several inmates
testified that the beatings and threats continued in the hallway, on the walkway from the
education building to a transport bus, on the transport bus, and at Camp C, where the uninvolved
inmates were housed the night of the murder. There, some inmates claimed they were made to
sleep naked in cells, without blankets, mattresses, or toilet paper and with no heat though the
windows were open to the thirty-degree night air, until morning when, at the shift change, an
officer corrected the situation. Most of the inmates who provided such testimony received
$7,000 as part of a no-admission-of-fault settlement in the federal suit. Other inmates testified
they observed use of force only when an inmate failed to comply with a command or not at all,
and most inmates appeared to understand the necessity of treating all inmates in the building as
suspects initially. Some inmates testified that several Angola personnel were upset with the
uninvolved inmates for failing to assist Capt. Knapps.

                                               71
          why we say we know that is because the inmates talked about it and
          the guards also talked about it. There were violent takedowns in two
          of the classrooms. The first classroom on what I would refer to as the
          right hand end of the building when an inmate wouldn’t follow a
          directive to, I think, get down on the floor. Then there was another
          classroom further down the hall where there was still a hostage in that
          room, and that hostage, I believe, was covered up by a sheet or
          blanket and there was again a problem with an inmate following a
          directive, and there was a violent takedown of that inmate which
          would certainly account for any injuries discussed relative to those . . .
          inmates. A third inmate was one of the defendants who has filed a
          Motion to Suppress and claims to have been injured and the medical
          evidence relative to this inmate backs up what he has to say. The
          major testified about that and says, well, when he got into the hall, the
          inmate assumed a fighting position and in response to that he
          delivered a pretty good blow to the inmate’s face or forehead area.[72]
          Almost without exception the inmates testified that even if they were
          beaten, it had no bearing on their statements which were true and were
          not related to State misconduct. There was no testimony that the
          beatings and abuse, even if true, were designed to extract a statement
          or information from the potential witness, and if any conclusion can
          be drawn from that, it would have to be that, if true, that some officers
          were emotional and anything that they may have done were gratuitous
          responses to the death of one of their own. But, again, I have to go
          back and state that the inmates universally testified that whatever they
          said, whatever the guards might have done, didn’t have any bearing
          on what they had to say.
                 Additionally, the inmates[’] testimony, if true, presented the
          Court with a most amazing statistical anomaly that I believe, with one
          partial exception, all of the inmates claiming injuries were wrongfully
          convicted and innocent of the crimes resulting in their incarceration at
          Angola. While the Court recognizes the possibility that there may be,
          out of the fifty-two hundred or so inmates at Angola, a very small
          percentage who are actually innocent and were wrongfully convicted,
          it defies imagination and the laws of probability that such a large

72
     The trial court appears to be referring to the following instances:
      • Inmate Alvin Loyd suffered a broken jaw and lost ten teeth during tactical team efforts to
          take control of the law library, and he claimed he was injured when someone kicked him
          while he was handcuffed on the floor; Lt. Troy Poret testified he employed a tactical
          takedown maneuver (i.e., a grab of the back of the neck and a knee strike to the face) on
          Loyd and pushed inmate Gregory Wimberly back onto the floor when he was moving
          around; Warden Jimmy Johnson testified he saw Lt. Poret use a straight-arm takedown
          method on Loyd because Loyd was being combative, and he saw Loyd’s face and body
          hit a desk going down, but he did not observe a knee-strike from his vantage in the
          hallway;
      • Inmate Kenneth Edwards was sent to the infirmary with a bloody eye and nose from the
          use of force in retaking control of the band practice room, which he claims included
          kicking, punching, and hitting him with a shotgun to the back of the head; and Gregory
          Wimberly was sent to the infirmary with a bloody ear and lip, and he claims that he
          eventually lost at least two teeth from kicks to the face by an Officer Nettles, who did not
          testify; and
      • Co-defendant/inmate Edge stated that Warden David Bonnette broke his own hand while
          punching Edge in the face in the hallway when Edge refused to comply with another
          officer’s commands, instead assuming a boxing stance; both Warden Bonnette and Edge
          went to the infirmary.
                                                   72
      percentage of those wrongfully convicted would be those that showed
      up in this Court claiming abuse and injury. As an aside to the
      credibility issue, I can’t help but mention the testimony of inmate
      Robert Cooper who exhibited the astounding and almost superhuman
      ability to change from fact to fiction in the same sentence. While I
      view him as the most prolific liar I’ve ever heard on the witness stand,
      I would have to say that he was also the least successful.
             Another factor relating to the credibility issue involves the
      independent witnesses, and I’m referring to those witnesses with no
      [ongoing] ties to corrections or the sheriff’s office. No jobs at stake.
      No promotions at stake. No demotions at stake or any other factors
      that may have influenced their testimony. Specifically, former
      sheriff’s office investigator Ivy Cutrer, now retired, testified he has no
      dog in this hunt to put it in common terms. Warren Melancon, who is
      now retired or working elsewhere, he has nothing to gain or lose by
      his testimony. Security officer David Ross now working elsewhere,
      and Ross was fired from Angola for, I believe if I recall correctly, a
      marijuana issue. He certainly has nothing to gain or lose from Angola
      at this point. Former security captain Jeff Hewes now working
      elsewhere. Dr. Robert Barnes who’s now practicing medicine, I
      believe, in Alabama. All these are persons that I would consider to be
      independent witnesses wh[o] would have no reason to show any bias,
      interest, or corruption in their testimony. I think they were all
      truthful, and all of these witnesses simply didn’t support the version of
      events put forward by the many inmates that this Court heard.
             Finally, I don’t think it’s appropriate for the defense teams to
      try to put the Court in a box and say, well, we want you to exclude all
      of these statements and so on because they were not true. They were
      beaten out of these people, but we want you to suspend that request
      for a few minutes just long enough to find that they were telling the
      truth about abuse so you could say that everything that they said was
      false and that takes the Court around in a circle. That’s just another
      reason why this Court has some concerns about this.
             Finally, when this case comes to trial, I don’t know everything
      that can be known about this case and what the defense teams plan to
      do or what the prosecution plans to do, but I don’t see any reason
      based on the facts and circumstances of this case to exclude testimony
      of any of these witnesses addressed in this motion. They will be
      subject to cross-examination. In my humble view, after having heard
      all these witnesses, I would have to say that probably the best
      conclusion that can be drawn from it is the prosecution proceeds at its
      own risk. The defense proceeds at its own risk because you just don’t
      know what you’re going to get from the witness stand from any of
      these folks that testified before the Court. For all these reasons, the
      Court will deny Motion No. 36.

      Rather than address, in his brief to this court, in a meaningful way any

aspect of the trial court’s extensive ruling on the defendants’ motion to suppress

the uninvolved inmate statements, the defendant argues inapplicable caselaw (i.e.,

regarding outrageous governmental conduct, wherein the government was involved
                                         73
in the commission of the offense or acted outrageously in obtaining inculpatory

evidence from the accused), and the defendant attempts to bolster the uninvolved

inmates’ credibility by claiming that “[e]ach inmate who testified presented a

consistent and detailed explanation of what occurred,” which the trial court

acknowledged and expressly rejected.                Neither of these arguments provide a

tenable basis sufficient for this court to reach, in this case, the issue left open in

State v. Burdgess (i.e., whether a defendant has standing to seek suppression of

uninvolved witness statements on allegations of gross governmental misconduct in

obtaining those statements); nor do the defendant’s arguments on this point

identify any error in the trial court’s ruling. We find no error in the trial court’s

conclusion that, although members of the tactical team used force against

uncooperative inmates in regaining control of the education building, that force

was not used for the purpose of obtaining, or resulted in, coerced statements by

inmates.

       With respect to the defendant’s motion to suppress his own statements, he

argues that he presented overwhelming evidence that he was beaten, and he asserts

that the State failed to carry its heavy burden of proving beyond a reasonable doubt

the voluntariness of defendant’s confession, pursuant to State v. Franklin, 381

So.2d 826, 828 (La. 1980). The defendant’s evidence consisted of the testimony of

four inmates, who claimed they heard or saw several unidentified correctional

officers beating the defendant near the transport bus in the early morning hours of

December 29, 1999; the testimony of the defendant’s former appointed counsel,

Burton Guidry, who observed severe bruising on defendant’s legs on January 6,

2000 (which appear in photographs taken of said bruising by Mr. Guidry that same

day). 73

73
   Inmate Brian Johns testified that he saw four or five guards beating the defendant on his back,
sides, and legs with riot sticks near the front of the bus and on the walkway and heard the
defendant screaming and hollering. Inmate John Daniels testified that he heard guards beating
                                               74
       The State’s evidence included the following:

          • Testimony of an EMT who saw the defendant on January 4,
            2000, regarding his request for penicillin for an infection in a
            cut to his lower right shin; there were no complaints or
            evidence of beatings;
          • Testimony of Angola, WFPSO, and State Trooper investigators,
            who took the defendant’s December 29, 1999 and January 3,
            2000 statements, regarding the fact that the defendant did not
            complain of beating or otherwise show any sign of injury or
            discomfort;
          • Testimony of the bus driver, who had transported the
            uninvolved inmates to Camp C, but who recalled no incident
            regarding the defendant, other than the defendant’s spontaneous
            statements during transport to Camp J that he planned to turn
            State’s evidence;
          • Testimony of numerous Angola personnel, responsible for
            escorting the defendant to investigators, that the defendant was
            not forced, threatened, beaten, or promised anything by
            themselves or anyone else;
          • Testimony and medical records related to an incident in June
            1988 in which the defendant obtained and left battery acid on
            his left little finger for a sufficient period of time to cause a
            third-degree burn and expose the bone, such that amputation
            was required, in response to his displeasure over a work-related
            assignment at Angola, as well as the fact there was no
            indication in the defendant’s records that he had complained of
            any bruising to medical personnel during sick calls on January
            4, 6, 12, 18, or 20, 2000 or on February 8, 2000, although a
            notation in a February 21, 2000 medical report mentions that
            the defendant’s thigh contusions were no longer bothering him;
          • Testimony of an expert in forensic pathology that his wound
            and pattern injury interpretation of the January 6, 2000
            photographs of the defendant’s wounds: (1) were not consistent
            with riot baton injuries, which leave railroad track-like marks;
            (2) were “much fresher” and had not been sustained eight or
            nine days before as claimed by the defendant; and (3) were not
            compatible with the beatings described by inmate witnesses
            because there were no injuries to any area other than the
            defendant’s thighs and there were no defensive wounds, such as
            cuff-related marks on his wrists; this expert also observed that
            the defendant’s self-inflicted battery acid injury demonstrated
            the defendant’s high tolerance for pain and creativity as to self-
            mutilation and he also observed that the physical characteristics

the defendant with sticks and screaming outside the bus. Inmate Earl Lowe testified that he saw
several guards beating the defendant with sticks on the walkway from the bus to the education
building. Inmate Tyrone Clofer testified that he saw six to eight guards kicking, punching, and
beating the defendant with sticks in a manner “worse than a Rodney King beating” for
approximately ten minutes, stopping when they got tired. Mr. Guidry testified that the
defendant’s mother informed him of the defendant’s injuries on January 5, 2000, and he took the
photographs the following day; he did not know how the defendant became injured or whether
the bruising was self-inflicted.

                                              75
           of the defendant’s prison cell provided him with an opportunity
           to self-inflict the bruising;
         • Evidence and stipulated testimony related to the physical
           characteristics of the prison cell, in which the defendant was
           housed from December 29, 1999 to January 4, 2000 and
           regarding the means by which the defendant could have
           inflicted the injuries on himself;
         • Testimony of an expert in correctional investigation and proper
           use of force in correctional settings, opining that the nature of
           the defendant’s bruising was not consistent with injuries
           inflicted by a riot baton or by beatings by correctional officers,
           in general, because of the pattern of bruising on the defendant
           was confined to the defendant’s front, back, side, and inner
           thighs.

      Based on this evidence, the trial court denied the defendant’s motion to

suppress, giving reasons as follows:

             Clark seeks to suppress several statements but not as a result of
      any misconduct or failure by officials receiving the statements.
      Rather, Clark claims that he received beatings and mistreatment by
      Angola security officers so severe that his frame of mind was such
      that he could not or would not resist any requests by interrogators for
      a confession or statement. As the suppression hearing unfolded, the
      Court was repulsed by photographs showing signs of severe abuse to
      Clark which, if inflicted by security or law enforcement, would leave
      no doubt whatever in the Court’s mind that any statement or
      confession given in close time proximity to the beatings should and
      would be suppressed, Clark being in the state of mind that he would
      not feel free to not tell the officers anything that they wanted to hear
      for fear of retaliation. However, as the hearing progressed several
      questions arose which, in the mind of the Court, did not support the
      version of security abuse advanced by Clark. First, Clark’s self-
      serving attempt to make a deal with Warden Vannoy in his voluntary
      letter in October 2001 explaining what happened in a fashion
      calculated to minimize his involvement; two, Clark’s self-mutilation
      to serve his own ends. The Court is referring directly to the battery
      acid incident. Three, there is no contemporaneous medical testimony
      which supported Clark’s photo evidence of injuries before statements
      were taken. Four, there was no testimony that the Court heard from
      any inmate or security officer in proximity to the time of the statement
      or even shortly after the statement such as, well, I saw all these signs
      of beatings and abuse as Clark was walking to the shower and so on
      and so forth. Five, the photographic evidence of abuse to the inner
      portion of Clark’s legs do not appear to the Court to have been
      something that could have happened in the manner advanced by
      Clark. Six, the so-called guard baton beatings did not fit or match the
      wound or bruise patterns examined by the doctor that testified. And . .
      . testimony from state police and sheriff’s deputies contemporaneous
      with Clark’s questioning which revealed no complaints from Clark or
      signs of discomfort . . . . And, finally, and most recently,
      correspondence from Clark which came up in the course of a
                                        76
       supplemental hearing held by the Court on motion of the State to
       reopen the suppression hearing prior to a ruling, correspondence from
       Clark indicating further attempts by Clark and Clark’s willingness to
       manipulate the system to further his own ends including his civil
       lawsuit. The most logical conclusion to be drawn from all of this is
       that the injuries photographically depicted were self-inflicted and self-
       serving to better Clark’s position in his civil lawsuit and this criminal
       proceeding. The Motion to Suppress is denied as to the December 29,
       1999 statement and the January 3, 2000 statement . . . .

       The defendant challenges this ruling, arguing that the trial court failed to

consider the testimony of the four inmates who claimed to have witnessed

unidentified correctional officers abusing the defendant near the transport bus and

that the State failed to call the correctional officers involved to testify. Neither

argument is persuasive since: (1) the trial court previously determined that the four

inmate witnesses lacked credibility when it ruled on Motion #3674 and noted that

the defendant’s efforts to secure favorable, though false, testimony from at least

one other witness; and (2) the record does not identify any particular correctional

officer(s) who allegedly abused the defendant near the transport bus.                   More

importantly, the nature of the injuries reflected in the photographs taken on January

6, 2000, and the testimony of two experts regarding inconsistencies between those

injuries and the timing and method of abuse claimed by the defendant and the four

inmate witnesses, as well as the defendant’s history of self-mutilation and witness

manipulation to obtain his objectives provide ample support for the trial court’s

determination and refusal to suppress the defendant’s December 29, 1999 and

January 3, 2000 statements.

       Furthermore, the defendant presents no argument regarding the basis on

which the trial court should have quashed the indictment in relation to this

assignment of error, nor did the defendant present any argument before the trial


74
  Inmates Jones, Daniels, Lowe, and Clofer, who each testified that they saw or heard officers
abusing the defendant, near the transport bus, were among the group of inmates that the trial
court did not find credible in ruling on Motion #36, due to, inter alia, the lack of medical
evidence of injury and because of the incentive to allege damages in the federal civil lawsuit.

                                              77
court in support of that portion of his motion that sought to quash the indictment;

therefore, we find it unnecessary to address this unsupported portion of the

defendant’s ninth assignment of error.

       We conclude that this assignment is without merit.

Suppression of Defendant’s Letter to Warden Vannoy

       In his tenth assignment of error, the defendant argues that the trial court

erred in admitting his October 17, 2001 letter to Warden Vannoy and Warden

Vannoy’s testimony related the letter, claiming that: (1) the letter was the product

of a custodial interrogation conducted in violation of Miranda; and (2) the letter

constitutes a statement “made in the course of . . . plea discussions with an attorney

for or other representative of the prosecuting authority” and should not have been

admitted in violation of LSA-C.E. art. 410(A)(3). 75

       As the trial court correctly observed, the defendant’s motion and subsequent

memorandum in support thereof sought suppression of the defendant’s December

29, 1999 and January 3, 2000 statements only. The trial court further observed

contemporaneously with ruling on that motion that it would not “suppress [any]

spontaneous utterance” and found the letter (and several other statements by

defendant) to be “freely and voluntarily self-generated.” Defense counsel asked

the trial court to “note [his] objection” to the suppression rulings and, at trial,

objected to the introduction of the letter “subject to previous motions.” Indeed, the

defendant identifies no portion of the record in which he presented the arguments

raised here to the district court orally or by written motion. Thus, the defendant

did not preserve this issue for review on appeal. See LSA-C.Cr.P. art. 841, supra;


75
  Article 410 provides, in pertinent part: “Except as otherwise provided in this Article, evidence
of the following is not, in any civil or criminal proceeding, admissible against the party who
made the plea or was a participant in the plea discussions: . . . (3) Any statement made in the
course of any court proceeding concerning either of the foregoing pleas, or any plea discussions
with an attorney for or other representative of the prosecuting authority regarding either of the
foregoing pleas . . . .”

                                               78
State v. Taylor, 93-2201 at p. 7, 669 So.2d at 369 (“This Court’s scope of review

in capital cases will be limited to alleged errors occurring during the guilt phase

that are contemporaneously objected to, and alleged errors occurring during the

sentencing phase, whether objected to or not.).76

Excessive and Gruesome Photographs

       In his eleventh assignment of error, the defendant claims that the trial court

erred in permitting introduction of nine autopsy photographs of the victim because

they were “excessive and gruesome.” 77

       Under LSA-C.E. art. 403, relevant evidence “may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice . . . .”

Photographs are generally admissible if they illustrate any fact, shed any light upon


76
   Moreover, even were the issue properly raised, no basis appears in the record for exclusion of
the October 17, 2001 letter or related testimony. Warden Vannoy testified that the defendant
raised the issue of his willingness to testify in exchange for certain demanded concessions when
Warden Vannoy was making his prison rounds on October 16, 2001. Warden Vannoy informed
the defendant that he had no authority to negotiate anything and that he would not discuss
anything on the tier in front of other inmates, but that he would pass on whatever the defendant
wanted to communicate to the appropriate authority. The following day Warden Vannoy
received the thirteen-page letter from the defendant via Angola mail, and he gave it to Angola
legal counsel Bruce Dodd. Thus, the October 17, 2001 letter was not the result of a “custodial
interrogation,” triggering Miranda concerns, because the defendant was not being interrogated
or even questioned; the defendant initiated the communication, decided on his own what to write
in the subsequent letter, and appears to have remained in his own cell, among the other prisoners
on his tier, during all relevant events. Further, at that time, the defendant was in prison serving a
life sentence on an unrelated first degree murder conviction, and he had not been indicted for
Capt. Knapps’ murder. See, e.g. Howes v. Fields, __ U.S. __, ___, 132 S.Ct. 1181, 1189-92,
182 L.Ed.2d 17 (2012) (discussing the relevant considerations for what constitutes “custodial
interrogation” in a prison context and observing that “imprisonment [on an unrelated conviction]
alone is not enough to create a custodial situation within the meaning of Miranda”). In addition,
Warden Vannoy was not “an attorney for or other representative of the prosecuting authority,” as
required by LSA-C.E. art. 410, a fact explicitly acknowledged by the defendant in the October
17, 2001 letter, which stated, in pertinent part: “Here is my offer, since you, nor other prison
officials, have no authority to act or make any deal on behalf of the DA.” Regardless, “[a] trial
court’s finding as to the free and voluntary nature of a statement carries great weight and will not
be disturbed unless the evidence fails to support the court’s determination,” and we conclude that
the evidence presented in this case supports the trial court’s ruling. State v. Holmes, 06-2988, p.
34 (La. 12/2/08), 5 So.3d 42, 68, cert. denied, 558 U.S. 932, 130 S. Ct. 70, 175 L. Ed. 2d 233
(2009).
77
   The defendant adopted co-defendant Mathis’s Motion #69, entitled “Motion to Exclude or
Limit the Introduction of Gruesome or Prejudicial Photographs and Bloody Evidence.” On July
2, 2008 the trial court deferred ruling until the individual trials of the co-defendants because
resolution would depend on the specific photographs the State sought to introduce based on the
agreement of counsel. On October 26, 2010 the trial court denied the motion subject to the
individual co-defendants’ rights to raise an objection at trial if warranted.

                                                 79
an issue in the case, or are relevant to describe the person, thing, or place depicted.

State v. Jackson, 30,473, p. 15 (La. App. 2 Cir. 5/13/98), 714 So.2d 87, 96, writ

denied, 98-1778 (La. 11/6/98), 727 So.2d 444. Even when the cause of death is

not at issue, “[t]he state is entitled to the moral force of its evidence and

postmortem photographs of murder victims are admissible to prove corpus delicti,

to corroborate other evidence establishing cause of death, location, placement of

wounds, as well as to provide positive identification of the victim.” State v.

Letulier, 97-1360, pp. 18 (La. 7/8/98), 750 So.2d 784, 795; State v. Robertson,

97-0177, p. 29 (La. 3/4/98), 712 So.2d 8, 32, cert. denied, 525 U.S. 882, 119 S. Ct.

190, 142 L. Ed. 2d 155 (1998). The cumulative nature of photographic evidence

does not render it inadmissible if it corroborates the testimony of witnesses on

essential matters. State v. Lane, 414 So.2d 1223, 1227 (La. 1982); State v. Miles,

402 So.2d 644, 647 (La. 1981). Thus, photographic evidence will be admitted

unless it is so gruesome as to overwhelm the jurors’ reason and lead them to

convict the defendant without sufficient evidence (i.e., when the prejudicial effect

of the photographs substantially outweighs their probative value).           State v.

Broaden, 99-2124, p. 23 (La. 2/21/01), 780 So.2d 349, 364; State v. Perry, 502

So.2d 543, 558-59 (La. 1986)). Moreover, it is well-settled that a trial court’s

ruling with respect to the admissibility of allegedly gruesome photographs will not

be overturned unless it is clear that the prejudicial effect of the evidence its

probative outweighs value. State v. Maxie, 93-2158, p. 11 n.8 (La. 4/10/95), 653

So.2d 526, 532 n.8. The trial court has considerable discretion in the admission of

photographs, and its ruling will not be disturbed in the absence of an abuse of that

discretion. State v. Gallow, 338 So.2d 920, 923 (La. 1976); State v. Watson, 449

So.2d 1321, 1326 (La. 1984).

      In the instant case, the trial court permitted the State to introduce a limited

set of photographs, taken by crime scene investigator Pat Lane, of the victim at the
                                          80
autopsy for the purpose of corroborating the testimony of forensic pathologist Dr.

Suarez, and the defendant objected to the introduction of nine of the photographs.78

Given the State’s burden of showing that the defendant had the specific intent to

kill or to inflict great bodily harm in support of the first degree murder charge and

the highly relevant nature of each of the nine photographs in the limited set to

demonstrate the extent and placement of Capt. Knapps’ injuries and his cause and

manner of death, the trial court did not abuse its discretion in admitting the limited

set of photographs. This assigned error is without merit.

Failure to Hold Daubert Hearing

       In his twelfth assignment of error, the defendant complains that the trial

court erred in failing to hold a Daubert hearing regarding expert testimony of

crime scene reconstruction and bloodstain pattern analysis and the admission of

said testimony. 79

       Under the standards set out in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), which this court

explicitly adopted in State v. Foret, 628 So.2d 1116, 1121-22 (La. 1993) (also

finding LSA-C.E. art. 702 “virtually identical to its source provision in the Federal

Rules of Evidence . . . [Rule] 702”), the trial court is required to perform a

“gatekeeping” function to “ensure that any and all scientific testimony or evidence

admitted is not only relevant, but reliable.” Daubert, 509 U.S. at 589, 113 S.Ct. at

2795. In performing this function, a trial court must have considerable leeway in

deciding, in a particular case, how to go about determining whether particular


78
   In selecting this limited set, the State culled an additional thirty-three photographs of the
victim, which it filed into the record but did not show to the jury. None of the photographs in the
limited set appear to be so gruesome as to overwhelm the jury, particularly when compared to
the photographs the State elected to exclude.
79
  The defendant adopted co-defendant Mathis’ Motion #33, entitled “Motion for a Daubert
hearing to Determine Admissibility of Expert Testimony by Jefferson Parish Crime Lab
Technicians in the area of Crime Scene Reconstruction and Bloodstain Pattern Analysis.”

                                                81
expert testimony is reliable. Kumho Tire Company, Ltd., v. Carmichael, 526

U.S. 137, 152, 119 S.Ct. 1167, 1176, 143 L.Ed.2d 238 (1999). While Daubert

specifically addressed scientific evidence, Kumho made clear that the trial court’s

essential gatekeeping function applies to all expert testimony, including opinion

evidence based solely on special training or experience. Kumho, 526 U.S. at 148-

49, 119 S.Ct. at 1174-75. Ultimately, “the trial judge must determine whether the

testimony has ‘a reliable basis in the knowledge and experience of [the relevant]

discipline.’” Id., 526 U.S. at 149, 119 S.Ct. at 1175 (quoting Daubert, 509 U.S. at

592, 113 S.Ct. at 2796). Whether Daubert’s specific factors are, or are not,

reasonable measures of reliability is a matter that the trial judge has broad latitude

to determine, and a decision to admit or exclude is reviewed on an abuse of

discretion standard. Id., 526 U.S. at 153, 119 S.Ct. at 1176; State v. Edwards, 97-

1797, p. 24-25 (La. 7/22/99), 750 So.2d 893, 908-09.

      In this case, the pretrial motion requesting a Daubert hearing regarding

crime scene reconstruction and bloodstain pattern analysis pertained only to Col.

Scanlan of the Jefferson Parish Crime Lab and did not apply to Mr. Lane of the

State Police Crime Lab, such that the defendant’s current argument regarding Mr.

Lane warrants no review. See LSA-C.Cr.P. art. 841(A); LSA-C.E. art. 103; State

v. Taylor, 93-2201 at pp. 4-7, 669 So.2d at 367-69, supra.

      On June 30, 2008 the trial court heard oral argument and denied the motion

because: (1) defense counsel admitted crime scene reconstruction and bloodstain

pattern analysis had been recognized and accepted sciences in this state and

nationwide for many years; (2) the trial court had already authorized each of the

five co-defendants to hire his own expert in those fields, and each defendant had

access to the relevant evidence and reports on which the State intended to rely; and

(3) the parties could challenge the qualifications and methodologies of each expert

at trial and discrepancies in the experts’ methods and findings could be explored on
                                         82
cross-examination. At trial, the defendant stipulated Col. Scanlan and Mr. Lane

were experts in the fields of crime scene investigation, crime scene reconstruction,

and bloodstain pattern analysis, cross-examined both of them thoroughly, and

called his own expert in those fields to challenge the methods and findings of the

State’s experts. In addition, when the State sought to elicit inappropriate testimony

from its experts (i.e., outside of the scope of the fields of expertise), the trial court

sustained defendant’s numerous objections.          Indeed, although the defendant

challenges the admissibility of certain testimony of Col. Scanlan and Mr. Lane, he

points to no instance in which the trial court denied any contemporaneously-raised

objection. In light of the foregoing, the trial court did not abuse its discretion in

denying the defendant’s motion for a Daubert hearing, and the defendant points to

no erroneous denial of a contemporaneous objection during trial regarding the

testimony of those experts.

Unreasonable Pre-Indictment Delay

      The defendant argues that the pre-indictment delay of over four years,

between the December 28, 1999 murder and March 15, 2004 indictment, was

unreasonable and violated the Fifth Amendment’s Due Process Clause and La.

Const. Art. I, § 16. The defendant therefore claims that the trial court erred in

denying his co-defendants’ motions to quash the indictment on this basis, which

claimed they had been prejudiced by the delay, because of the deaths of

unidentified “important defense witnesses,” as well as because of lost or destroyed

evidence, including the personnel files of Capt. Knapps and Sgt. Walker. 80

      Louisiana Code of Criminal Procedure Article 571 provides that there is no

time limitation on the institution of prosecution for a crime punishable by death or

life imprisonment. Nonetheless, this court has held pre-indictment delays may

80
   The defendant adopted co-defendant Mathis’ Motion #45, entitled “Motion to Quash
Indictment Due to Inexcusable and Prejudicial Delay.”

                                           83
violate due process and “‘[t]he proper approach in determining whether an accused

has been denied due process of law preindictment through a or pre-arrest delay is

to measure the government’s justifications for the delay against the degree of

prejudice suffered by the accused.’” State v. Schrader, 518 So.2d 1024, 1028

(La. 1988) (quoting State v. Malvo, 357 So.2d 1084, 1087 (La. 1978)).

       At the close of the evidentiary hearing on the co-defendants’ motion to

quash, the trial court observed that no evidence regarding the deaths of any inmate

witnesses had been introduced, nor had any evidence of prejudice been shown

regarding the allegedly missing personnel files, and the court held that the State’s

reasons for delay were legitimate. Several former prosecutors testified that: (1)

the case was complex, with voluminous DNA evidence and other crime scene

analysis required by various investigative entities and, thus, the case was not yet

ripe for prosecution from an evidentiary standpoint for some period of time; (2)

they did not want to politicize the indictments during the 2002-2003 election cycle,

once the bulk of the evidence had been analyzed; and (3) all defendants were

already serving life sentences for unrelated murders.

       Although the defendant now argues prejudice from the deaths of inmates

Henry Hadwin and Norman Brown, in February 2000 and January 2004,

respectively, he cites no portion of the record indicating any attempt to introduce

evidence on this topic to the trial court. In addition, nothing in the portions of the

record, cited by the defendant, related to the allegedly missing personnel files,

establishes any prejudice, and whatever prejudice may have been suffered 81

81
   Nothing in the record, supplements, or attachments indicates the personnel files of Capt.
Knapps and Sgt. Walker would have revealed any performance issues. In addition, Warden Cain
testified he believed Capt. Knapps was an “excellent employee,” and he or Warden Vannoy
would have been aware of any complaints filed against Capt. Knapps by inmates. Moreover,
Warden Cain stated that personnel files are also maintained in Baton Rouge, but he was not
aware of whether the contents of the files were duplicative of the personnel files maintained at
Angola. In any event, the trial court ordered the State to produce copies of the personnel files for
Capt. Knapps and Sgt. Walker maintained in Baton Rouge by the Department of Public Safety
and Corrections and Department of Civil Service as well as any logout cards for the relevant files
maintained at Angola.
                                                84
appears to be outweighed by the State’s justifications. The trial court did not err in

denying the motion to quash the indictment, and the assignment is without merit.

                                    Penalty Phase Issues

“Future Dangerousness” Evidence

       The defendant claims in his fourteenth assignment of error that the trial court

erred in permitting Dr. Michael Welner to testify regarding his “future

dangerousness.” First, the defendant argues “future dangerousness” is not one of

the aggravating circumstances set forth in LSA-C.Cr.P. art. 905.4. 82 While true, he

ignores LSA-C.Cr.P. art. 905.2(A), which provides that the sentencing hearing

shall consider “the character and propensities of the offender,” as well as other

factors, such as the circumstances of the offense and the impact that the crime has

had on the victim, family members, friends, and associates. (Emphasis added).

Thus, within limits, evidence pertaining to the defendant’s character and

propensities is entirely proper. See State v. Allen, 03-2418, p. 20 (La. 6/29/05),

913 So.2d 788, 803-04, cert. denied, 547 U.S. 1132, 126 S.Ct. 2023, 164 L.Ed.2d

787 (2006) (“The well-settled law of this state entitles the State to introduce

evidence of a capital defendant’s unrelated convictions at the penalty phase as

reflective of his character and propensities.”).

       In the guilt phase of a criminal trial, pursuant to LSA-C.E. art. 404, neither

“[e]vidence of a person’s character or a trait of his character, such as a moral

quality,” nor “evidence of other crimes, wrongs, or acts” are admissible to show

that “he acted in conformity therewith,” with certain limited exceptions. However,


82
    In his “Motion to Exclude Testimony of Forensic Psychiatrist Regarding ‘Future
Dangerousness’ of Defendant at Sentencing Hearing,” the defendant’s entire argument was as
follows: “There is no statutory or jurisprudential authority in Louisiana that would permit the
State to present testimony, whether in the form of “expert opinion” or otherwise, regarding the
alleged ‘future dangerousness’ of the defendant . . . .” The trial court heard oral argument and
denied the motion, apparently agreeing with the State that such evidence pertains to the
defendant’s character and propensities, citing this court’s decision in State v. Williams, 07-1407
(La. 10/20/09), 22 So.3d 867, and State v. Bowie, 00-3344 (La. 4/3/02), 813 So.3d 377.

                                               85
the character and propensities of the defendant are at issue in the penalty phase of a

capital trial, as stated in LSA-C.Cr.P. art. 905.2. State v. Tucker, 13-1631, p. 44

(La. 9/1/15), 181 So.3d 590, cert. denied, ___ U.S. ___, 136 S.Ct. 1801, 195

L.Ed.2d 774 (2016); State v. Sepulvado, 93-2692 (La. 4/8/96), 672 So.2d 158,

165, cert. denied, 519 U.S. 934, 117 S.Ct. 310, 136 L.Ed.2d 227 (1996); State v.

Jackson, 608 So.2d 949, 953 (La. 1992).          The usual prohibition against the

prosecution’s initiation of an inquiry into the defendant’s character is simply not

applicable in the penalty phase, where the focus on character is one of the statutory

means of channeling the jury’s sentencing discretion. Id. See also State v.

Williams, 07-1407, pp. 38-42 (La. 10/20/09), 22 So.3d 867, 894-96, cert. denied,

560 U.S. 905, 130 S.Ct. 3278, 176 L.Ed.2d 1184 (2010) (wherein this court found

no prosecutorial misconduct or interjection of an arbitrary or prejudicial factor

during sentencing when the State referenced the defendant’s dangerousness in

closing arguments during the guilt and penalty phases after the defendant’s own

expert characterized him as “extraordinarily dangerous” and a “high risk” to

correctional officers, during guilt phase cross-examination, without objection by

the defense).

      The defendant’s reliance on this court’s determination in State v. Busby,

464 So.2d 262, 267 (La. 1985), sentence vacated on other grounds, 538 So.2d 164

(La. 1988) (holding that the “prosecutor’s remarks about the societal costs of a life

sentence, misspent tax dollars, future escapes, more killings by defendant, were

improper”), to support his contention that no evidence of future dangerousness is

ever admissible, is misplaced. Indeed, this court made clear in State v. Brumfield,

96-2667, pp. 7-8 (La. 10/20/98), 737 So.2d 660, 665, cert. denied, 526 U.S. 1025,

119 S.Ct. 1267, 143 L.Ed.2d 362 (1999), that such remarks are permissible,

provided a factual basis for such remarks exist. See also State v. Bourque, 96-

0842, pp. 13-14 (La. 7/1/97), 699 So. 2d 1, 10-11, cert. denied, 523 U.S. 1073, 118
                                         86
S.Ct. 1514, 140 L.Ed.2d 667 (1998) (wherein this court held that testimony,

regarding an incident in which the defendant used extremely derogatory language

toward the victim and her co-worker, was not offered as evidence of other crimes

nor was it offered as an inculpatory statement; rather, the testimony went to the

character and propensities of the defendant, an area clearly relevant and within the

proper scope of a capital sentencing hearing under LSA-C.Cr.P. art. 905.2).

      The defendant also suggests to this court that Dr. Welner’s testimony should

have been excluded based on Daubert. However, the defendant did not raise a

Daubert challenge below and consideration of that issue, absent this court’s Rule

XXVIII review, is inappropriate. See LSA-C.Cr.P. art. 841; State v. Wessinger,

98-1234, pp. 20-21 (La. 5/28/99), 736 So.2d 162, 180-81, cert. denied, 528 U.S.

1050, 120 S.Ct. 589, 145 L.Ed.2d 489 (1999). Further, the defendant stipulated to

Dr. Welner’s expertise in forensic psychiatry, and the defendant could have called

his own expert in that field at the State’s expense.

      As discussed hereinabove, Dr. Welner’s testimony on direct examination

focused on his diagnostic and actuarial risk assessment measures of the defendant,

which indicated the defendant was not a psychopath and scored somewhat

favorably on the risk assessment measures. Dr. Welner also described what he

believed were the circumstances under which it would be more likely for the

defendant to become violent based on the circumstances in which the defendant

had become violent in the past, and Dr. Welner identified ways in which to

minimize the risk of violence by the defendant in the future.         Dr. Welner’s

testimony does not, therefore, appear be rooted in the type of unstructured clinical

prediction, regarding future dangerousness testimony, criticized most harshly.

Moreover, the testimony about which the defendant complains (characterizing

defendant as “‘savant in the culture of concealment and hidden movement’ and

‘unique’ and ‘creative’ in his ‘persistence’”) was elicited by defense counsel on
                                          87
cross-examination, and Dr. Welner identified examples from his review of the

defendant’s records to illustrate these assessments.

       Nor can the defendant rely on his argument that Dr. Welner should not have

been permitted to testify because he was not licensed to practice medicine in

Louisiana pursuant to LSA-R.S. 37:1284. Since the defendant failed to raise this

concern before, or contemporaneously with, Dr. Welner’s testimony, he cannot

raise it on appeal. See LSA-C.Cr.P. art. 841; State v. Wessinger, supra.83 There

is no merit in this assignment of error.

Excessive Victim Impact Evidence

       In his fifteenth assignment of error the defendant complains the State

improperly presented victim impact evidence during the guilt phase and presented

excessive victim impact evidence during the penalty phase.

       As to the guilt phase, with the exception of one instance, the defendant

raised no contemporaneous objection 84 and, in fact, elicited some of this testimony


83
   Having decided the defendant may not rely on this issue since he raised no contemporaneous
objection, we nevertheless note, without deciding the issue, that appellate courts have ruled that
LSA-R.S. 37:1284 “does not apply to out-of-state doctors who are licensed medical practitioners
in their respective states and whose medical examinations were done there.” Boyd v. Allstate
Ins. Co., 93-0999, pp. 6-7 (La. App. 3 Cir. 5/11/94), 640 So.2d 603, 607, writs denied, 94-1447,
94-1516 (La. 9/23/94), 642 So.2d 1292 (citing Herbert v. Travelers Indemnity Company, 239
So.2d 367, 371 (La. App. 4 Cir.), writs refused, 256 La. 1150-51, 241 So.2d 253 (1970)). As
explained in Herbert:

       The purpose of the statute is to deny unlicensed medical practitioners in Louisiana
       acceptance as medical experts in our courts. The out-of-state doctors whose
       depositions have been admitted in evidence in this case have not practiced in this
       [s]tate. Their examinations of the plaintiff were in their respective states where
       they are licensed medical practitioners. The statute in question does not relate to
       them. To hold otherwise would render inadmissible the testimony in this [s]tate
       of certain experts of world renown attached to the great medical centers in other
       states. This is not the purpose of the statute.

In addition, we note that the defendant’s reliance on State v. Montgomery, 499 So.2d 709, 715
(La. App. 3 Cir. 1986), appears to be misplaced as there is no indication the purported medical
doctor in that case held a medical license from another state, as is the case with Dr. Welner.
84
   In State v. Allen, 03-2418, p.26 (La. 6/29/05), 913 So. 2d 788, 807, writ denied, 547 U.S.
1132, 126 S.Ct. 2023, 164 L.Ed.2d 787 (2006), this court reaffirmed the holding of State v.
Taylor and State v. Wessinger, supra, that “[f]ailure to object contemporaneously waived
review of the claimed errors on appeal unless the errors were so grave as to interject an arbitrary
factor into the proceedings subject to this Court’s Rule 28 review.”

                                                88
from witnesses himself.        In addition, some of the testimony related to Capt.

Knapps’ employment as a correctional officer, which the State had the burden of

proving as an element of the crime charged during the guilt phase. In the one

instance in which the defense objected during the guilt phase, the following

exchange occurred:

       [State]:       Mr. Robinson, how would characterize Captain Knapps
                      as a correctional officer?

       [Defense]: Your Honor, I object to the relevance. I fail to see the
                  relevance of this.

       [The Court]: It’s overruled.

       [Defense]: Thank you, Judge.

       [Robinson]: I can answer?

       [State]:       Yes, you can.

       [Robinson]: He’s fair and by the book. He’s an officer that -- he’s
                   just, he just followed the rules. He’s by the book.[85]

       Thus, even though defendant raised a contemporaneous objection to one

portion of the testimony at issue, at no point did he inform the trial court of the

ground about which he now complains (i.e., the defendant now asserts the

testimony improper as relating to victim impact evidence during the guilt phase).

       Paragraph (C) of LSA-C.Cr.P. art. 841 provides “The necessity for and

specificity of evidentiary objections are governed by the Louisiana Code of


85
   The other testimony introduced by the State, about which the defendant now complains, was
of a similar vein: Lt. Chaney testified that Capt. Knapps was his boss, with whom he “got
along,” and Capt. Knapps “went by the rules and regulations”; the testimony of Capt. Knapps’
sister, Christine Whitstine, who worked as the Angola tactical team’s administrator and who was
at Camp D on the night of the murder, was limited during the guilt phase to a statement that
Capt. Knapps was one of her ten siblings and to her confirmation that State Exhibit No. 165 was
a recent photograph of Capt. Knapps and reflected his appearance before the crime, which was
relevant to show the extent of his injuries. Likewise, the defendant did not contemporaneously
object to the State’s guilt phase closing arguments in which the prosecutor thanked the jury for
their service on behalf of Capt. Knapps’ family and asked for justice for the “twelve-year
[Angola] veteran, father, brother, and son.” In addition, based on the definitions set forth in
State v. Bernard, 608 So.2d 966, 967-68 (La. 1992), discussed hereinafter, “victim impact
testimony” has a highly specific meaning which does not apply to the prosecutor’s attempt to
humanize the victim.

                                              89
Evidence.” Louisiana Code of Evidence Article 103 states, in pertinent part, that

“[e]rror may not be predicated upon a ruling which admits or excludes evidence

unless a substantial right of the party is affected, and . . . [w]hen the ruling is one

admitting evidence, a timely objection or motion to admonish the jury to limit or

disregard appears of record, stating the specific ground of objection . . . .”

(Emphasis added.)

      Although the defendant may have contemporaneously objected to one

instance of the complained of testimony, he failed to give the specific ground for

the objection, contrary to the dictates of LSA-C.Cr.P. art. 841(C) and LSA-C.E.

103. Therefore, he failed to preserve this issue for review. See State v. Allen,

supra at n.86; State v. Wessinger, supra; State v. Taylor, supra.

      With respect to the penalty phase, in State v. Bernard, 608 So.2d 966, 971

(La. 1992), this court held that the State may “introduce a limited amount of

general evidence providing identity to the victim and a limited amount of general

evidence demonstrating harm to the victim’s survivors.” Two broad categories of

victim-impact evidence may be admitted:             (1) information revealing the

individuality of the victim; and, (2) information revealing the impact of the crime

on the victim’s survivors. State v. Taylor, 93-2201 at p. 9, 669 So.2d at 370;

State v. Scales, 93-2003, pp. 13-14 (La. 5/22/95), 655 So.2d 1326, 1335-36; State

v. Martin, 93-0285, pp. 17-18 (La. 10/17/94), 645 So.2d 190, 200. See also

Payne v. Tennessee, 561 U.S. 808, 830, 111 S.Ct. 2597, 2611, 115 L.Ed.2d 720

(1991) (“A State may decide also that the jury should see ‘a quick glimpse of the

life petitioner chose to extinguish,’ . . . to remind the jury that the person whose

life was taken was a unique human being.”) (quoting Mills v. Maryland, 486 U.S.

367, 397, 108 S.Ct. 1860, 1876, 100 L.Ed.2d 384 (1988)).

      Thus, some evidence depicting the impact of the loss on the victim’s

survivors is permitted. However, the evidence may not descend into detailed
                                          90
descriptions of the good qualities of the victim, particularized narrations of the

sufferings of the survivors, or what opinions the survivors hold with respect to the

crime or the murderer. State v. Williams, 96-1023, pp. 21-22 (La. 1/21/98), 708

So.2d 703, 720-21; State v. Taylor, 93-2201 at p. 10, 669 So.2d at 370; State v.

Bernard, 608 So.2d at 972.

       In the instant case, none of the testimony appears overly emotional, overly

descriptive of the victim’s good qualities, or describes particularized suffering his

death caused to his friends and family. The entirety of the State’s victim impact

evidence, in the penalty phase, consisted of the testimony of two family members

(comprising less than fifteen pages of transcript, including the identification of

family members in five photographs and in the courtroom gallery, and a two-and-

one-half-minute video). As such, the State’s presentation of evidence was indeed a

“quick glimpse” and well within the bounds of State v. Bernard. Consequently,

this assignment lacks merit.

Improper Closing Argument

       The defendant contends in his sixteenth assignment of error that numerous

statements by the State, made during the initial and rebuttal arguments at the close

of the penalty phase, were improper and introduced an arbitrary factor into the

sentencing hearing by arousing the passion and prejudice of the jury. The record

reflects, however, that the defendant failed to object contemporaneously to the

allegedly improper statements, and therefore, he is not entitled to assign error on

this basis. See LSA-C.Cr.P. art. 841; State v. Allen, supra at n.86; State v.

Wessinger, supra; State v. Taylor, supra.86


86
   Rather than object contemporaneously, the defendant raised his complaints about these
statements and other issues in his “Motion to Reconsider Death Sentence or in the Alternative to
Stay Reconsideration Pending Penalty Determination of More Culpable Defendants.” The trial
court heard oral argument regarding other aspects of that motion (i.e., evolving standards of
decency) on August 12, 2011, and denied the motion. There is no error in that ruling as the
defendant’s reconsideration motion was not the proper means to challenge these statements, and
the trial court had no authority to stray from the jury’s determination in a capital case pursuant to
                                                 91
      Nonetheless, this court is required to determine if “the sentence was imposed

under the influence of passion, prejudice or any other arbitrary factors,” pursuant

to La. Sup. Ct. Rule XXVIII, Sec. (1)(a). Generally, “prosecutors are allowed

wide latitude in choosing closing argument tactics.” State v. Frank, 99-0553, p.

26 (La. 05/22/07), 957 So.2d 724, 741 (citing State v. Legrand, 02-1462, p. 16

(La. 12/3/03), 864 So.2d 89, 101). However, as required by LSA-C.Cr.P. art

905.2(A), the focus of the sentencing hearing must be “the circumstances of the

offense, the character and propensities of the offender, and the victim, and the

impact that the crime has had on the victim, family members, friends, and

associates,” as well as the aggravating and mitigating circumstances. See LSA-

C.Cr.P. arts. 905.3 and 905.4. In addition, LSA-C.Cr.P. art. 774 confines closing

argument “to evidence admitted, to the lack of evidence, to conclusions of fact that

the state or defendant may draw therefrom, and to the law applicable to the case”

and confines the State’s rebuttal argument “to answering the argument of the

defendant.”

      Moreover, this court has “repeatedly held that it is highly improper and

prejudicial for a prosecutor to turn his argument to the jury into a plebiscite on

crime or to refer to the consequences to society of the jury’s verdict.” State v.

Smith, 554 So.2d 676, 684 (La. 1989); State v. Deboue, 552 So.2d 355, 364 (La.

1989).

      The trial judge, however, has broad discretion in controlling the scope of

closing arguments. State v. Prestridge, 399 So.2d 564, 580 (La. 1981). This court

will not reverse a conviction on the basis of improper closing argument unless it is

thoroughly convinced that the remarks influenced the jury and contributed to the




LSA-C.Cr.P. art. 905.8 (“The court shall sentence the defendant in accordance with the
determination of the jury . . . .”).
                                         92
verdict. State v. Martin, 93-0285 at p. 18, 645 So.2d at 200; State v. Jarman,

445 So.2d 1184, 1188 (La. 1984).

      The portions of the State’s initial closing argument in the penalty phase,

about which the defendant complains, occurred in the following colloquy:

      [State]:      Justice demands this sentence because of what was done
                    and I beg you not to cheapen the loss that the family has
                    suffered by a verdict less than what this case deserves.
                    And if you consider the effects of your actions, the far
                    reaching effects, the whole state of Louisiana is listening
                    to what you do today. You consider the facts that what
                    will the next prisoner think by your actions, what will the
                    next guard think. Just at Angola you have heard
                    testimony that there’s over 5,000 inmates and only 1,500
                    guards. That outnumbering exists every day. And what
                    would they think by something less than the correct
                    verdict in this case. Your actions speak very loudly
                    today. These concepts that I’m talking about under our
                    law are known as retributive justice. It comes from the
                    Roman law of lex talionis. It means that the harm visited
                    should be equal to the punishment. A life for a life, a
                    stripe for a stripe.

      The Court: Ladies and gentlemen of the jury, that is not the law in
                 Louisiana. And I will tell you about the law of Louisiana
                 in a few minutes. I’m sorry to interrupt you, Mr. Hall.
                 But that is not the law in which you operate the case
                 under.

      [State]:      Well, the Judge is correct about what the law says. I’m
                    speaking to your sense of justice . . . .

      In its rebuttal argument, the State continued to stress the societal

consequences of the jury’s determination, without objection by the defendant or

correction by the trial court:

      [State]:      . . . And I’ll get back to the Knapps’ family in a minute.
                    But what I’d like to do is talk to you about a larger family
                    and that is the family of men and women that wear this
                    uniform. This cut up bloody, I don’t want to hold it,
                    uniform that’s got the red symbol of this state on the side
                    of it and LSP on the top of it. This is a family as well.
                    This is a family that David Knapps voluntarily became a
                    member of. And it’s a family of thousands of people that
                    get up every day and every night and every afternoon and
                    they go to a place to be with people that we don’t want
                    around us, that we have convicted and put away. It’s
                    people we don’t want in our communities. It’s people we
                                          93
                      don’t want near our children and those people volunteer,
                      volunteer for government pay to be near people like that
                      every day of their lives. What does it tell that family?
                      What does it tell the family of law enforcement if a man
                      already serving a life sentence murders one of their
                      number and yet just gets another life sentence? You
                      might as well tell that family that every member’s life is
                      not worth anything. How many mothers like the mother
                      of Andrew Cheswick do we have? How many Anita
                      Knapps? How many Carolyn Whitstines? How many
                      victims in the wake do we have to have before as a
                      society we say, you, sir, have forfeited your right to live
                      among us.
                                                * * *
                      Whatever you decide to do, whether it’s a death penalty
                      or a life sentence, you and you alone have to be able to
                      walk down the street and see other people that live in
                      your community of Covington or wherever it’s from . . . .
                      [Y]ou’ve got to be able to look at them and know you did
                      the right thing for them because you know you represent
                      them today.

         The State’s argument regarding the societal implications of the jury’s

determination across Louisiana may have exceeded what was strictly proper;

however, we cannot conclude that an impermissible arbitrary factor that

improperly influenced the jury was introduced into this particular proceeding,

given the substantial weight of evidence pointing to the propriety of a death

penalty verdict in this case. Therefore, we find no merit in this assignment of

error.

Polling of the Jury

         In his seventeenth assignment of error, the defendant asserts that the trial

court erred in failing to impose a life sentence or declare a mistrial after an issue

arose with the polling of the jury following its death penalty verdict. After the

jury’s penalty phase verdict was read, the record reflects that the defendant

requested polling of the jurors, and the trial court attempted to poll all jurors before

recording the verdict. Apparently, the trial judge mistakenly failed to call on juror

Charles Dye to confirm that he affirmatively voted for the verdict rendered, and the


                                           94
trial court discharged the jury from service before discovering the omission.

Neither the State nor the defendant raised an objection.

          The trial court notified the parties of the issue and called them, and Juror

Dye, back to court the following day. The defendant moved for imposition of a

life sentence without benefit of parole, probation, or suspension of sentence

pursuant to LSA-C.Cr.P. art. 905.8 (“The court shall sentence the defendant in

accordance with the determination of the jury. If the jury is unable to unanimously

agree on a determination, the court shall impose a sentence of life imprisonment

without benefit of probation, parole or suspension of sentence.”), arguing the death

sentence verdict was not unanimous as required by LSA-C.Cr.P. art. 905.6, or a

declaration of a mistrial pursuant to LSA-C.Cr.P. art. 812, both of which the trial

court denied.87

          On May 17, 2011 the trial court swore in and questioned Juror Dye, who

confirmed his verdict of the death penalty, the finding of the four aggravating

circumstances, and the fact that no one had influenced his testimony in any way.

Juror Dye also stated that he believed he had, in fact, been polled regarding his

verdict to impose the death penalty, but could not specifically recall. Neither the

defendant nor the State asked him any questions, and there were no questions

directed to subjects prohibited by LSA-C.E. art. 606(B).88

87
  The defendant filed a written motion, and therefore no contemporaneous objection to the
denial of the motion was required, under LSA-C.Cr.P. art. 841(B) (“The requirement of an
objection shall not apply to the court’s ruling on any written motion.”).
88
     Article 606 provides:

                   A. At the trial. A member of the jury may not testify as a witness before
          that jury in the trial of the case in which he is sitting as a juror. If he is called so
          to testify, the opposing party shall be afforded an opportunity to object out of the
          presence of the jury.
                   B. Inquiry into validity of verdict or indictment. Upon an inquiry into
          the validity of a verdict or indictment, a juror may not testify as to any matter or
          statement occurring during the course of the jury's deliberations or to the effect of
          anything upon his or any other juror's mind or emotions as influencing him to
          assent to or dissent from the verdict or indictment or concerning his mental
          processes in connection therewith, except that a juror may testify on the question
          whether any outside influence was improperly brought to bear upon any juror,
                                                    95
      Under these limited circumstances, it appears the trial court’s oversight and

resulting non-compliance with the polling procedure, set forth in LSA-C.Cr.P. art.

812(1), amounts to harmless error. See State v. James, 99-1858, p. 9 (La. App. 3

Cir. 5/3/00), 761 So.2d 125, 131, writ denied, 00-1595 (La. 3/23/01), 787 So.2d

1010 (holding that any error in interrogating a juror, regarding his “no” vote,

during written polling of jury, rather than remanding entire panel for further

deliberation, was harmless); State v. Bannister, 97-0048, pp. 11-12 (La. App. 4

Cir. 1/27/99), 726 So.2d 1135, 1141 (holding that technical non-compliance with

LSA-C.Cr.P. art. 812(2), in not sending the jury back for deliberations after

confusion in the polling was harmless because there was no suggestion that the

confusion influenced the juror to change her vote); State v. Valenzuela, 590 So.2d

89, 99 (La. App. 4 Cir. 1991) (holding no substantial prejudice resulted from

receipt by the jury members of the poll sheet before deliberations, rather than after

the verdict was read in open court); State v. Williams, 536 So.2d 773, 777 (La.

App. 5 Cir. 1988) (holding that the failure to comply with statutory polling

requirements did not prejudice the defendant when polling accurately reflected the

verdict of the jury). We conclude that this claim warrants no action.

      Composition of the Venire

      In his eighteenth assignment of error, the defendant complains that the racial

composition of the petit jury venire violated his constitutional rights under the

Sixth and Fourteenth Amendments, and the trial court erred in overruling his

objection without conducting an evidentiary hearing. The defendant contends that

African-Americans were excluded from the jury venire to such an extent as to not

be a fair cross section of the community.


      and, in criminal cases only, whether extraneous prejudicial information was
      improperly brought to the jury's attention. Nor may his affidavit or evidence of
      any statement by him concerning a matter about which he would be precluded
      from testifying be received for these purposes.

                                            96
      The record reflects the following exchange occurred after completion of jury

selection and discharge of the remainder of the venire:

      THE DEFENDANT: For purposes of the record, I need to - your
      Honor, because I have not seen the entire petit jury list chosen for
      these procedures, I cannot verify actual prejudices at this time.
      However, based on the fact that, of the roughly 180 jurors on the nine
      panels examined, only fourteen or fifteen minorities were selected for
      examination in a parish of roughly 15 percent minority population, I
      am prepared to object on the record [as to] the Fourteenth Amendment
      due-process violation in the selection process, discrimination against
      minorities, and also a Sixth Amendment violation, denied a fair cross
      section of the community due to purposeful racial discrimination. I
      would like that on the record.

      THE COURT: If that’s an objection, it’s overruled.

      THE DEFENDANT: Yes, sir.

      This court has long recognized the procedural device for alleging that “the

petit jury venire was improperly drawn, selected or constituted” is a motion to

quash. LSA-C.Cr.P. art. 532(9); State v. Edwards, 406 So.2d 1331, 1347 (La.

1981); State v. Collins, 359 So.2d 174, 177 (La. 1978). The defendant did not file

a motion to quash on this basis, in accordance with the form or timeliness

requirements set forth in LSA-C.Cr.P. arts. 521, 535(C), and 536, and therefore

waived his objection. LSA-C.Cr.P. art. 535(D); Edwards, 406 So.2d at 1347;

Collins, 359 So.2d at 177.

      Moreover, LSA-C.Cr.P. art. 419(A) provides, “A petit jury venire shall not

be set aside for any reason unless fraud has been practiced, some great wrong

committed that would work irreparable injury to the defendant, or unless persons

were systematically excluded from the venires solely upon the basis of race.” The

burden of proof rests on the defendant to establish purposeful discrimination in the

selection of grand and petit jury venires. State v. Sheppard, 350 So.2d 615, 651

(La. 1977) (citations omitted). See also State v. Lee, 559 So.2d 1310, 1313 (La.

1990); State v. Loyd, 489 So.2d 898, 903 (La. 1986); State v. Liner, 397 So.2d

506, 516 (La. 1981); State v. Manning, 380 So.2d 54, 57 (La. 1980). The
                                         97
defendant did not meet that burden, and the trial court did not err in overruling his

improperly raised, untimely, and unsupported objection without an evidentiary

hearing. This assignment of error is without merit.

Denial of Five of Defendant’s Challenges for Cause

       The defendant complains in his nineteenth assignment of error that the trial

court erred in denying five of his challenges for cause, forcing him to exhaust his

peremptory challenges. 89 The defendant claims that prospective jurors Virginia

Bossier, Donna Darcangelo, and Suzanne Gilmore should have been removed for

cause because they were predisposed to impose the death sentence; and that the

responses of Lydia Elliot and Chad Kellis showed substantial bias against the

defendant based on his incarceration and/or their relationships to law enforcement

officers.

       A challenge for cause should be granted even when a prospective juror

declares his ability to remain impartial if the juror’s responses, as a whole, reveal

facts from which bias, prejudice, or inability to render judgment according to law

may be reasonably inferred. State v. Hallal, 557 So.2d 1388, 1389-90 (La. 1990).

Prejudice is presumed when a challenge for cause is denied erroneously by a trial

court and the defendant ultimately exhausts his peremptory challenges. 90 State v.

Robertson, 92-2660, pp. 3-4 (La. 1/14/94), 630 So.2d 1278, 1280 (citing State v.

Ross, 623 So.2d 643, 644 (La. 1993)). A trial court is vested with broad discretion

in ruling on challenges for cause, and its rulings will be reversed only when a

review of the voir dire record as a whole reveals an abuse of discretion. State v.

Robertson, 92-2660 at p. 4, 630 So.2d at 1280 (citing State v. Knighton, 436

89
  Based on the voir dire transcript, the defendant appears to have used all of his peremptory
challenges. In any event, the State does not argue that the defendant failed to exercise his
peremptory challenges in its opposition brief.
90
   Even in capital cases, the defendant must use one of his remaining peremptory challenges to
remove the juror, on his way to ultimately exhausting his challenges, to preserve review of the
trial court’s denial of a cause challenge. See State v. Campbell, 06-0286, p. 71 (La. 5/21/08),
983 So.2d 810, 856.
                                              98
So.2d 1141, 1148 (La. 1983)). A refusal by a trial judge to excuse a prospective

juror, on the ground that he is not impartial, is not an abuse of discretion when,

after further inquiry or instruction (“rehabilitation”), the potential juror has

demonstrated a willingness and ability to decide the case impartially according to

the law and the evidence. State v. Copeland, 530 So.2d 526, 534 (La. 1988)

(citing State v. Welcome, 458 So.2d 1235, 1241 (La. 1983)).

      In addition, LSA-C.Cr.P. art. 800(A) requires an objection at the time of the

ruling, which denies a challenge for cause, in order to preserve the claim for

appellate review. Article 800(A) also mandates that the nature of the objection and

the grounds therefor be stated at the time of the objection. With respect to that

provision, this court has made clear:

             Our law is also settled that an objection need not be raised by
      incantation. “It is sufficient that a party, at the time the ruling or order
      of the court is made or sought, makes known to the court the action
      which he desires the court to take, or of his objections to the action of
      the court, and the grounds therefor.” C.Cr.P. 841; State v. Boutte,
      384 So.2d 773 (La. 1980). The requirement that objection be raised
      contemporaneously is not meant to be inflexible, but is designed “to
      promote judicial efficiency and to insure fair play.” State v. Lee, 346
      So.2d 682, 684 (La. 1977). Article 800 should not be read to differ in
      this respect from Article 841.

State v. Vanderpool, 493 So.2d 574, 575 (La. 1986).

      A review of the voir dire record as a whole reveals no abuse of discretion.

With respect to Virginia Bossier, the defense sought to challenge her for cause

during the Witherspoon voir dire and lodged no contemporaneous objection to the

trial court’s denial. Therefore, the defendant is not entitled to assign error to that

denial pursuant to LSA-C.Cr.P. art. 800(A). Moreover, although Ms. Bossier

indicated on her questionnaire and during voir dire that she would always vote for

the death penalty, further questioning revealed that she meant that she “would be

able to” impose the death penalty and that she was more fairly characterized as a

“2” on the State’s five-point scale (in favor of death penalty but would impose a

                                          99
life sentence if circumstances so warranted) “after listening to everybody and how

[the State] explained it,” because she could consider both a life sentence and the

death penalty. Ms. Bossier confirmed she would listen to all of the evidence and

that voting for “a life sentence [was] a real possibility for her.” Thus, even if the

defense had preserved the issue, the record as a whole shows no abuse of discretion

by the trial court in denying the challenge.

      Likewise, with respect to Ms. Darcangelo, the defense failed to preserve the

denial of the challenge for cause during the Witherspoon voir dire pursuant to the

timeliness and content requirements of LSA-C.Cr.P. art. 800(A). In any event, the

record on whole shows no abuse of discretion by the trial court in denying that

cause challenge. Specifically, Ms. Darcangelo characterized herself as a “2” on the

State’s five point scale (in favor of death penalty but would impose a life sentence

if circumstances so warranted). Ms. Darcangelo explained, but for the requirement

to consider all mitigating circumstances, she considered herself a “1,” and she

changed her prior position after learning about mitigating circumstances and her

duty to consider them. Thus, regardless of whether the defendant preserved the

issue for appeal, the trial court did not abuse its discretion in denying the

defendant’s cause challenge because the State successful rehabilitated Ms.

Darcangelo during the Witherspoon voir dire.

      During general voir dire, the defense challenged Ms. Darcangelo for cause

again and arguably preserved some grounds, in compliance with LSA-C.Cr.P. art.

800(A), to wit:

             The Court: Donna Darcangelo?
             [State]:   Acceptable.
             [Defense]: We’re challenging for cause on various reasons.
                        Do you want me to put on the record why?
             The Court: I think you better.
             [Defense]: Your Honor, she has indicated yesterday that she
                        had all kinds of issues and that she was not going
                        to focus on this case. She stated that after [another
                        prospective juror] said the same thing yesterday.
                                         100
                               This morning she said she was angry, that she’s
                               angry at Mr. Clark because he keeps staring at her.
                               She, I believe, has violated the Court’s order not to
                               talk about this case by discussing in the back with
                               the jurors that he’s staring at her and making her
                               mad. And I think that she has clearly established a
                               predisposition as to Mr. Clark, and she’s not going
                               to be in any form or fashion unbiased at the start of
                               this case.
               The Court:      The cause challenge is denied.
               [Defense]:      To which we would assign error.
               The Court:      And do you want her now?
               [Defense]:      Guess we have to get rid of her.
               The Court:      So you’re using a peremptory challenge?
               [Defense]:      I am now.

       Although the defendant’s argument during his challenge on the first ground

was less than clear, a review of the record indicates it pertained to the burdens of

sequestration Ms. Darcangelo stated initially during the Witherspoon voir dire.91

The defendant has not argued on appeal this or his second, preserved ground (that

the prospective juror was biased against the defendant because he had been staring

at her)92 and therefore has abandoned these issues.

       The only arguably preserved ground that the defendant appears to pursue on

appeal is based on what he characterized, below, as a “predisposition as to Mr.

Clark,” which he now labels as a bias against him because of his incarceration and

the belief of his guilt. With respect to this ground, Ms. Darcangelo gave the

following explanation as to why she believed two other prospective jurors believed
91
   Ms. Darcangelo stated sequestration would be a burden because she works for tips, goes to
school, and is responsible for feeding a farm full of animals twice a day. Ms. Darcangelo also
indicated that she could get a group of people to help her with the animals, such that
sequestration at a nice hotel with room service would feel somewhat like a vacation. Neither
party sought Ms. Darcangelo’s removal due to hardship based on this initial colloquy. When Ms.
Darcangelo was asked whether she would pick herself to serve as fair juror willing to listen to all
the evidence, she responded in the affirmative provided she did not have to worry about her
sequestration-related issues. We cannot conclude that the trial court abused its discretion in
denying the challenge for cause on this ground.
92
   During general voir dire, Ms. Darcangelo and several other jurors indicated their discomfort
with the defendant’s presence in the courtroom, during voir dire, and participation in the jury
selection process, stating, “I’ve got a real problem with the way he keeps staring us down and
it’s getting me angry . . . . I just don’t like his body language.” As soon as the trial court became
aware of these sentiments, it made clear that the defendant had the right to be present during the
proceedings and to represent himself with the assistance of counsel and, afterwards, neither Ms.
Darcangelo nor any other prospective juror expressed any problems in this respect.
                                                101
that the defendant might be guilty, based on the information set forth in the

indictment, and despite the presumption of innocence to which the defendant was

entitled:

             [Ms. Darcangelo]: I think that what they are trying to say, this
                               is how he feels. He knows what the law is.
                               What you’re supposed to do is based on the
                               law.

             [State]:           Correct.

             [Ms. Darcangelo]: But that’s what we feel because of what we
                               know.

       Following the State’s discussion of the presumption of innocence, direct and

circumstantial evidence, and the difference between real life and fictional crime

scene analysis, as well as the defense’s voir dire regarding the presumption of

innocence and witness identification issues, during which Ms. Darcangelo

participated multiple times, she provided the following responses regarding her

beliefs about Angola during a discussion related to determining the credibility of

witnesses, including inmate witnesses:

             [State]:           Ms. Darcangelo, any thoughts in particular?

             [Ms. Darcangelo]: Like it’s supposed to be one of the baddest
                               state penitentiaries in the country. And if
                               you go there, it’s like a badge of honor
                               among criminals to be sent there.

             [State]:           Can you tell me what you mean - what was
                                the phrase you used again?

             [Ms. Darcangelo]: One of the baddest penitentiaries in the
                               country.

             [State]:           Yes, ma’am. What do you mean by that?

             [Ms. Darcangelo]: Like the worst of the worst go to Angola.

             [State]:           Now is that - and that’s just based on I guess
                                growing up in Louisiana we hear that sort of
                                thing?

             [Ms. Darcangelo]: Growing up in New Orleans, yeah.

                                           102
       During the Witherspoon voir dire, Ms. Darcangelo demonstrated that she

could distinguish between her personal feelings and the requirements of the law,

although she later addressed, generally, common perceptions about inmates at

Angola, rather than the defendant specifically, with the understanding that, as a

member of the jury, she would have to determine whether any of the inmate

witnesses testified credibly. When asked whether she would select herself as a

juror willing to listen to all the evidence presented and render a fair decision, she

responded, “[Y]es,” save for her concerns about the impact of sequestration on her

home-life. On the whole, the record shows Ms. Darcangelo to be a candid, plain-

spoken, and engaged prospective juror capable of understanding and following the

law fairly and impartially, and the trial court did not abuse its discretion in denying

the defendant’s attempts to remove her for cause.

       With respect to Ms. Gilmore, the defense challenged her for cause after the

Witherspoon voir dire and objected contemporaneously to the trial court’s

denial. 93 Although Ms. Gilmore’s responses on her questionnaire and during voir

dire were inconsistent,94 she explained she had misunderstood the questionnaire

and that she believed her verdict during the penalty phase would depend on the

evidence, including mitigating circumstances, such that a life sentence was a

possible verdict, and she clarified that she was a “2” on the State’s scale with a

strong preference for imposing the death penalty. 95 Ms. Gilmore also confirmed

her understanding that a guilty verdict did not mean the defendant should be


93
   We note, however, the defense did not state the nature of, or grounds for, the objection as
required by LSA-C.Cr.P. art. 800(A).
94
   Ms. Gilmore characterized herself as a “1” on the State’s five-step scale (always votes for
death), and she acknowledged that her questionnaire revealed both that she generally favored the
death penalty, but would base her decision on the facts of the case and that she was also
generally opposed to the death penalty, but could put her feelings aside if so required by the facts
of the case and the law.
95
  However, Ms. Gilmore replied to questioning that it would be fine if the State wanted to
consider her a “1.5” on the scale.

                                                103
sentenced to death and her ability to consider all the evidence introduced in both

the guilt and penalty phases in determining whether a life sentence was

appropriate. Therefore, the record as a whole shows no abuse of discretion by the

trial court in denying the defendant’s challenge for cause as to Ms. Gilmore.

       The defendant’s objections to prospective jurors Ms. Elliot and Mr. Kellis

are of a different nature. 96 With respect to Ms. Elliot, the defendant claims she was

biased against him due to his prior record, his desire to represent himself, and

because she had family members in law enforcement. The following exchange

took place when the defendant exercised a challenge for cause against Ms. Elliot:

               The Court: Ms. Elliot?

               [State]:       Acceptable.

               [Defense]: We challenge for cause.

               The Court: That’s denied.

               [Defense]: Let me put on the record, your Honor. She said
                          that there’s a prior conviction and self-
                          representation. She clearly said his prior
                          conviction and self-representation would be
                          something she could not set aside and that she
                          would not be able to [be] fair coming into this
                          case. I think that’s exactly what she said. So we
                          would certainly challenge her for cause. She said
                          that right at the last.

               [State]:       Do you need a response, your Honor?

               The Court: Yes.

               [State]:       What she did say, as I recall, was that it would be
                              at the back of her mind. She didn’t say she
                              couldn’t follow the law. She didn’t say she
                              couldn’t put it aside. She didn’t say she couldn’t
                              be fair.

96
   We note that the defendant challenged neither Ms. Elliot nor Mr. Kellis during the
Witherspoon voir dire. Ms. Elliot stated that she was a “3” on the State’s scale, that she would
consider all evidence introduced during the guilt and penalty phase in determining an appropriate
sentence, and that she acknowledged she might have an issue imposing the death penalty due to
the defendant’s role as counsel. Mr. Kellis stated that he considered himself a “2” on the State’s
scale, that he would consider all mitigating and statutory aggravating circumstances during the
penalty phase if necessary, and that he had no problem imposing the death penalty, if warranted,
despite the defendant’s participation as counsel.
                                               104
            The Court: Still denied.

            [Defense]: We’ll challenge her.

            The Court: That’s preempt four . . . .

      At no point did the defendant argue in the trial court that Ms. Elliot’s

unspecified familial relationship to law enforcement officers was a basis for

challenging her, and that ground was not properly preserved for review, under

LSA-C.Cr.P. art. 800(A). With respect to the properly preserved grounds, the

record during general voir dire reveals the following exchange between Ms. Elliot

and the prosecution:

            [Ms. Elliot]: I would be fair. I have issues at home too that I’m
                          worried about, and still in the back of my mind
                          that I know he’s got a prior criminal record. And I
                          know you’re not supposed to think about that for
                          this case. Right? He’s not in Angola for nothing.

            [State]:     Oh, yes. And I don’t believe that Mr. Clark’s
                         attorneys are going to say he doesn’t have a prior
                         conviction.

            [Ms. Elliot]: That’s still in the back of my mind.

            [State]:     And that’s okay because that’s part of the whole
                         escape thing. When you say back of your mind,
                         you’re saying, well, because he’s got this
                         conviction, because he’s got this in his past, he
                         certainly must be guilty now?

            [Ms. Elliot]: Sort of.

            [State]:     All right. Let’s talk about that for just a second.
                         Okay? You got that in your mind. But after you
                         listen to the evidence here, let’s assume that the
                         State can’t prove specific intent to kill. We might
                         prove there’s a dead guard. But what if we can’t
                         prove specific intent to kill and we can’t even
                         prove that Jeffrey Clark was part of the escape?
                         Are you going to convict him even though we
                         haven’t proved our case just because he’s got a
                         conviction?

            [Ms. Elliot]: No. Just to me, I’ve got relatives that are
                        policemen, and I know that people are not in jail
                        usually for nothing. I’m just saying.
                                        105
            [State]:     All right.

When the defense questioned Ms. Elliot, the following exchange took place:

            [Ms. Elliot]: Prior record and representing himself just -

            [Defense]: That causes you a problem?

            [Ms. Elliot]: Uh-huh.

            [Defense]: Does it cause you a problem on the guilty phase?
                       It must if it causes - I mean - and I appreciate that.
                       And I’ve got to tell you -

            [Ms. Elliot]: I’m normally a fair person. It just does.

            [Defense]: Well, and I understand that. And if that’s going to
                       cause you a problem in being able to set that aside,
                       we need know that, because I don’t want this - if
                       you make the jury and you sit on it, then later you
                       say, I really shouldn’t have been on that jury; and
                       whatever the outcome was, it’s going to cause you
                       problems, you know? So I appreciate that. You
                       think that these would? You would not be able to
                       set those aside?

            [Ms. Elliot]: Honestly, no.

      Following this exchange, as discussed hereinabove, the trial court and

defense counsel corrected the misconception of several jurors, including Ms. Elliot,

about the defendant’s right to be present during all aspects of the trial and to

represent himself. Following that correction, defense counsel specifically asked

the jurors if anyone continued to have a problem with the defendant representing

himself in the courtroom, and none of the previously mistaken jurors indicated that

they continued to have a problem or could not follow the law. Therefore, based on

the record as whole as it applies to this prospective juror and because the

defendant’s generically-referenced prior conviction was necessarily part of the

elements of the perpetration or attempted perpetration of an aggravated escape, and

thus a proper consideration, the trial court did not abuse its discretion in denying

the defendant’s cause challenge against Ms. Elliot on these grounds.

                                          106
      With respect to Mr. Kellis, the defendant lodged no objection to the trial

court’s denial of his challenge for cause, and therefore the issue was not preserved

for appeal, pursuant to LSA-C.Cr.P. art. 800(A). Regardless, based on the record

as a whole, the trial court did not abuse its discretion in denying the challenge

because Mr. Kellis confirmed his ability to serve as an impartial and fair juror

despite his relationships to several correctional officers.          Specifically, the

following exchange took place between Mr. Kellis and the prosecution during

general voir dire:

             [State]:     . . . How about you, Mr. Kellis?

             [Mr. Kellis]: I would pick . . . myself [as a juror].

             [State]:     Why is that?

             [Mr. Kellis]: My dad retired 30 years as a captain in corrections.
                           And I see this as, if something were to happen to
                           him, I would want the jury to hear everything, not
                           be ruled by everything. However, I would be
                           open-minded and go my way.

             [State]:     No[t] to scare the bejesus out of the defense, but
                          you’re fair to listening to the evidence; right?

             [Mr. Kellis]: You know, my dad always told us that there were
                           people in prison that should be there and there’s
                           people that shouldn’t be there and that everybody
                           makes mistakes and, you know, you’re entitled to
                           your mistakes. You’ve got to live with it. So I
                           would be fair to anything that you guys bring
                           forward.

             [State]:     Okay. And if I don’t prove my case beyond a
                          reasonable doubt, you’re going to vote not guilty?

             [Mr. Kellis]: That’s right.

The defense followed up this line of questioning as follows:

             [Defense]: . . . Mr. Kellis, your dad was a captain in
                        corrections for 30 years; is that correct?

             [Mr. Kellis]: Yes, sir.

             [Defense]: And you also have an uncle that’s a detective?

                                           107
             [Mr. Kellis]: Yes, sir. I have an uncle that’s a detective with
                           Washington Parish Sheriff’s Office Department,
                           and I also have another uncle that works in
                           corrections on the chase team.

             [Defense]: On what?

             [Mr. Kellis]: On the chase team.

             [Defense]: Okay. Where in the Department of Corrections do
                        they work?

             [Mr. Kellis]: I believe now it’s called BB “Sixty” Rayburn out
                           in Angie. My dad retired.

             [Defense]: He was in Angie also?

             [Mr. Kellis]: Yes, sir.

             [Defense]: What was it called before?

             [Mr. Kellis]: Washington Correctional Institute, WCI.

             [Defense]: Okay. I’ve been there years ago. And actually it
                        was a very nice facility years ago. I don’t know
                        how it is recently. But would the fact that your
                        dad was in corrections and you’ve got an uncle in
                        correction, and this is involving allegations that a
                        correctional officer was killed, do you think that’s
                        going to cause you any problems or any bias in any
                        way?

             [Mr. Kellis]: I don’t think so.

             [Defense]: Okay, you think you could put it aside? You feel
                        confident you could put that aside and give both
                        sides a fair trial?

             [Mr. Kellis]: Yes, sir.

             [Defense]: Because after all, assuming a corrections officer
                        was killed -

             The Court: Let’s move on. He said it. Let’s move on.

      The defense asked no additional questions of Mr. Kellis and now argues that

the trial court refused to permit additional questioning. Nevertheless, as the trial

court did on several other occasions during voir dire, the trial court properly did

not permit questioning too closely related to the facts of the case. The trial court in

                                          108
no way prevented, as the defendant now claims, either side from questioning Mr.

Kellis about potential bias or prejudice attributable to his relationships with law

enforcement, including his ability to fairly assess the credibility of law

enforcement and inmate witnesses.97 Based on the foregoing, this assignment of

error is without merit.

Improper Granting of the State’s Challenges for Cause

       The defendant divides his twentieth assignment of error into four parts; we

first discuss Parts (A) and (B), contending that with respect to the State’s

challenges for cause, the trial court granted challenges as to fourteen jurors,

improperly removing these jurors.

       The basis of exclusion under LSA-C.Cr.P. art. 798(2), which incorporates

the standard of Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d.

776 (1968), as clarified by Wainwright v. Witt, 469 U.S. 412, 424, 105 S.Ct. 844,

852, 83 L.Ed.2d 841 (1985), was that the juror’s views would prevent him from

making an impartial decision as to the defendant’s guilt in accordance with his

instructions and his oath. Witherspoon dictates that a capital defendant’s rights

under the Sixth and Fourteenth Amendments to an impartial jury prohibits the

exclusion of prospective jurors “simply because they voiced general objections to

the death penalty or expressed conscientious or religious scruples against its

infliction.”    Witherspoon, 391 U.S. at 522, 88 S.Ct. at 1777.                     Moreover,

notwithstanding LSA-C.Cr.P. art. 800(B) (which states that a defendant cannot

97
   It is well-settled that a juror’s relationship to a law enforcement officer is not, of itself,
grounds for a challenge for cause. State v. Dorsey, 10-0216, p. 39 (La. 9/7/11), 74 So. 3d 603,
631, cert. denied, ___ U.S. ___, 132 S.Ct. 1859, 182 L.Ed.2d 658 (2012); State v. Manning, 03-
1982, p. 32 (La. 10/19/04), 885 So.2d 1044, 1078, cert. denied, 544 U.S. 967, 125 S.Ct. 1745,
1746, 161 L.Ed.2d 612 (2005). Rather, the question presented is whether the prospective juror
could assess the credibility of each witness independent of his or her relationship with members
of law enforcement. Id. Even in cases in which the prospective juror has close ties to law
enforcement personnel, subsequent questioning by the State or the trial judge may rehabilitate
the juror’s initial responses. Id. A challenge for cause should only be granted when the juror’s
responses as a whole reveal facts from which bias, prejudice, or inability to render a fair
judgment may be reasonably inferred. State v. Dorsey, 10-0216 at p. 39, 74 So.3d at 631; State
v. Kang, 02-2812, p. 5 (La. 10/21/03), 859 So.2d 649, 653.

                                              109
complain of an erroneous grant of a challenge for cause to the State “unless the

effect of such a ruling is the exercise by the State of more peremptory challenges

than it is entitled to by law”), the Supreme Court has consistently held it is

reversible error, not subject to harmless-error analysis, when a trial court

erroneously excludes a potential juror who is Witherspoon-eligible, despite the

fact that the State could have used a peremptory challenge to strike the potential

juror. Gray v. Mississippi, 481 U.S. 648, 664, 107 S.Ct. 2045, 2054, 95 L.Ed.2d

622 (1987); Davis v. Georgia, 429 U.S. 122, 97 S.Ct. 399, 50 L.Ed.2d 339 (1976);

State v. Craig, 95-2499 (La. 5/20/97), 699 So.2d 865 (appendix).

      To determine the correctness of rulings on cause challenges, a review of the

prospective juror’s voir dire as a whole must be undertaken. State v. Lee, 93-

2810, p. 9 (La. 5/23/94), 637 So.2d 102, 108 (also providing that the trial judge is

afforded great discretion in determining whether cause has been shown to justify

removal of a prospective juror); State v. Hall, 616 So.2d 664, 669 (La. 1993);

State v. Williams, 457 So.2d 610, 613 (La. 1984).

      Herein, the defendant failed to lodge an objection to each one of the fourteen

identified exclusions based on the State’s challenges for cause and therefore has

not preserved the issue for appeal.98      See LSA-C.Cr.P. art. 841(A); State v.

Taylor, 93-2201 at pp. 4-7, 669 So.2d at 367-69. With respect to potential jurors

Drs. Robert Segura and Marielisa Sedrish, the record reflects that defense counsel

confirmed on the record that there was no objection to the removal of these

prospective jurors, both of whom made clear that they would not consider

imposing the death penalty under any circumstance.           Likewise, Dr. William

Kirchain rated himself a “6” on the State’s five-point scale, adding that “anyone

involved in the death penalty is committing an act of evil.” The defense also raised
98
   Moreover, the defendant, as lead counsel, confirmed at the end of each day of the
Witherspoon and general voir dire, his agreement with the day’s proceedings and how his
appointed co-counsel handled matters.

                                         110
no objection to Dr. Kirchain’s removal for cause. Prospective jurors Sena Fletcher,

Andrew Dunk, Daniel Kennedy, Herling Ford, Annie Cardwell, Geraldine

LeSaicherre, and Melva Blohm were equally unequivocal in their opposition to the

death penalty and were removed without objection, based on LSA-C.Cr.P. art.

798(2).99 In addition, the responses of prospective jurors Bradley Wagner, Lisa

Johnson, and Lester Baudoin indicate that they were properly excused because

their attitudes about the death penalty prevented or substantially impaired them

from making an impartial decision as a juror based on the oath and instructions.100

Finally, prospective juror John Bosarge was properly excluded based on his

responses during general voir dire concerning his ability to process and retain

information, pursuant to LSA-C.Cr.P. art. 787 (permitting the trial court to

“disqualify a prospective petit juror from service . . . when for any reason doubt

exists as to the competency of the prospective juror to serve in the case”). 101 These

assignments of error are without merit.


99
   Each rated themselves a “5” on the State’s five-point scale, meaning they would always vote
for imposing a life sentence on first degree murder. For example, Sena Fletcher stated she
“could not impose the death penalty” because she believes no “man has the right to take another
man’s life,” and she was removed with the consent of the defense. Andrew Dunk stated he was a
“5” and would not impose the death penalty on Adolf Hitler, stating his belief that “God is the . .
. only being that knows what’s the right situation for someone to die in.” The defense raised no
objection to Mr. Dunk’s removal for cause. Daniel Kennedy and Herling Ford confirmed they
were “5s” on the scale and stated there was no individual in history against whom they would
impose the death penalty. There was no objection to Mr. Kennedy’s and Mr. Ford’s removal for
cause during the Witherspoon voir dire by the defense. Annie Cardwell’s demeanor in rating
herself a “5” on the five-point scale was so firm that defense counsel stated he would not ask her
any questions or try to get her to change her position because her answers were “very clear;” the
record showed no objection to her removal for cause. Likewise, Geraldine LeSaicherre and
Melva Blohm maintained that their opposition to the death penalty could not be changed, and
they were removed, without objection from the defense, during the Witherspoon voir dire.
100
    Prospective jurors Wagner, Johnson, and Baudoin also rated themselves “5s” on the State’s
five-point scale. Mr. Wagner stated several times that he was a “5” and noted, however, that he
could conceive of considering the death penalty only “out of personal rage” “if something
happened to his wife [or a] relative very, very close to [him].” Mr. Wagner was removed based
on LSA-C.Cr.P. art. 798 without objection. Ms. Johnson indicated that she might be “4” on the
State’s scale for serial killers or mass murders like Derrick Todd Lee, Hitler, or Stalin, but
remained a “5” when the crime involves one individual murdering another adult. The defense
raised no objection to Ms. Johnson’s removal, based on LSA-C.Cr.P. art. 798. Mr. Baudoin
consistently stated he was personally opposed to the death penalty, and he did not believe he
could participate on the jury as required.
101
      Mr. Bosarge responded that he would not pick himself as a juror because he would have a
                                               111
Removal of Potential Jurors Based on Religious Beliefs

       As to Part (C) of the defendant’s twentieth assignment of error, the

defendant claims prospective jurors Sena Fletcher, Andrew Dunk, Bradley

Wagner, and Lisa Johnson were unconstitutionally excluded based on their

religious beliefs. However, the defendant did not raise this issue in the trial court

and is therefore precluded from assigning it as an error on appeal. See LSA-

C.Cr.P. art. 841(A); State v. Taylor, 93-2201 at pp. 4-7, 669 So.2d at 367-69.

       In any event, as discussed hereinabove, a prospective juror whose views

would either lead him to vote automatically against the death penalty or would

substantially impair his or her ability to follow the instructions of the trial court

and consider a sentence of death is not qualified to sit on the jury panel in a capital

case. Wainwright v. Witt, 469 U.S. at 424, 105 S.Ct.at 852. See also LSA-

C.Cr.P. art. 798(2). Exclusion of such jurors, when their views stem from religious

beliefs, does not constitute discrimination in violation of LSA-Const. Art. I, § 3.

State v. Sanders, 93-0001, p. 20 (La. 11/30/94), 648 So.2d 1272, 1288 (“[T]he

‘single attitude’ of opposition to the death penalty ‘does not represent the kind of . .

. religious . . . characteristic that underlies those groups that have been recognized

as being distinctive.’”) (quoting State v. Lowenfield, 495 So.2d 1245, 1254 (La.

1985)). See also State v. Robertson, 97-0177 at pp. 19-21, 712 So.2d at 25-26.

As discussed herein, in viewing the entirety of these prospective jurors’ voir dire

responses, it is clear that the State challenged these jurors based on their aversion

to capital punishment, and religious discrimination played no part in jury selection

in this case. State v. Lucky, 96-1687 (La. 4/13/99), 755 So.2d 845 (appendix);

State v. Sanders, 93-0001 at p. 20, 648 So.2d at 1288.




hard time focusing on evidence and testimony in a lengthy trial due to the way he processes
information, and he would have a difficult time keeping up with the volume of information.

                                           112
Constitutionality of LSA-C.Cr.P. art. 798(2)

          Part (D) of the defendant’s twentieth assignment of error asserts that juror

qualification pursuant to LSA-C.Cr.P. art. 798(2) 102 (codifying Witherspoon as

clarified by Witt) violates the Sixth and Fourteenth Amendments. The defendant

posits that the Supreme Court’s more recent jurisprudence regarding the Sixth

Amendment (Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556

(2002) (reversing Walton v. Arizona, 497 U.S. 639, 110 S.Ct. 3047, 111 L.Ed.2d.

511 (1990)) and Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158

L.Ed.2d 177 (2004) (reversing Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65

L.Ed.2d 597 (1980)) indicates a shift in how the Supreme Court would construe the

provisions of Article 798(2), rendering it, and presumably Witherspoon and Witt,

invalid.      The defendant also argues, even assuming Witt remains valid, the

standard set forth therein and codified by the provisions of Article 798(2) should

not apply in this State because Louisiana’s sentencing scheme does not require

imposition of the death penalty under any circumstance.

          The defendant raised the first argument below by adopting co-defendant

Mathis’s Motion #61, entitled “Motion to Bar Death Qualification of Jurors and to




102
      Article 798 provides:

                  It is good cause for challenge on the part of the state, but not on the part of
          the defendant, that:
                  (1) The juror is biased against the enforcement of the statute charged to
          have been violated, or is of the fixed opinion that the statute is invalid or
          unconstitutional;
                  (2) The juror tendered in a capital case who has conscientious scruples
          against the infliction of capital punishment and makes it known:
                  (a) That he would automatically vote against the imposition of capital
          punishment without regard to any evidence that might be developed at the trial of
          the case before him;
                  (b) That his attitude toward the death penalty would prevent or
          substantially impair him from making an impartial decision as a juror in
          accordance with his instructions and his oath; or
                  (c) That his attitude toward the death penalty would prevent him from
          making an impartial decision as to the defendant's guilt; or
                  (3) The juror would not convict upon circumstantial evidence.

                                                   113
Hold Article 798 of the Code of Criminal Procedure Unconstitutional.” 103 After

stating that counsel would submit the matter on briefs during a pretrial hearing,

held April 28, 2006, defense counsel argued as follows:

                 [Defense]:     . . . The argument is simply that it’s
                               unconstitutional to purge the jury of people who
                               are morally opposed to the death penalty.

                 [State]:      And the Louisiana Supreme Court has addressed
                               this, Your Honor. The Louisiana Supreme Court
                               has, in fact, stated that 798.2 which embodies the
                               Witt standard, “The proper standard for
                               determining when a prospective juror may be
                               excluded . . .” is constitutional. Therefore, it’s
                               already been submitted to a higher court, and we
                               ask this Court to deny defenses’ motion.

          The trial court denied the motion. Thus, the defendant’s first argument is

properly preserved for appeal. See LSA-C.Cr.P. art. 841(B). The defendant’s

second argument, however, does not appear to have been raised below by written

motion or otherwise and therefore is not properly before this court. See LSA-

C.Cr.P. art. 841(A); State v. Taylor, 93-2201 at pp. 4-7, 669 So.2d at 367-69.

          In Lockhart v. McCree, 476 U.S. 162, 106 S.Ct. 1758, 90 L.Ed.2d 137

(1986), the Supreme Court held that the Constitution does not prohibit excluding

potential jurors under Witherspoon or that “death qualification” resulted in a more

conviction-prone jury. Likewise, this court has repeatedly rejected the claim that

the Witherspoon qualification process results in a death-prone jury. State v.

Robertson, 97-0177 at pp. 19-21, 712 So.2d at 25-26; State v. Lindsey, 543 So.2d

886, 896 (La. 1989); State v. Brown, 514 So.2d 99, 103-04 (La. 1987); State v.

Bates, 495 So.2d 1262, 1272 (La. 1986); State v. Ford, 489 So.2d 1250, 1259 (La.

1986); State v. Ward, 483 So.2d 578, 582-83 (La. 1986); State v. Jones, 474

So.2d 919, 927-28 (La. 1985); State v. James, 431 So.2d 399, 402 (La. 1983).

          We find no merit in this assignment of error.


103
      The defendant expressly adopted this motion.
                                                114
                                   Juror Conduct Issues

               In his twenty-first through twenty-fifth assignments of error, the

defendant alleges numerous improprieties related to the conduct of certain jurors

and one of the security details from St. Tammany Parish Sheriff’s Office

(“STPSO”), which handled non-courthouse-related sequestration, and related to

various rulings of the trial court on the defendant’s initial and supplemental

motions for new trial based on the alleged improprieties.

       During sequestration of the jurors in West Feliciana Parish, 104 alternate juror

A.A.’s then-boyfriend and subsequent husband, M.M., began threatening to harm

himself if A.A. did not return home right away. The trial court was notified of the

situation on the first or second day of trial, spoke briefly with Ms. A.A. about the

matter off the record and outside the presence of defendant and counsel, allowed

her to call Mr. M.M., in the presence of a deputy, and permitted her to continue

serving as an alternate juror after she stated things were under control.

Nonetheless, Mr. M.M. continued to threaten to harm himself and to call the

emergency cellphone maintained by STPSO deputies charged with handling out-

of-court security for the sequestered jurors.105 Mr. M.M.’s threats to himself

evolved into threats to remove Ms. A.A. physically from West Feliciana Parish,

such that STPSO and West Feliciana Parish Sheriff’s Office (“WFPSO”) deputies

increased security, prepared flyers identifying Mr. M.M. and his vehicles, visited

Mr. M.M. at his Mandeville home, and periodically provided assistance to Ms.

A.A., who was troubled and distracted to varying degrees by Mr. M.M.’s behavior,
104
   Jurors were selected from St. Tammany Parish, pursuant to ruling on a motion to change
venue, and they were sequestered during the trial in West Feliciana Parish, where the trial was
held.
105
    “A jury is sequestered by being kept together in the charge of an officer of the court so as to
be secluded from outside communication . . . .” LSA-C.Cr.P. art. 791(A). “In capital cases, after
each juror is sworn he shall be sequestered, unless the state and the defense have jointly moved
that the jury not be sequestered.” LSA-C.Cr.P. art. 791(B). The purpose of sequestering jurors
is to protect them from outside influence and from basing their verdict upon anything other than
the evidence developed at the trial. State v. Marchand, 362 So.2d 1090, 1092 (La. 1978).

                                               115
which she attributed to his “health problems” and “new medication.” Other jurors,

including some who deliberated, were apparently aware of these events to some

extent.

        Furthermore, a post-trial internal investigation conducted by STPSO,

following the filing of a complaint by Mr. M.M. against STPSO Deputy Chris

Naquin on March 7, 2012, revealed the fact that an intimate and sustained

relationship developed between Ms. A.A. and Deputy Naquin, as a result of their

meeting during the defendant’s trial, where Deputy Naquin worked as security for

the sequestered jury beginning on May 11, 2011 (in the midst of the defendant’s

trial).106   Ms. A.A and Deputy Naquin admitted they became involved in an

intimate relationship some time after the defendant’s trial ended, despite Ms.

A.A.’s post-trial marriage to Mr. M.M.

        Mr. M.M.’s STPSO complaint appears to have been prompted by Deputy

Naquin’s criminal complaint filed against Mr. M.M. earlier the same day (March 7,

2012), alleging that Mr. M.M. called Deputy Naquin’s home and made threatening

remarks because Mr. M.M. believed that Ms. A.A. and Deputy Naquin continued

to maintain contact after telling their respective spouses that their affair had ended.

Deputy Naquin informed the officer investigating his criminal complaint against

Mr. M.M. that he had been speaking with Ms. A.A. (who was married to Mr. M.M.

at that time) but their conversations had ceased about a month earlier. Deputy

Naquin’s written statement was consistent with that account; however, he failed to

mention the intimate and sustained nature of his relationship with Ms. A.A., and




106
    STPSO deputies began transporting prospective jurors from St. Tammany Parish to West
Feliciana Parish on April 28, 2011. Jury selection took place from April 28, 2011 to May 6,
2011. The State and the defense made opening statements on May 7, 2011, and the jurors
received guilt phase evidence between May 8, 2011 and May 14, 2011. On May 15, 2011 the
jurors heard closing arguments, received instructions, deliberated, and found the defendant guilty
as charged. On May 16, 2011 the jurors heard penalty phase testimony, received instructions,
deliberated, and sentenced the defendant to death.
                                               116
his description of the timing of the end of their relationship may have been

inaccurate.

      The STPSO conducted an internal investigation, interviewing Deputy

Naquin, Ms. A.A., and Mr. M.M. and reported the matter to the prosecution team

in the defendant’s case on March 12, 2012. The STPSO investigation determined

that the relationship did not become intimate until after the end of the defendant’s

trial, but acknowledged that Deputy Naquin’s assistance in dealing with Mr.

M.M.’s threats during the trial and “compassion [toward Ms. A.A] . . . ultimately

fueled [their] relationship.” As a result of the investigation, Deputy Naquin lost his

status as a Field Training Officer for exhibiting poor judgment, but he did not

receive a reprimand because there was no policy violation. The State notified

defense counsel on March 23, 2012.

      During his interview, Deputy Naquin informed the internal investigator that:

the affair did not begin until after the trial; his contact with Ms. A.A. during

sequestration included discussions regarding Mr. M.M.’s threatening behavior and

general conversations to “keep Ms. A.A. focused on the trial”; and the affair ended

in January 2012. Deputy Naquin’s written statement included his recollections

that: the trial was in February 2011 (though it was actually in May 2011); he and

his partner during sequestration duty, Deputy Ryan Terrebonne, spoke with Ms.

A.A. about the threats and whether she was “still able to focus on the trial”; and

they “would always talk in a group or w[h]ere others could see everything, along

with hear everything.” Deputy Naquin also included information about a situation

during the defendant’s trial, which occurred in a restaurant parking lot, during

which Ms. A.A. appeared “upset” and had to be “calmed down” because she could

not reach Mr. M.M. Deputy Naquin also admitted that: all the jurors exchanged

contact information on the last day of trial with the deputies; juror C.D. and

alternate juror J.D. contacted him about a month after the trial ended; and Ms. A.A.
                                         117
reached out to him to discuss the situation with Mr. M.M. at an unspecified point

post-trial. Deputy Naquin claimed that he and Ms. A.A. became intimate about

three or four months post-trial and that the affair lasted for “about a year or so

before [their] spouses found out.” Deputy Naquin also stated that the relationship

was, and remained, intimate in October 2011 when Ms. A.A. married Mr. M.M.

       During her interview, Ms. A.A. informed the investigator that she contacted

Deputy Naquin immediately after the trial ended, and their friendship became

intimate in late July or early August 2011. In her written statement, Ms. A.A.

indicated that: she spoke with only Deputy Naquin, during the trial, about her

concerns regarding Mr. M.M.; and “[h]e asked me what I thought of the trial to get

my mind off of [M.M.].” Ms. A.A. confirmed that she initiated post-trial contact

with Deputy Naquin, and she “started talking to him on the way home from the

trial in May.” Ms. A.A. stated that she knew they were more than friends toward

the end of June 2011, and the relationship did not end until March 2012.

       On April 12, 2012 the defendant filed a motion for new trial and requested

an evidentiary hearing to determine the circumstances of the Deputy Naquin/Ms.

A.A. affair and whether outside information influenced the jury’s guilt and penalty

phase verdicts. Following this court’s remand (State v. Clark, 12-0508 (La.

5/16/12) (unpublished motion)), the trial court held a closed and limited

evidentiary hearing on October 23, 2012 and August 6, 2013. The defendant

sought this court’s intervention regarding both the non-public nature of the

evidentiary hearing and filings related thereto107 and his limited ability to

107
   See State v. Clark, 13-0419 (La. 4/05/13), 110 So.3d 1066 (denying relief on the defendant’s
claim that the trial court improperly sealed the matter in part to protect the jury pool for the
subsequent trial (to be held in October 2013) on the charges against co-defendant Edge). This
court’s prior consideration of this issue on supervisory review does not bar consideration on
appeal. State v. Fontenot, 550 So.2d 179 (La. 1989) (per curiam) (“A denial of supervisory
review is merely a decision not to exercise the extraordinary powers of supervisory jurisdiction,
and it does not bar consideration on the merits of the issue denied supervisory review, when
appeal is taken from final judgment . . . . Thus, the ruling denying supervisory writs does not bar
reconsideration of the issue on appeal and there reaching a different conclusion as to it.”).

                                               118
investigate, call witnesses, and elicit testimony; writs were denied. 108

       At the evidentiary hearing, commenced October 23, 2012, several STPSO

officers testified regarding its internal investigation. Major Sterling Hebert, who

led the investigation, testified that he had not seen Deputy Naquin’s handwritten

note (misstating the nature of his relationship with Ms. A.A., which was provided

in support of Deputy Naquin’s criminal complaint against Mr. M.M.) or the report

prepared by the investigating officer, Deputy Kathy Maki, regarding that

complaint. Deputy Maki confirmed that Deputy Naquin did not inform her of the

sexual nature of his relationship with Mr. M.M.’s wife.

       In addition, STPSO and WFPSO officers testified about the circumstances

related to Mr. M.M.’s threats during defendant’s trial. Deputy Naquin’s partner,

Deputy Terrebonne, testified that he and Deputy Naquin replaced Deputies

William McIntyre and Jonathon Rogers, who briefed them about the M.M.

situation, for the sequestration detail in West Feliciana Parish. When Mr. M.M.

threatened to drive to West Feliciana Parish, Deputy Terrebonne informed his

superiors and Deputy Naquin.109 As to the deputies’ efforts to calm Ms. A.A.,

Deputy Terrebonne stated that he was not present during every conversation

between Ms. A.A. and Deputy Naquin.

       Additional testimony was presented regarding a post-trial incident, which

occurred on May 20, 2012, when an unidentified STPSO officer saw M.M. and

conducted a traffic stop.       A report of what took place was apparently never

prepared, but dispatch records provide some evidence of the stop. The implication

clearly was that Deputy Naquin had stopped M.M., even though they had


108
    See State v. Clark, 13-2103 (La. 2/21/14), 133 So.3d 682 (denying relief on the defendant’s
claim that the trial court improperly limited his ability to subpoena and question witnesses).
Nothing bars consideration of this issue on appeal. State v. Fontenot, 550 So.2d at 179.
109
   STPSO ran M.M.’s driver’s license to obtain a photograph of him, at approximately 4:00 p.m.
on May 12, 2011, presumably to be able to identify M.M. if he followed through on his threat to
travel to West Feliciana Parish and procure Ms. A.A.’s return to St. Tammany Parish.
                                             119
competing complaints against each other, and Deputy Naquin’s superiors had

investigated the event and advised Deputy Naquin to maintain a low profile.

Although an alternative explanation was provided, STPSO fired Deputy Naquin

less than two weeks after the M.M. traffic stop. 110 Deputy Naquin’s personnel

records reflect no prior disciplinary issues, several commendations, and a positive

performance evaluation on March 2, 2012, just days before the affair with Ms.

A.A. came to light.

       Before Ms. A.A. took the stand, during the post-trial hearing, the trial judge

held a brief conference, in chambers, on the record. The trial judge informed

counsel and the defendant that the testimony presented had prompted him (the trial

judge) to recall that he had had a brief off-the-record conversation with Ms. A.A.

on the first or second day of trial, when Mr. M.M. had threatened to harm himself.

The trial judge confirmed that the defendant was not present for that conversation,

and no contemporaneous note could be found in the trial court record regarding

that conversation. Based on this information, the defendant filed a motion to

recuse the trial judge (Judge Winsberg). Another district court judge (Judge Ware)

held an evidentiary hearing on December 13, 2012, during which the defendant’s

trial counsel, Tommy D’Amico, testified consistent with his affidavit that: Judge

Winsberg called counsel to the bench, regarding Mr. M.M.’s threats, and asked

whether there was any objection to him speaking with alternate juror Ms. A.A.;

and Mr. D’Amico consulted with the defendant before informing Judge Winsberg

that the defense had no objection.          Judge Winsberg’s testimony corroborated

defense counsel’s account, and he deferred to Ms. A.A.’s recollection of their

conversation; he also explained that he handled another juror situation (involving

110
    The officer who wrote Deputy Naquin’s termination report stated that Deputy Naquin was
fired for insubordination and leaving his post at a workers’ compensation tribunal in order to
pick up his children. It is clear from contemporaneous text messages sent during this incident
that Deputy Naquin expected to be written up for this behavior, but did not anticipate
termination.

                                             120
juror T.K.’s daughter, who had an emergency hospitalization during the trial)

differently because the situation was different. Judge Ware denied the motion to

recuse.

       Before the hearing on the Deputy Naquin/Ms. A.A. issue could resume, the

defendant discovered that Deputy Terrebonne had also entered into a post-trial

romantic relationship with another alternate juror from the defendant’s trial, J.D.,

and the defendant filed a supplemental motion for new trial on that basis.111 The

trial court agreed that the defendant could re-call Deputy Terrebonne, but he

refused to permit the defendant to call or interview J.D. or any other juror, alternate

juror (other than Ms. A.A.), any spouse of an involved deputy, or any WFPSO

officer who assisted Deputies Naquin and Terrebonne with out-of-court security

during the defendant’s trial.

       On August 6, 2013 the evidentiary hearing regarding juror/bailiff

misconduct resumed. Deputy Terrebonne testified first, and the trial court refused

to allow him to answer questions related to his relationship with alternate juror

J.D., the demise of his marriage, his resignation from STPSO, or the jurors’

consumption of alcohol at the State’s expense (discussed hereinafter). Deputy

Terrebonne testified that he participated in transporting the jurors and alternate

jurors to and from their homes in St. Tammany Parish, but the trial court would not

permit him to identify which ones. He also stated that within a week of the trial’s

end he was communicating with Ms. J.D. and got together with three or four other

jurors at different restaurants around St. Tammany Parish. His Facebook account

indicated that he was friends with juror C.D. and alternate juror C.L.

       Defense counsel asked Deputy Terrebonne few questions about the

information in numerous documents ultimately proffered; the proffered documents
111
    In addition, several prosecutors handling the Angola 5 cases were Facebook “friends” with
juror C.D., despite the trial court’s imposition of a strict no-contact order, with respect to the
jurors and alternate jurors, when the Deputy Naquin/Ms. A.A. issue arose.

                                               121
revealed: February 2011 details about his marriage; his April 2011 adoption of a

child with his wife; that he filed for divorce in June 2011; that his divorce was

finalized in August 2012; he publicly acknowledged being in a relationship with

Ms. J.D. in August 2012; he resigned from the STPSO in February 2013; he

announced his engagement to Ms. J.D. in April 2013; and he and Ms. J.D.

subsequently married.

       Deputy Naquin also testified that:           Ms. A.A. broke down one evening,

during jury sequestration in a restaurant parking lot and he, Deputy Terrebonne,

and two or three other jurors tried to console her112; some of the deputies would

play card games with some of the jurors in the evenings; he and Ms. A.A. began

talking on the phone and texting almost immediately after the trial ended; and he,

his wife, and children, along with Deputy Terrebonne met with Ms. A.A., Mr.

M.M., and Ms. J.D. for dinner at Chili’s in Mandeville at some point soon after

defendant’s trial.     With respect to the STPSO internal investigation, Deputy

Naquin confirmed that Major Hebert informed him, before instructing him to

prepare his typed statement, that a sexual relationship with Ms. A.A. during the

defendant’s trial would: compel a reversal; impose a huge expense on the State;

and possibly result in him being charged with jury tampering. Defense counsel

permitted Deputy Naquin to be released before seeking to proffer testimony on

topics about which the trial court had sustained State objections.

       Ms. A.A. testified that she started discussing her concerns about Mr. M.M.

with the other jurors and the deputies on the third or fourth night of trial in the

jurors’ common room. Ms. A.A. stated that Deputy Naquin was compassionate in

112
    Deputy Naquin indicated that, in talking to Ms. A.A. during trial, he and the other deputies
were only trying to distract her from thinking about her problems with Mr. M.M., explaining,
“We just tried to . . . take her mind away from what she was dealing with . . . .We had to keep
her mind set on the matters at hand and not worry about anything else . . . . There was nothing
talked about the trial. It was to keep her focused.” When Deputy Naquin was asked if they
talked about the prosecutors or about “what happened in the court,” he replied, “No. That’s
forbidden.”

                                              122
helping her with the Mr. M.M. situation and in focusing her attention back on the

trial. Ms. A.A. also testified that she and Deputy Naquin were alone outside a

West Feliciana Parish restaurant towards the end of the trial, and they had their

first “real kind of conversation.” She claimed, however, that this conversation was

not the beginning of a relationship, as friends or otherwise. Ms. A.A. described

one instance in which “we talked about [Mr. M.M.] for a little bit, then [Deputy

Naquin] switched the subject to the trial, I guess, just to get me focused back on

what was going on at the trial,” asking her how it was going. When asked during

the hearing “What did he tell you about the trial?” Ms. A.A. expressly stated, “He

didn’t tell me anything about the trial. He just asked, you know, how -- I guess,

how it was going.” Ms. A.A. stated that sometimes her conversations with Deputy

Naquin were in front of other jurors, including C.D. and “John.”113 Ms. A.A.

admitted that she contacted Deputy Naquin immediately after the trial, by text

message, thanking him for helping her and focusing her on the trial.114 Ms. A.A.

stated that she and Deputy Naquin became intimate by the middle or end of June

2011. Ms. A.A. had no specific recollection of any conversation with Judge

Winsberg.

       The trial court denied the defendant’s requests to call other witnesses and to

submit a post-hearing brief, and the court found that the defendant had established

“no prima facie case showing that any member of the jury was subjected to any

undue influence by any of the deputies.” Further, the trial court determined that

the conduct of the deputies was “not impermissible type of conduct” and did not

“affect[] the outcome of the trial.” The trial court explained that the limitations

placed on the defendant’s ability to present testimony at trial was rooted in its

113
   There was no juror named “John.” Therefore, as defense counsel suggested without objection
during argument, it appears she was referring to alternate juror J.D.
114
   The trial court would not allow the defendant to obtain phone or text message records from
anyone.

                                            123
interpretation of this court’s remand as being limited to the Deputy Naquin/Ms.

A.A. situation. Nonetheless, the trial court made clear that its ruling also applied

to the Deputy Terrebonne/Ms. J.D. relationship.

       In objecting to the trial court’s ruling, the defendant’s stated grounds

included those assigned as error here (e.g., the denial of a full hearing on the

matter, the denial of the defendant’s right to interview and subpoena witnesses and

secure documents, and the denial of a right to a public hearing).

       Pertinent to this court’s review of the instant matter is LSA-C.E. art. 606,

which provides in pertinent part:

              B. Inquiry into validity of verdict or indictment. Upon an
       inquiry into the validity of a verdict or indictment, a juror may not
       testify as to any matter or statement occurring during the course of the
       jury’s deliberations or to the effect of anything upon his or any other
       juror’s mind or emotions as influencing him to assent to or dissent
       from the verdict or indictment or concerning his mental processes in
       connection therewith, except that a juror may testify on the question
       whether any outside influence was improperly brought to bear upon
       any juror, and, in criminal cases only, whether extraneous
       prejudicial information was improperly brought to the jury's
       attention. Nor may his affidavit or evidence of any statement by him
       concerning a matter about which he would be precluded from
       testifying be received for these purposes. [Emphasis added.]

       Although a defendant is ordinarily foreclosed from inquiry into the basis for

a jury’s verdict, an exception to this rule exists when there is an unauthorized

communication or overt act by a third person that creates an extraneous influence

on the jury. State v. Sinegal, 393 So.2d 684, 686 (La. 1981). Further, when the

statutory prohibition infringes on a defendant’s constitutional right to a fair trial,

jurors are competent to testify about juror misconduct.115 Id.




115
   As the explained by the Supreme Court in Parker v. Gladden, 385 U.S. 363, 364, 87 S. Ct.
468, 470, 17 L. Ed. 2d 420 (1966), under the Sixth Amendment, an accused has the right to a
“public” trial by an “impartial” jury, during which trial he is “confronted with the witnesses
against him”; inherent within these rights is the understanding that the evidence against the
defendant must come from the witness stand in the public courtroom and not from “private talk”
that reaches the jury by “outside influence.”

                                             124
       In a criminal case, any private communication, contact, or tampering directly

or indirectly with a juror during a trial about the matter pending before the jury is

for obvious reasons deemed presumptively prejudicial, if not made in pursuance of

known rules of the court and the instructions and directions of the court made

during the trial, with full knowledge of all the parties. State v. Marchand, 362

So.2d 1090, 1092 (La. 1978)). A constitutional due process right of fair trial by

jury may be violated, if the trial jurors are subjected to influences by third parties

(even including through the attending bailiffs of the State), which causes the

jurors’ verdict to be influenced by circumstances other than the evidence

developed at the trial. See State v. Marchand, 362 So.2d at 1092-93 (citing

Turner v. Louisiana, 379 U.S. 466, 85 S.Ct. 546, 13 L.Ed.2d 424 (1964)).116

       We note the instant case is most closely analogous to the case of State v.

Bibb, 626 So.2d 913, 922-25 (La. App. 5 Cir. 1993) (conditionally affirming the

convictions and sentences, but remanding for evidentiary hearing on the

defendant’s motion for new trial to determine whether the inappropriate

juror/bailiff conduct took place before the jury found the defendant guilty as

charged for the first degree murders of his two children, observing that there would

be no prejudicial effect if the conduct took place after the guilty verdict because

the jury did not recommend the death penalty), writ denied, 93-3127 (La. 9/16/94),

642 So.2d 188.        The subsequent hearing in Bibb revealed two inappropriate

interactions between the juror and bailiff during trial. The first interaction was a


116
    In State v. Marchand, this court found reversible (i.e., non-harmless) error, when the deputy
sheriff/bailiff improperly communicated to the jurors that defense counsel alone prevented them
from obtaining access to the defendant’s written confession they had twice requested to review
(but which LSA-C.Cr.P. art. 793 prohibits their access to after they have retired to the jury
room). State v. Marchand, 362 So.2d at 1093. On the jury’s second request to review the
confession, the jury indicated “they would be in session all night unless they received the
confession”; however, when the trial court denied the request and, after being informed by the
deputy that the denial was due to defense counsel’s opposition, they reached a verdict of guilty
within fifteen minutes. Id. The promptness with which the jury returned their verdict after the
statement was made by the deputy created a strong presumption that the jury was influenced by
what was said by the deputy. Id.

                                              125
five to ten-minute conversation on a balcony at the sequestration hotel during

which the bailiff comforted the juror who was distressed about the nature of the

killings, attempted to focus her attention away from the trial, and may have patted

her on the back at the conclusion of the conversation. This interaction took place

before the guilt phase verdict, and both the juror and the bailiff testified they did

not discuss the case. The second interaction took place in the hotel room of either

the juror or the bailiff and involved the two of them playing Nintendo and

Monopoly late into the night and ending with a kiss, which another bailiff observed

while making rounds to wake the other jurors. This interaction took place between

the guilt and penalty phase verdicts. The juror/bailiff relationship lasted two

months after the trial ended. Based on the foregoing, the trial court denied the

motion for new trial, and the court of appeal affirmed the convictions and

sentences. State v. Bibb, 97-1040 (La. App. 5 Cir. 6/30/98), 717 So.2d 1276

(table). This court denied writs. State v. Bibb, 98-1858 (La. 11/13/98), 730 So.2d

457.

       In the case of State v. Ingram, 10-2274 (La. 3/25/11), 57 So.3d 299 (per

curiam), during a mid-day recess in the defendant’s second degree murder trial, a

juror armed herself with a baseball bat and invaded the home of a woman she

believed was having an affair with her (the juror’s) boyfriend and caught them in

bed together, and though the juror brandished, she did not use, the baseball bat.

However, the juror later discussed the incident with other jurors because of some

similarity of the incident to the circumstances for which the defendant was on trial

(i.e., the defendant killed his ex-wife after she forced her way into the defendant’s

home with his new wife to confront the couple and following the ex-wife’s

physical attack on the defendant’s new wife). State v. Ingram held that no

evidentiary hearing was required to determine the extent to which the juror’s

actions influenced the verdict because the incident “did not give rise to a
                                        126
reasonable possibility that the information [the troubled juror] conveyed

contributed significantly to the jury’s verdict” of manslaughter. The State v.

Ingram court explained:

       As a general rule, “[j]urors are not expected to come into the jury box
       and leave behind all that their human experience has taught them.”
       Beck v. Alabama, 447 U.S. 625, 642, 100 S.Ct. 2382, 2392, 65
       L.Ed.2d 392 (1980) (internal quotation marks and citation omitted).
       Individual jurors “bring to their deliberations qualities of human
       nature and varieties of human experience, the range of which is
       unknown and perhaps unknowable.” McCleskey v. Kemp, 481 U.S.
       279, 311, 107 S.Ct. 1756, 1777, 95 L.Ed.2d 262 (1987) (internal
       quotation marks and citation omitted). For the most part, how jurors
       may draw on their experience in the deliberative process remains
       shielded from view and therefore largely unknowable. Louisiana
       subscribes to the common law rule, incorporated in La.C.E. art.
       606(B), that jurors may not impeach their verdict by evidence of their
       own misconduct. The rule incorporates important systemic values,
       including the finality of judgments, and allows only the narrow
       exceptions for outside influences or extraneous prejudicial
       information. See Tanner v. United States, 483 U.S. 107, 119, 107
       S.Ct. 2739, 2747, 97 L.Ed.2d 90 (1987) (tracing Fed.R.Evid. 606(b),
       progenitor of La.C.E. art. 606(B), back to its origins in the common
       law and finding that nothing in the rule appeared inconsistent with the
       Sixth Amendment guarantee of a fair and impartial jury, observing
       that “[s]ubstantial policy considerations support the common-law rule
       against the admission of jury testimony to impeach a verdict.... The
       Court’s holdings requiring an evidentiary hearing where extrinsic
       influence or relationships have tainted the deliberations do not
       detract from, but rather harmonize with, the weighty government
       interest in insulating the jury’s deliberative process.”) . . . . [J]urors
       generally remain free to share what their experience and knowledge
       has taught them, even in situations similar to the circumstances of the
       crime for which they are empaneled, without calling into question the
       validity of their verdict. See, e.g., State v. Sanders, 33,778, pp. 4-5
       (La. App. 2 Cir. 10/4/00), 769 So.2d 183, 187.

State v. Ingram, 10-2274 at pp. 6-7, 57 So.3d at 302 (emphasis added).117

       In light of the foregoing, we conclude that the distracting behavior of Mr.

M.M. during the defendant’s trial was insufficient to introduce inappropriate
117
    See also State v. Duplissey, 550 So.2d 590, 592-95 (La. 1989) (bailiff’s entry into the jury
deliberation room and conversations with the jury foreperson, regarding how to get an illiterate
juror to vote, were presumptively prejudicial because the conversation concerned the mechanics
of deliberating on a verdict and occurred without the authority or knowledge of the court or
counsel, and the State did not overcome the presumption); State v. Copeland, 419 So.2d 899,
904 (La. 1982) (mid-trial ceremony at which bailiffs awarded jurors with stick-pin handcuffs,
like those worn by the bailiffs and symbolic of law enforcement, warranted reversal of first
degree murder conviction and death sentence, since the gift-giving “likely did constitute a subtle
influence, pro-State, the full extent of which is impossible to ascertain”).

                                               127
outside influences impacting the verdicts, even assuming Ms. A.A. discussed the

matter with deliberating jurors and became observably upset in front of them. As

in State v. Ingram, Ms. A.A.’s personal problems do not appear to have had any

reasonable probability of influencing the jury’s verdicts to convict the defendant of

the first degree murder of Capt. Knapps and to sentence him to death.

      We reach a similar conclusion about the behavior of former Deputies Naquin

and Terrebonne. The trial court record indicates that the deputies transported the

jurors to their sequestration hotel and to local restaurants for meals, and they may

have engaged in limited social activities while supervising jurors during meals and

at their sequestration hotel.

      While in the company of one or more of the twelve jurors deciding the

defendant’s case Ms. A.A. became upset at times over the problems she was

experiencing with Mr. M.M., and on several occasions Deputy Naquin verbally

comforted her and attempted to distract her by asking her what she thought about

the trial proceedings and/or how things were going.          However, we note that

nothing in the record reflects that Deputy Naquin expressed his own thoughts about

the proceedings or in any way attempted to influence Ms. A.A.’s opinions.

Moreover, there is no indication that these limited conversations, in the presence of

one or more of the twelve jurors deciding the defendant’s case, was intended to, or

in fact did, influence any of the twelve jurors. As it transpired, Ms. A.A. was not

called upon to act as a juror in this case, remaining merely available as an

alternate; therefore, any of the emotional difficulties that she experienced during

the trial did not directly affect the decision-making process of the jury.

      A reading of the testimony taken in this case makes it clear that the

communications between Ms. A.A. and Deputy Naquin during the defendant’s trial

were limited to casual comments meant to distract Ms. A.A. from her problems

with her boyfriend M.M. and could not be considered “tampering” with a juror
                                          128
“about the matter pending before the jury,” pursuant to State v. Marchand,

supra.118     Further, this conduct did not constitute “extrinsic influence or

relationships [that] have tainted the deliberations,” as stated in State v. Ingram.

Moreover, because we conclude that there was no “outside influence . . .

improperly brought to bear upon any juror” in this case, nor was there any

“extraneous prejudicial information . . . improperly brought to the jury’s attention,”

the LSA-C.E. art. 606 exceptions to the bar on juror testimony are not applicable in

this case; therefore, the trial court did not err in limiting testimony at the hearing

on the motion for new trial. Consequently, we find no error in the trial court’s

denial of a new trial based on these incidents,119 and we find no merit in the

defendant’s twenty-first, twenty-second, or twenty-fifth assignments of error.

       The defendant complains in his twenty-third assignment of error that the trial

court permitted the consumption of alcohol at the State’s expense, asserting that

the drinking of alcoholic beverages by jurors contravened LSA-R.S. 14:130, which

violated his rights to due process, a fair trial, and a reliable sentence.

       In discussing the conditions of the sequestration, the following dialogue took

place between the trial court and the remaining prospective jurors in the first

general voir dire panel, with defendant and his co-counsel present:

118
   There was no testimony or evidence presented to rebut the consistent testimony of Ms. A.A.
and Deputy Naquin that their intimate relationship did not begin until after the defendant’s trial
had concluded. In fact, the post-trial statement by juror C.D., in an August 26, 2012 Facebook
post, seemingly confirmed that fact or, at the least, if the relationship began earlier, the other
jurors were not aware of it; the post stated, “Just to let you know also, we lived with these people
for 12 days and had no clue about Naquin and [Ms. A.A.]. You just wonder what the f***
people are thinking at times.” Likewise, the testimony by Deputy Terrebonne that he did not
begin his relationship with J.D. until some time after the defendant’s trial concluded was
unrebutted. We conclude that there simply was an absence of evidence to indicate that any
communication between the deputies and the jurors concerned a “matter pending before the jury”
such that prejudice could be presumed pursuant to State v. Marchand, supra.
119
   A ruling on a motion for a new trial rests within the sound discretion of the trial judge. State
v. Quimby, 419 So.2d 951, 960 (La. 1982). In the interest of preserving the finality of
judgments, such a motion must be viewed with extreme caution. State v. Dickerson, 579 So.2d
472, 484 (La. App. 3 Cir. 1991), writ granted in part on other grounds, 584 So.2d 1140 (La.
1991). See also LSA-C.Cr.P. art. 851(A) (“The motion for a new trial is based on the
supposition that injustice has been done the defendant, and, unless such is shown to have been
the case the motion shall be denied, no matter upon what allegations it is grounded.”).

                                                129
         Prospective Juror:   What about evening drinks?
         The Court:           Yes.
         Prospective Juror:   Cocktails. Happy hour.
         The Court:           Okay. Yes. Well, “happy hour” might not be the
                              right way to say it. But the jury will be permitted
                              after the day’s work is over at dinner or slightly
                              before to have two drinks maximum. And that
                              doesn’t mean that if you don’t have a drink, you
                              can order one and then your pal next to you can
                              have it. Two drinks means two drinks. And
                              everybody has got their own idea of a shot of
                              whiskey. But let’s put it on the basis: No more
                              than an ounce and a half of liquor or a glass of
                              wine, two glasses of wine would be all right, two
                              beers. But beyond that, no.

         Because the defendant raised no contemporaneous objection to that ruling or

to the trial court’s issuance of a written order the following day consistent with that

ruling (which added that such beverages may only be provided if “all trial

proceedings have concluded for the day”), the issue was not preserved for appeal.

See LSA-C.Cr.P. art. 841; State v. Taylor, 93-2201, pp. 4-7 (La. 2/28/96), 669

So.2d 364, 367-69.

         In any event, there is nothing to suggest any juror committed misconduct by

violating R.S. 14:130(A)(3), which directs that no juror “shall either use or

consume any beverage of low or high alcoholic content during the time he is in

actual service as juror.” (Emphasis added.) Since the trial court in this case

expressly authorized the consumption of alcoholic beverages by jurors only after

all trial proceedings had concluded for the day, it cannot be said, and no evidence

showed, 120 that any juror was allowed to consume alcoholic beverages “during the

time he [was] in actual service as juror.”121 We find no merit in this assignment of

error.


120
    Receipts appearing in the trial court record for meals which included alcoholic beverages
show that alcoholic beverages were being consumed only in the evening and did not indicate that
jurors were exceeding the two-drink-per-day limit established by the trial court.
121
   We note that the defendant’s reliance on State v. Smith, 06-0820, p. 19 (La. App. 1 Cir.
12/28/06), 952 So.2d 1, 13, writ denied, 07-0211 (La. 9/28/07), 964 So.2d 352, to imply that
“actual service” includes time when the jury had recessed for the day, is misplaced because
                                             130
       The defendant asserts in his twenty-fourth assignment of error that the trial

court’s ex parte communication with Ms. A.A. on the first or second day of trial,

regarding Mr. M.M.’s threats to harm himself, violated LSA-C.Cr.P. art. 831(3)

(“[A] defendant charged with a felony shall be present . . . [a]t any subsequent

proceedings for the discharge of . . . of a juror . . . .”) because the defendant

contends the conversation constituted a proceeding to disqualify a juror, and

neither the defendant nor his appointed attorney were present for the discussion

and the defendant had not waived his presence.

       We first point out that no contemporaneous objection to the communication

was placed on the record, and thus, arguably the issue has not been preserved for

review. LSA-C.Cr.P. art. 841; Taylor, supra.

       Nevertheless, although it would have been preferable to have some reference

to this conversation and defendant’s waiver on the record, nothing suggests Judge

Winsberg and the defendant’s trial counsel testified untruthfully at the evidentiary

hearing on the motion to recuse Judge Winsberg, regarding this incident (in which

Judge Winsberg called counsel to the bench, informed them of the matter, and

spoke briefly with Ms. A.A. in chambers after defense counsel consulted with the

defendant (who was also lead counsel at the time) and agreed to the ex parte

communication to determine whether Ms. A.A. could continue to serve as an

alternate juror). Moreover, the record reflects the defendant’s presence throughout

the trial and his express confirmations on the record at the close of every day of the

guilt phase that he agreed with what had transpired. That appellate counsel was




Smith involved only allegations that jurors were consuming alcoholic beverages at lunch time
before returning to jury service in the afternoon on the second and third days of trial.
Regardless, “the controlling test is whether the defendant was denied a fair trial, [such that] if a
juror’s judgment [was] affected by alcohol during consideration of the case, the verdict would
not stand.” Id., 06-0820, p. 21, 952 So.2d at 14. See also Copeland, 419 So.2d at 907 (“We do
not suggest that a sequestered jury may not engage in recreational activities when trial is not in
progress or when they are not engaged in deliberations.”).

                                                131
unaware of the conversation and the waiver does not, without more, merit this

court’s action. This assignment of error is without merit.

                                   Supplemental Issues

Error Rate in Louisiana Capital Cases

      In his twenty-sixth assignment of error, the defendant contests the denial of

the motion he adopted, originally filed by his co-defendant Mathis, as Motion #53,

entitled, “Motion to Exclude Death as a Possible Punishment in Light of

Overwhelming Evidence that Louisiana’s Enforcement of Capital Punishment is

Infected by an Unacceptable Rate of Error Including an Inability to Protect

Innocent Prisoners from being Sentenced to Death,” along with a supplement. The

trial court denied the motion, as well as a related motion for an evidentiary hearing,

and issued reasons for judgment on December 28, 2008. The motion had argued

that this court’s then-recent exonerations showed that the legal system in this state

is plagued with legal error, infested with racism, corrupted by underfunded and

incompetent defense counsel and unscrupulous prosecutors, such that a number of

innocent prisoners have been condemned to die. In denying the motion, the trial

court observed that the State provides procedural safeguards in capital cases,

including the appointment of qualified counsel in death penalty cases (in this then-

consolidated case, the court appointed ten experienced counsel to represent the co-

defendants) and appeal directly to this court, pursuant to LSA-C.Cr.P. art. 905.9

and the guidelines set forth in Supreme Court Rule XXVIII, such that then-recent

exonerations by this court demonstrate this state’s legal system is successful rather

than suffering some fundamental breakdown. On appeal, the defendant merely

updates the statistics previously provided and does not argue other aspects of his

co-defendant’s initial and supplemental motions or, more importantly, in any way

address the trial court’s reasoning.


                                         132
       As Justice Scalia stated in his concurrence in Kansas v. Marsh, 548 U.S.

163, 193, 126 S.Ct. 2516, 2535-36, 165 L.Ed.2d 429 (2006) (emphasis in original),

exonerations do not come about “through the operation of some outside force to

correct the mistakes of our legal system, [but] rather . . . as a consequence of the

functioning of our legal system.” Moreover, “[c]apital cases are given especially

close scrutiny at every level, which is why in most cases many years elapse before

the sentence is executed.”       Id., 548 U.S. at 198, 126 S.Ct. at 2538.            Thus,

“[r]eversal of an erroneous conviction on appeal or on habeas, or the pardoning of

an innocent condemnee through executive clemency, demonstrates not the failure

of the system but its success.” Id., 548 U.S. at 193, 126 S.Ct. at 2536. This

assignment is without merit.

Aggravating Circumstances

       In   his   twenty-seventh,     twenty-eighth,     thirty-fifth,   and   thirty-sixth

assignments of error, the defendant challenges the aggravating circumstances

alleged by the State in various respects, asserting that: the trial court erred in

permitting the State to submit duplicative aggravating circumstances; seven of

eight aggravating circumstances were invalid as not properly set forth in the

indictment; the “especially heinous, atrocious or cruel” aggravating circumstance

should have been excluded; and several of the aggravating circumstances alleged

were inapplicable and/or unconstitutionally vague. 122

       Defendant ignores the fact that the State amended the aggravating

circumstances set forth in its Notice of Intent before submission to the jury and

asserted only those circumstances set forth in LSA-C.Cr.P. art. 905.4(A)(1)-(4).123

Thus, the State’s amendment rendered moot his argument that the circumstance set

122
  Defendant adopted co-defendant Mathis’ Motion #70, entitled “Motion to Bar Submission of
Duplicative Aggravating Circumstances to the Jury.”
123
    In addition, the jury instructions in the penalty phase listed only the four aggravating
circumstances set forth in LSA-C.Cr.P. art. 905.4(A)(1)-(4).

                                            133
forth in LSA-C.Cr.P. art. 905.4(A)(2) (the victim was a peace officer engaged in

his lawful duties) is duplicative of the LSA-C.Cr.P. art. 905.4(A)(9) circumstance

(the victim was a correctional officer). For the same reason, the defendant’s

argument regarding the circumstances set forth in LSA-C.Cr.P. art. 905.4(A)(3)

and (6) (regarding a defendant’s unrelated murder conviction and imprisonment for

an unrelated forcible felony) is also moot, because the State submitted only the

LSA-C.Cr.P. art. 905.4(A)(3) circumstance to the jury. Likewise, the defendant’s

argument regarding the LSA-C.Cr.P. art. 905.4(A)(7) circumstance (the murder

was committed in an especially heinous, atrocious, or cruel manner) 124 is also moot

because the State did not submit that circumstance to the jury.

       The defendant also asserts the aggravating circumstance set forth in LSA-

C.Cr.P. art. 905.4(A)(4) (“[t]he offender knowingly created a risk of death or great

bodily harm to more than one person”) is inapplicable and unconstitutionally

vague.125     The defendant argues that the Supreme Court has recognized this

aggravating circumstance may be interpreted and applied in unconstitutionally

vague ways and therefore only permits its submission when sufficient narrowing

instructions have been developed (citing Proffitt v. Florida, 428 U.S. 242, 255, 96

S.Ct. 2960, 2968, 49 L.Ed.2d 913 (1976); Gregg v. Georgia, 428 U.S. 153, 200,

96 S.Ct. 2909, 2938, 49 L.Ed.2d. 859 (1976)). In claiming Louisiana has no

limiting instruction on this circumstance, the defendant ignores State v. Welcome,


124
    The defendant adopted co-defendant Mathis’ Motion #51, entitled “Motion to Bar Submission
of the ‘Especially Heinous, Atrocious, or Cruel’ Aggravating Circumstances to the Jury.” The
trial court heard argument on the motion during the April 28, 2006 pretrial hearing and deferred
ruling until after hearing evidence of the circumstances of Capt. Knapps’ murder at trial. The
trial court entertained the motion again before trial and denied it subject to each co-defendant’s
right to raise an objection at trial if warranted. Nothing in the record suggests that the defendant
raised such objection at trial, nor was one warranted given the State’s limited submission of
aggravating circumstances to the jury, which omitted the aggravating circumstance set forth in
LSA-C.Cr.P. art. 905.4(A)(7).
125
    The defendant adopted co-defendant Mathis’ Motion #71, entitled “Motion to Strike
Inapplicable and/or Unconstitutionally Vague Aggravating Circumstances.” The trial court
denied the motion on October 26, 2010.

                                                134
458 So.2d at 1244, in which this court provided, “this aggravating circumstance is

present in a case, when the defendant through his act of homicide creates a genuine

risk of death or great bodily harm to more than one person or when the defendant

through a single course of conduct contemplates and causes the death of more than

one person.”126

       Regardless, even if the jury’s additional finding that the defendant

knowingly created a risk of death or great bodily harm to more than one person is

somehow defective, that defect does not require reversal of the penalty phase

verdict because it did not introduce an arbitrary factor into the proceedings. See

State v. Welcome, 458 So.2d at 1245 (“where more than one statutory aggravating

circumstance is found by the jury, the failure of one circumstance does not so taint

the proceedings as to invalidate any other aggravating circumstance found and the

sentence of death based thereon”). See also State v. Thibodeaux, 98-1673, p. 15

(La. 9/8/99), 750 So.2d 916, 928 (in the context of Rule XXVIII review “the

existence of an arbitrary factor requires this court to find an error of such

magnitude that it undermines confidence in the jury’s sentencing verdict”).

       Finally, the defendant claims that seven of the eight aggravating

circumstances set forth in the State’s original Notice of Intent to rely on

aggravating circumstances were improperly alleged because they were not

presented, or not sufficiently presented, to the grand jury. 127 The defendant’s

argument continues to ignore the State’s amended list of only four aggravating

circumstances submitted to the jury, as well as the State’s amended indictment.
126
   There is no indication that either party requested the Article 905.4(A)(4) limiting instruction
during pre-penalty phase motion practice or the charging conference, and it was not included in
the trial court’s sentencing instructions to the jury. See LSA-C.Cr.P. art. 801(C) (“A party may
not assign as error the giving or failure to give a jury charge or any portion thereof unless an
objection thereto is made before the jury retires or within such time as the court may reasonably
cure the error.”).
127
   The defendant adopted co-defendant Mathis’ Motion #72, entitled “Motion to Strike the
Seven Aggravating Circumstances Not Properly Alleged in the Indictment.” The trial court
heard oral argument on the motion and denied it.

                                               135
More to the point, the defendant’s challenge to the sufficiency of the grand jury’s

indictment on this basis is procedurally barred, as the time for testing the

sufficiency of an indictment or bill of information is before trial, by way of a

motion to quash or an application for a bill of particulars. State v. Thibodeaux,

98-1673 at p. 18, 750 So.2d at 930 (citing State v. Gainey, 376 So.2d 1240, 1243

(La. 1979)). See also LSA-C.Cr.P. arts. 484, 521, and 535. A post-verdict attack

on the sufficiency of an indictment should be rejected unless the indictment failed

to give fair notice of the offense charged or failed to set forth any identifiable

offense. State v. Williams, 480 So.2d 721, 722, n.1 (La. 1985). See also LSA-

C.Cr.P. art. 465, Official Revision Comment (a). Given the defendant’s failure to

file a motion to quash on this basis, 128 the defendant has arguably waived any

claim based on the allegedly defective indictment.

       Notwithstanding the procedural bar, the defendant refers to the observation

in Ring v. Arizona, 536 U.S. at 600, 122 S.Ct. at 2439 (quoting Jones v. United

States, 526 U.S. 227, 243 n.6, 119 S.Ct. 1215, 1224, 143 L.Ed.2d 311 (1999)), that

“‘[u]nder the Due Process Clause of the Fifth Amendment and the notice and jury

trial guarantees of the Sixth Amendment, any fact (other than prior conviction) that

increases the maximum penalty for a crime must be charged in an indictment,

submitted to a jury, and proven beyond a reasonable doubt.’” See also Apprendi

v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 2362-63, 147 L.Ed.2d 435

(2000). However, it has long been recognized that the Fifth Amendment’s grand

jury requirement is not binding on the states. Hurtado v. California, 110 U.S.

516, 538, 4 S.Ct. 111, 28 L.Ed. 232 (1884). See also Apprendi, 530 U.S. at 499,

120 S.Ct. at 2368.


128
    The defendant adopted co-defendant Mathis’ Motion #73, entitled “Motion to Quash
Indictment as Facially Invalid.” That motion applied to the initial indictment, rather than the
amended one, and did not include the arguments set forth on appeal regarding the aggravating
circumstances.

                                             136
      Moreover, LSA-C.Cr.P. art. 465 authorizes the use of specific short form

indictments in charging certain offenses, including first degree murder, and the

constitutionality of the short forms has been consistently upheld by this court. See,

e.g. State v. Draughn, 05-1825, pp. 61-62 (La. 1/17/07), 950 So.2d 583, 624

(citing State v. Baylis, 388 So.2d 713, 718-19 (La. 1980); State v. Liner, 373

So.2d 121, 122 (La. 1979)). When short forms are used, a defendant may procure

details as to the statutory method by which he committed the offense through a bill

of particulars. State v. Baylis, 388 So.2d at 719 (citing State v. Johnson, 365

So.2d 1267, 1270-71 (La. 1978)); LSA-C.Cr.P. art. 465, Official Revision

Comment (a).       In addition, nothing in the Louisiana Constitution requires

presentation of the aggravating circumstances set forth in LSA-C.Cr.P. art. 905.4

to the grand jury, and this state’s capital sentencing scheme, which requires the

jury to find at least one statutory aggravating circumstance beyond a reasonable

doubt and consideration of any mitigating circumstances before determining the

death sentence should be imposed, as set forth in LSA-C.Cr.P. art. 905.3, complies

with the applicable requirements of Ring v. Arizona, 536 U.S. at 609, 122 S.Ct. at

2443 (wherein it was held that a trial judge may not find an aggravating

circumstance necessary for the imposition of the death penalty, when sitting

without a jury).

      These assigned errors are without merit.

Indictment Challenges

      The defendant attacks the indictment, in his twenty-ninth and thirty-second

assignments of error, arguing:      (1) LSA-C.Cr.P. art. 401(A)(5), which bars

unpardoned convicted felons from qualifying for grand or petit jury service,

conflicts with Article I, § 20 of the Louisiana Constitution and infects the

indictment with discrimination because the LSA-C.Cr.P. art. 401(A)(5) bar

disproportionately excludes African-Americans; and (2) the indictment failed to
                                        137
give him reasonable notice of the charge against him because it was prepared on

the short-form indictment and lists aggravated felonies in the disjunctive.129

Neither assignment of error has merit.

       With respect to defendant’s first assignment, this court has recognized that

the restoration of the full rights of citizenship under Art. I, § 20 restores only the

basic rights of citizenship such as the right to vote, work or hold public office, but

does not restore privileges and “status of innocence” as an executive pardon under

LSA-Const. Art. IV, § 5(E)(1) does. State v. Adams, 355 So.2d 917, 922 (La.

1978). Likewise, an automatic pardon for a first felony offender under LSA-Const.

Art. IV, § 5(E)(1) while restoring some privileges does not restore the status of

innocence to a convict who has merely served out his sentence. State v. Adams,

355 So.2d at 922. Moreover, LSA-Const. Art. V, § 33(A) provides: “A citizen of

the state who has reached the age of majority is eligible to serve as a juror within

the parish in which he is domiciled.           The legislature may provide additional

qualifications.”

       The constitutional provisions must be read in pari materiae, and the general

constitutional principle of Art. I, § 20 is modified by the particular constitutional

principle established in Art. V, § 33. Thus, the legislature was well within its

constitutional authority in instituting the additional qualifications in LSA-C.Cr.P.

art. 401. No conflict is apparent between LSA-C.Cr.P. art. 401(A)(5) and LSA-

Const. Art. I, § 20, and thus, the trial court properly denied the defendant’s motion

to quash the indictment on that ground. Cf. State v. Jacobs, 04-1219, p. 12 (La.

App. 5 Cir. 5/31/05), 904 So.2d 82, 91 (“Restoration of full rights of citizenship

upon release from federal or state supervision under Article I, § 20 does not restore

a convict’s right to sit on a jury.”), writ denied, 05-2072 (La. 4/28/06), 927 So.2d
129
   The defendant adopted co-defendant Mathis’ Motions #62 and #73, entitled “Motion to Quash
Indictment Due to Unconstitutionally of [LSA-.C.Cr.P. art.] 401(A)(5)” and “Motion to Quash
Indictment as Facially Invalid,” respectively. All co-defendants and the State agreed to submit
Motions #62 and #73 on the briefs, and the trial court denied the motions on July 2, 2008.
                                             138
282. See also Powers v. Ohio, 499 U.S. 400, 409, 111 S.Ct. 1364, 1370, 113

L.Ed.2d 411 (1991) (recognizing the states’ ability to prescribe relevant

qualifications for jury service and observing “[a]n individual juror does not have a

right to sit on any particular petit jury, but he or she does possess the right not to be

excluded from one on account of race.”).

      With respect to the argument regarding whether LSA-C.Cr.P. art. 401(A)(5)

impacts African-Americans disproportionally, the defendant cites two online

articles, neither of which were presented to the trial court or pertain to the impact

of that statutory provision on the citizens of this state or jury service. See Segura

v. Frank, 93-1271 (La. 1/14/94), 630 So.2d 714, 725 (“appellate courts will not

consider issues raised for the first time” in an appellate court). Moreover, the

defendant has presented no evidence that any person was excluded from service on

either the grand or petit jury in the instant case on this basis.

      The defendant also attacks the indictment facially, claiming it failed to

provide adequate notice of the crime charged and charged disjunctively. The

defendant’s adopted motion to quash, filed June 30, 2006, applied to the original

indictment, dated March 15, 2004.            The State subsequently amended the

indictment on February 5, 2010, and the defendant does not appear to have filed a

motion to quash the subsequently amended indictment on these or other grounds.

In any event, the State appears to have cured, albeit somewhat inartfully, whatever

complaints the defendant had regarding the original indictment because it notified

the defendant as follows in the amended indictment:

      Committed FIRST DEGREE MURDER in violation of R.S. 14:30 in
      that he killed Captain David Knapps, and was a principal to said
      killing, when he had the specific intent to kill and inflict great bodily
      harm when the said Captain David Knapps, with the Louisiana
      Department of Corrections, was a peace officer engaged in the
      performance of his lawful duties, and during the perpetration and
      attempted perpetration of an aggravated kidnapping, and during the
      perpetration and attempted perpetration of an aggravated escape . . . .

                                           139
      The defendant did not seek to quash the amended indictment pursuant to

LSA-C.Cr.P. arts. 531and 535-36. This assignment of error lacks merit.

Death Penalty Articles Facially Unconstitutional

      In his thirtieth and thirty-first assignments of error, the defendant contends

that the trial court erred in denying the motion he adopted, originally filed by co-

defendant Mathis’ as Motion #81, entitled “Motion to Declare the Louisiana Death

Penalty Articles Facially Unconstitutional.” On December 28, 2008 the trial court

denied the motion and issued reasons for judgment. On appeal, the defendant does

not address any aspect of the trial court’s ruling and therefore has failed to argue

this assignment of error. See La. Sup. Ct. Rule X, § 4(3)(d) (requiring “argument

of each assignment of error on the facts and the law”); cf. La. Sup. Ct. Rule VII, §

6 (assignments of error made but not briefed are considered abandoned); State v.

Bay, 529 So.2d 845, 851 (La. 1988). In any event, the trial court did not err in

refusing to declare LSA-C.Cr.P. art. 905.2 unconstitutional based on the Supreme

Court’s decision in Payne v. Tennessee, supra. See also State v. Holmes, 06-

2988, pp.72-73 (La. 12/02/08), 5 So.3d 42, 89-90; State v. Bernard, 608 So.2d at

971-72.   Nor did the trial court err in observing that this court has already

considered the impact of LSA-C.Cr.P. art. 905.5(h) on art. 905.5(b) regarding

evidence of mental or emotional disturbance as a mitigating circumstance. State v.

Tart, 93-0772, pp. 12-14, 672 So.2d at 139-40. Likewise, the trial court correctly

determined that this court has rejected the defendant’s complaint that the language

of LSA-C.Cr.P. art. 905.7, requiring consideration of all mitigating circumstances

“offered,” places the burden of proof on defendant. See State v. Wessinger, 98-

1234 at pp. 39-40, 736 So.2d at 193; State v. Jones, 474 So.2d at 932.

      In addition, the defendant touches on another issue addressed by the trial

court in denying Motion #81. As before, the defendant does not challenge the trial

court’s reasons for judgment or argue the issue in any meaningful way.
                                        140
Regardless, to the extent the defendant suggests the rule of Apprendi v. New

Jersey, 530 U.S. at 490, 120 S.Ct. at 2363 (“Other than the fact of a prior

conviction, any fact that increases the maximum penalty for a crime must be

charged in an indictment, submitted to a jury, and proven beyond a reasonable

doubt”) also applies to the jury’s unanimous determination that death is the

appropriate punishment, such that it too must be beyond a reasonable doubt, citing

Ring v. Arizona, supra, he is mistaken. Ring requires only that jurors find beyond

a reasonable doubt all of the predicate facts that render a defendant eligible for the

death sentence, after consideration of the mitigating evidence. Id., 536 U.S. at

609, 122 S.Ct. at 2443. Neither Ring, nor Louisiana jurisprudence, requires jurors

to reach their ultimate sentencing determination beyond a reasonable doubt. State

v. Koon, 96-1208, p. 27 (La. 5/20/97), 704 So. 2d 756, 772-73 (“Louisiana is not a

weighing state. It does not require capital juries to weigh or balance mitigating

against aggravating circumstances, one against the other, according to any

particular standard.”).        This court rejected the same argument in State v.

Anderson, 06-2987, p. 61 (La. 9/9/08), 996 So.2d 973, 1015. As the trial court

recognized, LSA-C.Cr.P. arts. 905.3 and 905.6 comport with these constitutional

requirements. In addition, the defendant’s claim of trial court error in failing to

give what would have been an erroneous instruction is without merit.

Commutation Instruction

       The defendant argues, in his thirty-third assignment of error, that LSA-

C.Cr.P. art. 905.2(B) violates due process,130 particularly in the instant case

130
    The defendant adopted co-defendant Mathis’ Motion #48, entitled “Motion to Declare
Unconstitutional [LSA-C.Cr.P. art.] 905.2(B) or for Permission to Call the Governor as a
Witness.” The trial court heard oral argument and denied the motion on April 28, 2006. Neither
the defendant nor the State mention that the defendant subsequently filed another motion
regarding the commutation instruction, entitled “Motion to Strike Jury Instruction re Governor’s
Authority to Commute Sentence,” after the jury rendered its guilty verdict. The trial court
granted the motion in part and denied it in part, agreeing not to use the specific language set forth
in LSA-C.Cr.P. art. 905.2(B), but rather the language set forth in Article IV, § 5 of the Louisiana
Constitution as suggested by the defendant. Although this would appear to render moot the
defendant’s complaint, the record shows the trial court’s instruction did not track the language of
                                                141
because “[t]here is no way for the defense to present or rebut evidence about how

an unknown future governor will use his or her commutation power.”

       This court has previously rejected attacks on LSA-C.Cr.P. art. 905.2(B). See

State v. Wessinger, 98-1234 at pp. 34-35, 736 So.2d at 190. See also State v.

Loyd, 96-1805 (La. 2/13/97), 689 So.2d 1321, 1331 (“Louisiana’s instruction is an

even-handed one which accurately informs jurors that a death sentence as well as a

life sentence remains subject to executive revision.”).                      The commutation

instruction given to the jury, in this case, comports with the language set forth in

LSA-C.Cr.P. art. 905.2(B). In addition, the defendant’s argument that, under the

circumstances of this case, he could present no evidence regarding commutation is

belied by the record, which shows the defendant called Larry Clark (no relation),

then-Chairman of the Pardon Board, who testified regarding commutation

procedures and the rarely practiced nature of executive clemency. Moreover, when

asked by the trial court whether there was any objection to the penalty phase

charge given to the jury, the defense replied, “No, Your Honor.” See LSA-C.Cr.P.

art. 841; Wessinger, supra. This assignment of error is meritless.

Unanimous Jury Verdict

       In his thirty-fourth assignment of error, the defendant argues LSA-C.Cr.P.

art. 782(A), which requires unanimous verdicts in capital cases, “creates an

unacceptable risk that a sentence of death will be imposed in an arbitrary and

capricious manner” to the extent it requires unanimous verdicts for lesser

responsive verdicts.131 This court has previously held:


this state’s constitutional provision, but rather LSA-C.Cr.P. art. 905.2(B). It does not appear the
defense raised any objection regarding this discrepancy on the record, and in any event, the
defense confirmed it had no objection to the trial court’s charge at the close of the penalty phase.
131
   The defendant adopted co-defendant Mathis’ Motion #49, entitled “Motion to Exclude the
Possibility of Death Due to Arbitrary and Unconstitutional Statutory Requirement that Any
Responsive Verdict Be Unanimous.” That motion and the State’s opposition do not appear in the
record or in the defendant’s supplemental attachments; however, the trial court heard oral
argument and denied the motion on April 28, 2006.

                                                142
      Article I, § 17 of the Louisiana Constitution of 1974 provides, as does
      its statutory counterpart, C.Cr.P. art. 782, that,

             “A criminal case in which the punishment may be capital shall
             be tried before a jury of twelve persons, all of whom must
             concur to render a verdict.” . . .

       In addition to these express provisions it has been determined that a
       conviction on a lesser included offense operates as an acquittal on the
       greater charged offense. C.Cr.P. art. 598; Green v. United States,
       355 U.S. 184, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957). Therefore, in view
       of the above, it is clear that the vote on the lesser included offense,
       which acts as an acquittal verdict on the capital charge, must conform
       to the requirements for a lawful verdict on the greater offense, a
       unanimous verdict. Any other conclusion would violate the
       constitutional mandate that “a verdict” in a capital case must be by a
       unanimous jury.

State v. Goodley, 398 So.2d 1068, 1070 (La. 1981) (footnote omitted). Thus, the

trial court did not err in rejecting the defendant’s argument, and this assignment of

error fails on the merits.

Capital Punishment System is Unconstitutional Pursuant to Bush v. Gore

      In his thirty-seventh assignment of error the defendant contends that the

ruling in Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000) (in

which the Supreme Court held that due process requires the states to have uniform

standards to prevent arbitrary and disparate treatment of similarly-situated citizens

when a fundamental right is at stake) requires all prosecutors have uniform

standards as to the pursuit of capital punishment. 132           After entertaining oral

argument, the trial court denied the motion, opining its logical conclusion would

require a single master prosecutor over both the federal and state systems.

      To establish an equal protection violation, the defendant must show that the

alleged lack of uniform standards “offends some principle of justice so rooted in

the traditions and conscience of our people as to be ranked as fundamental.”

Montana v. Egelhoff, 518 U.S. 37, 43, 116 S.Ct. 2013, 2015, 135 L.Ed.2d 361
132
   The defendant adopted co-defendant Mathis’ Motion #54, entitled “Motion to Bar the Death
Penalty Because Louisiana’s Capital Punishment System is Unconstitutional Under Bush v.
Gore.”

                                           143
(1996); Patterson v. New York, 432 U.S. 197, 201-02, 97 S.Ct. 2319, 2322, 53

L.Ed.2d 281 (1977) (stating that it is normally within the power of the State to

regulate procedures under which its laws are carried out, and its decision in this

regard is not subject to proscription under the Due Process Clause unless it

“offends some principle of justice so rooted in the traditions and conscience of our

people as to be ranked as fundamental.”).

      The defendant’s attempt to analogize this case with Bush v. Gore to show

there is a pattern of disparate treatment of similarly-situated capital defendants in

Louisiana is unavailing. In Bush v. Gore, the Supreme Court rejected the Florida

Supreme Court’s attempt to determine voters’ intent without uniform rules. 531

U.S. at 104-06, 121 S.Ct. at 530. Whether or not a ballot was counted varied from

county to county and “within a single county from one recount team to another.”

Id., 531 U.S. at 106, 121 S.Ct. at 531. Without objective criteria, each county and

recount team could apply a different standard in defining a legal vote, resulting in

arbitrary and disparate treatment of voters. Id., 531 U.S. at 105, 121 S.Ct. at 530.

The Court’s overriding concern was the lack of sufficient guarantees of equal

treatment. Id., 531 U.S. at 107, 121 S.Ct. at 531. The defendant claims that the

lack of uniform standards for determining Florida voter intent, in Bush v. Gore, is

analogous to the alleged lack of uniform prosecutorial standards in Louisiana

because, like Florida’s electoral regulations, Louisiana affords the prosecutor in

each parish discretion as to “whom, when, and how” to prosecute, including in

capital penalty cases. See LSA-C.Cr.P. art. 61. See also McCleskey v. Kemp,

481 U.S. 279, 297, 107 S.Ct. 1756, 1770, 95 L.Ed.2d 262 (1987) (Prosecutorial

discretion “is essential to the criminal justice process [and thus] we would demand

exceptionally clear proof before we would infer that the discretion has been

abused.”).


                                        144
      A legitimate and unchallenged explanation for the prosecutor’s decision to

seek the death penalty in the instant case is fully supported by the record: the

defendant committed an act for which the law permits imposition of the death

penalty. Moreover, in Gregg v. Georgia, supra, the Supreme Court found the risk

of arbitrary and capricious prosecution in a capital proceeding was minimized by

the bifurcated nature of the proceedings, the requirement of an aggravating

circumstance, the allowance of mitigating evidence, and the automatic appeal. Id.,

428 U.S. at 199-200, 96 S.Ct. at 2937-38. The Supreme Court elaborated:

      The existence of . . . discretionary stages is not determinative . . . . At
      each of these stages an actor in the criminal justice system makes a
      decision which may remove a defendant from consideration as a
      candidate for the death penalty . . . . Nothing in any of our cases
      suggests that the decision to afford an individual defendant mercy
      violates the Constitution . . . . In order to repair the alleged defects
      pointed to by the petitioner, it would be necessary to require that
      prosecuting authorities charge a capital offense whenever arguably
      there had been a capital murder and that they refuse to plea bargain
      with the defendant . . . . Such a system in many respects would have
      the vices of the mandatory death penalty statutes we hold
      unconstitutional today . . . .

Id. (footnote incorporated). See also Proffitt v. Florida, 428 U.S. at 253, 96 S.Ct.

at 2967 (rejecting petitioner’s contention that the Florida death penalty is arbitrary

because the prosecutor decides whether to charge a capital offense and accept or

reject a plea to a lesser offense). Until such time as the Supreme Court decides to

revisit the issue, Bush v. Gore cannot fairly be construed as having overruled

Gregg v. Georgia, particularly when the Supreme Court expressly stated its

decision was “limited to the present circumstances.” Bush, 531 U.S. at 109, 121

S.Ct. at 532.133




133
   The federal Fifth Circuit has repeatedly acknowledged “Bush v. Gore’s utter lack of
implication in the criminal procedure context.” See Coleman v. Quarterman, 456 F.3d 537,
542-43 (5th Cir. 2006) (citing additional cases).

                                          145
                             Capital Sentence Review

      In the discharge of the duty imposed by the legislature to “review every

sentence of death to determine if it is excessive,” pursuant to LSA-C.Cr.P. art.

905.9, this court will review the record in a capital case to determine: (1) whether

the sentence was imposed under the influence of passion, prejudice, or any other

arbitrary factors; (2) whether the evidence supports the jury’s finding of a statutory

aggravating circumstance; and (3) whether the sentence is disproportionate to the

penalty imposed in similar cases, considering both the crime and the defendant.

La.S.Ct. Rule XXVIII, § 1.

      Passion, Prejudice, or Other Arbitrary Factors. Neither the State nor the

defendant address this consideration. It is clear the trial court sought to minimize

the improper influence of passion by granting the defendant’s change of venue

motion with respect to the jury venire. Given the extent to which Angola touches

the lives of the residents of West Feliciana Parish, selecting the jury from St.

Tammany Parish reduced the risk of passion influencing the defendant’s trial

considerably. In addition, aside from the defendant’s untimely and improperly

raised pro se complaint about the racial composition of the venire, discussed

hereinabove, there is nothing to suggest racial prejudice influenced the jurors’

verdicts. The defendant is white, the victim was white, and the witnesses included

black and white correctional officers and inmates. The defendant has not properly

presented any complaint about the racial composition of the jury to this court.

      Nor can it be said that issues related to fraternization between alternate

jurors and deputies attending to sequestration of the jurors introduced an arbitrary

factor into this case, as there is no indication that any of the jurors were aware of

any of the alternate jurors’ questionable activities. Similarly, we cannot say that

remarks made by the State during penalty phase closing arguments arguing the

appropriateness of the death penalty in this case, but bordering on excessive
                                         146
societal commentary, injected an impermissible arbitrary factor into the

proceedings or influenced the jury and contributed to the verdict.

      Aggravating Circumstances. In light of the evidence presented, as well as

the defendant’s closing argument concessions and defense counsel’s opening

statement during the penalty phase (admitting the four aggravating circumstances

had already been proven), there is no question that the State presented sufficient

evidence of the four aggravating factors found by the jury, to wit: (1) Capt.

Knapps was a peace officer engaged in his lawful duties; (2) the defendant

stipulated that he was the same individual convicted of the unrelated first degree

murder of Andrew Cheswick; (3) the defendant conceded, and ample evidence

supported, his participation in the perpetration or attempted perpetration of an

aggravated escape and aggravated kidnapping; and (4) the defendant knowingly

created a risk of death or great bodily harm to more than one person. Indeed, the

defendant’s sentence review memorandum makes no argument regarding the

aggravating circumstances. This consideration does not weigh in favor of

excessiveness.

      Proportionality. The federal Constitution does not require a proportionality

review. Pulley v. Harris, 465 U.S. 37, 42-50, 104 S.Ct. 871, 875-79, 79 L.Ed.2d

29 (1984).    However, comparative proportionality review remains a relevant

consideration in determining the issue of excessiveness in Louisiana. State v.

Burrell, 561 So.2d 692, 699-700 (La. 1990); State v. Wille, 559 So.2d 1321,

1341-42 (La. 1990); State v. Thompson, 516 So.2d 349, 356-57 (La. 1987).

Although the court has set aside only one death penalty as disproportionately

excessive under the post-1976 statutes, finding in that one case, inter alia, a

sufficiently “large number of persuasive mitigating factors.” State v. Sonnier, 380

So.2d 1, 9 (La. 1979). See also State v. Weiland, 505 So.2d 702, 707-10 (La.


                                        147
1987) (in case reversed on other grounds, dictum suggesting that death penalty

disproportionate).

      The Uniform Capital Sentence Report provided little information about the

defendant that has not previously been discussed. He has been incarcerated since

1984, was in his late 30s when he participated in Capt. Knapps’ murder, and he is

now in his mid-50s. He does not have any diagnosed mental issues or a history of

substance abuse.

      A review of the first-degree murder cases from the 20th Judicial District, as

provided by the State in its sentencing review memorandum, reveals (excluding the

trials of the co-defendants) two first degree murder cases in East Feliciana Parish

and three first degree murder cases in West Feliciana Parish. None bear even

slight resemblance to the circumstances of Capt. Knapps’ death. See State v.

Reese, 13-1905, 2014 WL 3843859 (La. App. 1 Cir. 6/25/14) (unpublished),

(sixteen-year-old pled guilty to second degree murder of eight-year-old in knife

attack and was sentenced to life imprisonment); State v. Manzella, 11-0984 (La.

App. 1 Cir. 12/21/11) (unpublished), writ denied, 12-0194 (La. 5/18/12), 89 So.3d

1190 (man attempting to buy a pound of marijuana, who shot the drug dealer when

the drug dealer allegedly attempted to rob him at gunpoint, was convicted of

negligent homicide and sentenced to the maximum sentence of five years at hard

labor); State v. Kelly, 08-0443, 2008 WL 4567283 (La. App. 1 Cir. 10/14/08)

(unpublished), (twenty-three-year-old, who fatally shot his parents, was convicted

of two counts of manslaughter, on an amended second degree murder indictment,

and he was sentenced to the maximum sentence of two consecutive forty-year

sentences); State v. Stevens, 06-0822, 2006 WL 3110712 (La. App. 1 Cir.

11/03/06), (unpublished) (the defendant, in apparent murder-robbery, pled nolo

contendere to manslaughter and was sentenced to forty years imprisonment on an

amended second degree murder indictment); State v. Burge, 486 So.2d 855 (La.
                                        148
App. 1 Cir. 1986), writ denied, 493 So.2d 1204 (La. 1986) (wherein an Angola

inmate was convicted of three counts of second degree murder on an amended

indictment and sentenced to life imprisonment for fatally stabbing three fellow

inmates with a homemade knife).

      With respect to the defendant’s subsequently tried co-defendants, Edge and

Carley were found guilty of first degree murder and received life sentences

because their respective juries could not unanimously agree to impose the death

sentence. Mathis pled guilty to first degree murder and received a life sentence.

Only the defendant and Brown received death sentences.

      The defendant argues strenuously that there is less evidence of his

culpability as compared to his co-defendants, and this court cannot conduct a

meaningful proportionality comparison of the excessiveness of his sentence

because it refused to permit him to supplement his appellate record with evidence

from the trials of Carley, Edge, and Brown regarding their respective roles. The

defendant acknowledges that the State provided some information regarding the

respective roles of the co-defendants (i.e., Brown held Capt. Knapps down while

others beat him to death; Carley participated in the restroom attack; Edge

participated in the initial hallway attack; and Mathis acted as a lookout), and he

argues evidence of his efforts to manipulate evidence and testimony, self-

mutilation, and evolving versions of events “might establish that [the defendant]

had a heavy predilection for poor (and even annoying) decision making,” but they

do not establish his death-worthiness, particularly as compared with his co-

defendants.

      While the defendant’s demonstrated creativity, persistence, and manipulative

nature do not, without more, justify imposition of the death penalty, the physical

evidence and expert testimony regarding the defendant’s direct role in Capt.

Knapps’ death (i.e., blood spatter on numerous items of clothing linked to the
                                       149
defendant, showing close proximity and active participation in Capt. Knapps’

bludgeoning; substantial saturation and transfer stains of Capt. Knapp’s blood on

the defendant’s jeans and sweatpants; numerous stains of Capt. Knapps’ blood on

the defendant’s shoes, as well as lift transfer shoe prints at the murder scene; Capt.

Knapps’ blood on samples taken from the defendant’s hands) as well as Lt.

Chaney’s and inmate Robinson’s testimony regarding the defendant’s repeated

early efforts to learn the location of the targeted officers and Sgt. Walker’s

testimony regarding the defendant’s continuing role in managing aspects of the

evolving plan, manipulation of evidence, and negotiations with Angola personnel

provide ample support for rejecting defendant’s contention that his role was any

less culpable than that of his co-defendants. Moreover, the defendant’s citations to

partial snippets of testimony from the Carley, Edge, and Brown prosecutions in no

way diminish the evidence of the defendant’s substantial role. 134 In addition, the

jury may have found credible inmate Shockley’s testimony regarding the

defendant’s jailhouse confession that the defendant administered what may have

been the fatal blows to Capt. Knapps’ head. The jury may also have considered the

implications of inmate Robinson’s testimony that he last saw Capt. Knapps alive as

he walked down the hallway toward the defendant and the officers’ restroom and

of the defendant’s surrender at the same time as Brown and Carley (regardless of

whether he signed Warden Cain’s amnesty note). The remainder of the defendant’s

argument in his sentencing review memorandum repeats his insufficient evidence

of specific intent and Enmund/Tison-related assignments of error, discussed
134
    The defendant cites testimony from the co-defendants’ trials regarding (1) Carley’s role as
one of the leaders of the initial escape plan, as being seen bloody with the ice pick-like shank,
and as being primarily responsible for taking Sgt. Walker hostage, initially, and forcing her to
speak with Angola personnel at shank-point; (2) Edge’s role in initially hitting Capt. Knapps in
the hallway with the mallet (which were not the fatal blows, given evidence of Capt. Knapps’
continued struggles with his attackers in the officers’ restroom); (3) Brown’s role in holding
Capt. Knapps’ down and dragging him, speaking on the phone with Angola personnel, and
moving throughout the building and interacting with uninvolved inmates; and (4) Mathis’ role as
initially attacking Lt. Chaney with Durham, being armed with the half-scissors weapon most of
the evening, and guarding the hallway.

                                              150
hereinabove. Consideration of the proportionality of the defendant’s sentence

under the circumstances here does not support a finding of excessiveness. 135

                                        DECREE

       For the reasons assigned herein, the defendant’s conviction and death

sentence are affirmed. In the event this judgment becomes final on direct review

when either: (1) the defendant fails to petition timely the United States Supreme

Court for certiorari; or (2) that Court denies his petition for certiorari; and either (a)

the defendant, having filed for and been denied certiorari, fails to petition the

United States Supreme Court timely, under its prevailing rules, for rehearing of

denial of certiorari; or (b) that Court denies his petition for rehearing, the trial

judge shall, upon receiving notice from this court under LSA-C.Cr.P. art. 923 of

finality of direct appeal, and before signing the warrant of execution, as provided

by LSA-R.S. 15:567(B), immediately notify the Louisiana Public Defender Board

and provide the Board with reasonable time in which: (1) to enroll counsel to

represent the defendant in any state post-conviction proceedings, if appropriate,

pursuant to its authority under LSA-R.S. 15:178; and (2) to litigate expeditiously

the claims raised in that original application, if filed, in the state courts.

       CONVICTION AND SENTENCE AFFIRMED.




135
   In addition, the alleged Brady evidence at issue in Brown’s motion for a new penalty phase
was an uninvolved inmate’s testimony that Edge informed him that the defendant and Edge made
the decision to kill Capt. Knapps. See State v. Brown, 15-2001, pp. 3-4 (La. 2/19/16), 184
So.3d 1265, 1267-68.

                                            151
12/19/16

                     SUPREME COURT OF LOUISIANA

                                 NO. 12-KA-0508

                             STATE OF LOUISIANA

                                       VERSUS

                                JEFFREY CLARK

CRICHTON, J., additionally concurs and assigns reasons:

      While I agree with the unanimous opinion of this Court, I write separately to

comment on the defendant’s twenty-first through twenty-fifth assignments of error:

the allegations of impermissible communication and contact between a deputy

sheriff and a sequestered juror (here, an alternate juror, A.A.). The mere allegation

of such in a capital case is troubling. But after thorough review of the post-verdict

evidentiary hearing, I believe—as did the trial judge—that there is woefully

insufficient evidence of misconduct that warrants further inquiry, much less

reversal of this conviction and death sentence.


      I take this opportunity, first, to admire the fundamental concept of the right

to trial by jury; second, to emphasize the fact that court officers have a significant

role in preserving and honoring what I embrace as sacred.


      In DEMOCRACY IN AMERICA, Alexis de Tocqueville wrote these words about

the uniquely democratic concept of trial by jury:


             The institution of the jury . . . preserves its republican
             character, in as much as it places the real direction of
             society in the hands of the governed, or of a portion of
             the governed, instead of leaving it under the authority of
             the Government.
                                   *      *       *
             It invests each citizen with a kind of magistracy; [and] it
             makes them all feel the duties which they are bound to
              discharge towards society; and the part which they take
              in the Government.
ALEXIS   DE   TOCQUEVILLE, 1 DEMOCRACY       IN   AMERICA 263–266 (Henry Reeve

trans., George Adlard 2d ed. 1839).


      These powerful words are as applicable today as they were in the 19th

century. When we view the jury as a democratic institution, we also embrace the

obligation that its integrity be maintained, and never compromised. Because of the

potential consequences, maintaining a pristine jury is especially important for a

capital trial. See, in particular, Wellons v. Hall, 558 U.S. 220, 130 S.Ct. 727, 728,

175 L.Ed.2d 684 (2010) (“From beginning to end judicial proceedings conducted

for the purpose of deciding whether a defendant shall be put to death must be

conducted with dignity and respect.”).

      Deputy sheriffs—charged with overseeing a sequestered juror in a capital

case—honor the institution of the jury by carrying out the dual roles of providing

security and excluding outside influences to the jury. See La. C.Cr.P. art. 791(A)–

(B). I agree with the St. Tammany Parish Sheriff’s Office that the deputy sheriff

exhibited “poor judgment.” Nonetheless, here, as concluded by the trial judge,

there is no error (i.e., no L.a. C.E. art. 606(B) outside influence or extraneous

prejudicial information brought to bear on any of the 12 deliberating jurors).


      For, as de Tocqueville observed almost two centuries ago, I believe we must

honor the institution of the jury and safeguard its integrity—especially in capital

trials. Our criminal justice system deserves no less.